 

Exhibit 10.3

EXECUTION

ANYTHING HEREIN TO THE CONTRARY NOTWITHSTANDING, THE LIENS AND SECURITY
INTERESTS AND OBLIGATIONS EVIDENCED HEREIN, AND THE EXERCISE OF ANY RIGHT OR
REMEDY WITH RESPECT THERETO, ARE SUBJECT TO THE PROVISIONS OF THE SUBORDINATION
AND INTERCREDITOR AGREEMENT DATED AS OF APRIL 2, 2015, (AS AMENDED, RESTATED,
SUPPLEMENTED, OR OTHERWISE MODIFIED FROM TIME TO TIME, THE “SUBORDINATION
AGREEMENT”), BY AND BETWEEN BANK OF AMERICA, N.A., AS ABL AGENT, INTEGRATED
PRIVATE DEBT FUND IV LP, ALCENTRA CAPITAL CORPORATION AND TRIANGLE CAPITAL
CORPORATION, AS SUBORDINATED LENDERS, AND TRIANGLE CAPITAL CORPORATION AS
SUBORDINATED AGENT.  IN THE EVENT OF ANY CONFLICT BETWEEN THE TERMS OF THE
SUBORDINATION AGREEMENT AND THIS AGREEMENT, THE TERMS OF THE SUBORDINATION
AGREEMENT SHALL GOVERN AND CONTROL.

RADIANT LOGISTICS, INC.,

RADIANT GLOBAL LOGISTICS, INC.,

RADIANT TRANSPORTATION SERVICES, INC.,

RADIANT LOGISTICS PARTNERS LLC,

ADCOM EXPRESS, INC.,

RADIANT CUSTOMS SERVICES, INC.,

DBA DISTRIBUTION SERVICES, INC.,

INTERNATIONAL FREIGHT SYSTEMS (OF OREGON), INC.

RADIANT OFF-SHORE HOLDINGS LLC

GREEN ACQUISITION COMPANY, INC.,

ON TIME EXPRESS, INC.,

CLIPPER EXXPRESS COMPANY,

BLUENOSE FINANCE LLC,

WHEELS MSM US, INC.,

and

RADIANT TRADE SERVICES, INC.

as Borrowers

 

 

LOAN AND SECURITY AGREEMENT

Dated as of April 2, 2015

$25,000,000

 

 

TRIANGLE CAPITAL CORPORATION,

as Agent

 

 

 

 

--------------------------------------------------------------------------------

 

TABLE OF CONTENTS

 

 

 

 

 

Page

SECTION 1.

 

DEFINITIONS; RULES OF CONSTRUCTION

 

1

1.1

 

Definitions.

 

1

1.2

 

Accounting Terms.

 

14

1.3

 

Uniform Commercial Code.

 

14

1.4

 

Certain Matters of Construction.

 

14

SECTION 2.

 

LOANS

 

15

2.1

 

Loans.

 

15

2.2

 

Promise to Pay.

 

15

2.3

 

Use of Proceeds.

 

15

SECTION 3.

 

INTEREST, FEES AND CHARGES

 

15

3.1

 

Interest.

 

15

3.2

 

Fees.

 

16

3.3

 

Computation of Interest, Fees, Yield Protection.

 

16

3.4

 

Reimbursement Obligations.

 

16

3.5

 

[Reserved].

 

16

3.6

 

[Reserved].

 

16

3.7

 

Increased Costs; Capital Adequacy.

 

16

3.8

 

Mitigation.

 

17

3.9

 

[Reserved].

 

17

3.10

 

Maximum Interest.

 

17

SECTION 4.

 

LOAN ADMINISTRATION

 

17

4.1

 

[Reserved].

 

17

4.2

 

[Reserved].

 

17

4.3

 

Borrower Agent.

 

17

4.4

 

One Obligation.

 

18

4.5

 

Effect of Maturity.

 

18

SECTION 5.

 

PAYMENTS; PREPAYMENTS

 

18

5.1

 

Payment Provisions.

 

18

5.2

 

[Reserved].

 

19

5.3

 

[Reserved].

 

19

5.4

 

Payment of Other Obligations.

 

19

5.5

 

Marshaling; Payments Set Aside.

 

19

5.6

 

[Reserved].

 

19

5.7

 

[Reserved].

 

19

5.8

 

[Reserved].

 

19

5.9

 

Loan Account; Account Stated.

 

19

5.10

 

Taxes.

 

19

5.11

 

[Reserved].

 

20

5.12

 

Lender Tax Information.

 

20

5.13

 

Nature and Extent of Each Borrower’s Liability.

 

22

SECTION 6.

 

CONDITIONS PRECEDENT

 

23

6.1

 

Conditions Precedent to Loans.

 

23

6.2

 

Conditions Subsequent to All Loans.

 

24

SECTION 7.

 

COLLATERAL

 

25

7.1

 

Grant of Security Interest.

 

25

7.2

 

Lien on Deposit Accounts.

 

26

7.3

 

Lien on Real Estate.

 

26

7.4

 

Other Collateral.

 

26

7.5

 

No Assumption of Liability.

 

26

7.6

 

Further Assurances; Extent of Liens.

 

26

7.7

 

Foreign Subsidiary Stock.

 

26

SECTION 8.

 

COLLATERAL ADMINISTRATION

 

26

8.1

 

[Reserved].

 

26

8.2

 

Administration of Accounts.

 

26

8.3

 

Administration of Inventory.

 

27

8.4

 

Administration of Equipment.

 

27

8.5

 

Administration of Deposit Accounts.

 

27

8.6

 

General Provisions.

 

27

8.7

 

Power of Attorney.

 

28

i

--------------------------------------------------------------------------------

 

 

 

 

 

Page

SECTION 9.

 

REPRESENTATIONS AND WARRANTIES

 

28

9.1

 

General Representations and Warranties.

 

28

9.2

 

Complete Disclosure.

 

31

9.3

 

Acquisition Representations.

 

31

SECTION 10.

 

COVENANTS AND CONTINUING AGREEMENTS

 

32

10.1

 

Affirmative Covenants.

 

32

10.2

 

Negative Covenants.

 

34

10.3

 

Financial Covenants.

 

38

SECTION 11.

 

EVENTS OF DEFAULT; REMEDIES ON DEFAULT

 

38

11.1

 

Events of Default.

 

38

11.2

 

Remedies upon Default.

 

40

11.3

 

License.

 

40

11.4

 

Setoff.

 

40

11.5

 

Remedies Cumulative; No Waiver.

 

40

SECTION 12.

 

AGENT

 

41

12.1

 

Appointment, Authority and Duties of Agent

 

41

12.2

 

Agreements Regarding Collateral and Borrower Materials

 

41

12.3

 

Reliance By Agent.

 

42

12.4

 

Action Upon Default.

 

42

12.5

 

Ratable Sharing.

 

42

12.6

 

Indemnification.

 

42

12.7

 

Limitation on Responsibilities of Agent.

 

42

12.8

 

Successor Agent and Co-Agents.

 

43

12.9

 

Due Diligence and Non-Reliance.

 

43

12.10

 

[Reserved].

 

43

12.11

 

Individual Capacities.

 

43

12.12

 

Titles.

 

43

12.13

 

[Reserved].

 

43

12.14

 

No Third Party Beneficiaries.

 

43

SECTION 13.

 

BENEFIT OF AGREEMENT; ASSIGNMENTS

 

44

13.1

 

Successors and Assigns.

 

44

13.2

 

Participations

 

44

13.3

 

Assignments.

 

44

SECTION 14.

 

MISCELLANEOUS

 

45

14.1

 

Amendment.

 

45

14.2

 

Limitations.

 

45

14.3

 

Payment for Consents.

 

45

14.4

 

Indemnity.

 

45

14.5

 

Notices and Communications.

 

45

14.6

 

Performance of Obligors’ Obligations.

 

46

14.7

 

Credit Inquiries.

 

46

14.8

 

Severability.

 

46

14.9

 

Cumulative Effect; Conflict of Terms.

 

46

14.10

 

Counterparts; Execution.

 

46

14.11

 

Entire Agreement.

 

46

14.12

 

Relationship with Lenders.

 

46

14.13

 

[Reserved].

 

46

14.14

 

No Advisory or Fiduciary Responsibility.

 

47

14.15

 

Confidentiality.

 

47

14.16

 

[Reserved].

 

47

14.17

 

GOVERNING LAW.

 

47

14.18

 

Consent to Forum.

 

47

14.19

 

Waivers by Obligors.

 

48

14.20

 

Patriot Act Notice.

 

48

14.21

 

[Reserved].

 

48

14.22

 

NO ORAL AGREEMENT.

 

48

14.23

 

Reinstatement.

 

48

14.24

 

Non-liability of Lenders.

 

48

14.25

 

Know Your Customer.

 

48

14.26

 

Managerial Assistance.

 

49

14.27

 

Intercreditor Agreement.

 

49

ii

--------------------------------------------------------------------------------

 

LIST OF EXHIBITS AND SCHEDULES

 

Exhibit A

 

Form of Note

Exhibit B

 

Assignment

Exhibit C

 

Assignment Notice

Schedule 2.1

 

Loans

Schedule 8.5

 

Deposit Accounts

Schedule 8.6.1

 

Business Locations

Schedule 9.1.4

 

Names and Capital Structure

Schedule 9.1.11

 

Registered Patents, Registered Trademarks, Registered Copyrights and Licenses

Schedule 9.1.14

 

Environmental Matters

Schedule 9.1.15

 

Restrictive Agreements

Schedule 9.1.16

 

Litigation

Schedule 9.1.18

 

Pension Plans

Schedule 10.2.2

 

Existing Liens

Schedule 10.2.9

 

Intercompany Restructuring

Schedule 10.2.17

 

Existing Affiliate Transactions

 

 

 

iii

--------------------------------------------------------------------------------

 

LOAN AND SECURITY AGREEMENT

THIS LOAN AND SECURITY AGREEMENT (this “Agreement”) is dated as of April 2,
2015, among Radiant Logistics, Inc., a Delaware corporation, Radiant Global
Logistics, Inc., a Washington corporation, Radiant Transportation Services,
Inc., a Delaware corporation, Radiant Logistics Partners LLC, a Delaware limited
liability company, Adcom Express, Inc., a Minnesota corporation, Radiant Customs
Services, Inc., a Washington corporation, DBA Distribution Services, Inc., a New
Jersey corporation, International Freight Systems (of Oregon), Inc., an Oregon
corporation, Radiant Off-Shore Holdings LLC, a Washington limited liability
company, Green Acquisition Company, Inc., a Washington corporation and On Time
Express, Inc., an Arizona corporation, Clipper Exxpress Company, a Delaware
corporation, Bluenose Finance LLC, a Delaware limited liability company, Wheels
MSM US, Inc., a Delaware corporation, and Radiant Trade Services, Inc., a
Washington corporation (each individually a “Borrower”, and individually and
collectively, jointly and severally, together with any other subsidiaries party
hereto from time to time, the “Borrowers”), Triangle Capital Corporation, a
Maryland corporation (“Triangle”), Alcentra Capital Corporation, a Maryland
corporation (“Alcentra” and together with Triangle and the other lenders from
time to time party hereto, collectively, the “Lenders”), and Triangle, as agent
for the Lenders (“Agent”).

R E C I T A L S:

WHEREAS, the Borrowers have requested that the Lenders make term loans in an
aggregate initial principal amount of up to $25,000,000 to the Borrowers to
finance their mutual and collective business enterprise;

WHEREAS, the Borrowers desire to secure all of the Obligations under the Loan
Documents by granting to Agent, for the benefit of the Secured Parties, a
security interest in and Lien upon substantially all of the Collateral; and

WHEREAS, the Lenders are willing to make such term loans on the terms and
conditions set forth in this Agreement;

NOW, THEREFORE, in consideration of the mutual conditions and agreements set
forth herein, and for other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the parties hereto agree as
follows:

SECTION 1. DEFINITIONS; RULES OF CONSTRUCTION

1.1 Definitions. As used herein, the following terms have the meanings set forth
below:

Account: as defined in the UCC, including all rights to payment for goods sold
or leased, or for services rendered.

Account Debtor: a Person obligated under an Account, Chattel Paper or General
Intangible.

Acquisition: a transaction or series of transactions resulting in (a)
acquisition of a business, division or substantially all assets of a Person; (b)
record or beneficial ownership of 50% or more of the Equity Interests of a
Person; or (c) merger, consolidation or combination of a Borrower or Subsidiary
with another Person.

Acquisition Agreement: means that certain Arrangement Agreement, dated as of
January 20, 2015, among Radiant Logistics, Inc., Radiant Global Logistics ULC
and Wheels Group Inc.

Acquisition Documents: means the Acquisition Agreement and all other documents
related thereto and executed in connection therewith.

Adjusted Leverage Ratio:  the ratio, determined on a consolidated basis for
Borrowers and Subsidiaries as of any date of (a) the Senior Obligations and the
Obligations as of such date to (b) EBITDA for the most recent twelve months for
which financial statements have been, or are required to have been, delivered
pursuant to Section 10.1.2(b).

Affiliate: with respect to any Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified.  “Control” means the
possession, directly or indirectly, of the power to direct or cause the
direction of the management or policies of a Person, whether through the ability
to exercise voting power, by contract or otherwise.  “Controlling” and
“Controlled” have correlative meanings.

Agent:  as defined in the preamble to this Agreement and shall include its
successors and assigns.

Agent Indemnitees: Agent and its officers, directors, employees, Affiliates,
agents and attorneys.

 

--------------------------------------------------------------------------------

 

Agent Professionals: attorneys, accountants, appraisers, auditors, business
valuation experts, environmental engineers or consultants, turnaround
consultants, and other professionals and experts retained by Agent.

Agreement:  as defined in the preamble to this Agreement.

Alcentra: as defined in the preamble to this Agreement.

Allowable Add-Backs: means the following expenses associated with any Permitted
Acquisition to the extent: (a) such expenses are incurred no later than 90 days
after the consummation or abandonment of such Permitted Acquisition (or such
longer period as agreed to by the Required Lenders in their sole discretion),
and (b) Borrower Agent has provided the Required Lenders with reasonably
satisfactory written detail of all such expenses: (i) transaction costs (which
include legal, accounting and due diligence costs), (ii) severance costs (which
include medical, unemployment and other costs related to staff reductions),
(iii) relocation costs, and (iv) restructuring costs (including lease
obligations) in response to FAS-141R, provided that, with respect to the
transaction contemplated under the Acquisition Agreement, restructuring costs
(including lease obligations) in response  to FAS-141R shall not exceed
$5,000,000, and provided, further, that the aggregate amount of the expenses
described in the preceding clauses (i), (ii), (iii) and (iv) for transactions
other than the transaction contemplated under the Acquisition Agreement shall
not exceed 40% of the EBITDA of the business, division, or Person being acquired
in such Permitted Acquisition for the 12 month period ending on the last day of
the most recent fiscal quarter.  Subject to the foregoing conditions, the
foregoing expenses will be allowed in the month the expense occurs as long as
that cost remains in a trailing twelve-month calculation.

Anti-Terrorism Laws:  any laws relating to terrorism or money laundering,
including the Patriot Act and the Proceeds of Crime Act.

Applicable Law: all laws, rules, regulations and governmental guidelines
applicable to the Person, conduct, transaction, agreement or matter in question,
including all applicable statutory law, common law and equitable principles, and
all provisions of constitutions, treaties, statutes, rules, regulations, orders,
orders-in-council and decrees of Governmental Authorities.

Applicable Margin:  at all times during which the applicable period set forth
below is in effect, the percentage set forth below under the heading “LIBOR
Margin” and adjacent to such applicable period:

 

Period

 

LIBOR Margin

 

 

 

When the Total Leverage Ratio is equal to or greater than 2.50:1.00

 

11.00%

 

 

 

When the Total Leverage Ratio is equal to or greater than 2.00:100 but less than
2.50:1.00

 

10.25%

 

 

 

When the Total Leverage Ratio is less than 2.00:1.00

 

9.50%

Until the first day of the Fiscal Quarter following the receipt by Agent and
Lenders of financial statements for the Fiscal Quarter ending September 30,
2015, the Applicable Margin shall be determined as if the Total Leverage Ratio
is greater than 2.50:1.00.  Thereafter, the margins shall be subject to increase
or decrease upon receipt by Agent pursuant to Section 10.1.2(b) of the financial
statements and corresponding Compliance Certificate for the last Fiscal Quarter,
which change shall be effective on the first day of the First Quarter following
receipt.  If, by the first day of a Fiscal Quarter, any financial statement or
Compliance Certificate due in the preceding Fiscal Quarter has not been
received, then, at the option of Agent, the margins shall be determined as if
the Total Leverage Ratio were equal to or greater than 2.50:1.00, from such day
until the first day of the Fiscal Quarter following actual receipt.

Asset Disposition: a sale, lease, license, consignment, transfer or other
disposition of Property of an Obligor, including a disposition of Property in
connection with a sale-leaseback transaction or synthetic lease.

Assignment: an assignment agreement between a Lender and Eligible Assignee, in
the form of Exhibit B or otherwise satisfactory to Agent.

Assignment of Claims Act:  Assignment of Claims Act of 1940, 31 U.S.C. § 3727,
41 U.S.C. § 15, as amended.

Bank of America:  Bank of America, N.A. and its successors and assigns.

Bank of America Debt: means Borrowed Money of certain Borrowers and their
Subsidiaries owing to Bank of America, pursuant to the terms of the Bank of
America Loan Agreement.

2

--------------------------------------------------------------------------------

 

Bank of America Loan Agreement:  The Amended and Restated Loan and Security
Agreement, dated as of the Closing Date, by and among the Borrowers, Bank of
America and the other parties thereto, as the same may from time to time be
amended, restated, amended and restated, supplemented, refinanced, replaced or
otherwise modified in accordance with the terms of the Intercreditor Agreement.

Board of Governors: the Board of Governors of the Federal Reserve System.

Borrowed Money: with respect to any Obligor, without duplication, its (a) Debt
that (i) arises from the lending of money by any Person to such Obligor, (ii) is
evidenced by notes, drafts, bonds, debentures, credit documents or similar
instruments, (iii) accrues interest or is a type upon which interest charges are
customarily paid (excluding trade payables owing in the Ordinary Course of
Business), or (iv) was issued or assumed as full or partial payment for
Property; (b) Capital Leases; (c) reimbursement obligations with respect to
letters of credit; and (d) guaranties of any Debt of the foregoing types owing
by another Person.

Borrower Agent: as defined in Section 4.3.

Borrower Materials: Compliance Certificates and other information, reports,
financial statements and other materials delivered by Borrowers hereunder.

Borrowers:  as defined in the preamble to this Agreement.

Borrowing Base Certificate:  as defined in the Bank of America Loan Agreement.

Business Day: any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the laws of, or are in fact
closed in, New York or North Carolina.

Capital Expenditures: all liabilities incurred or expenditures made by a
Borrower or Subsidiary for the acquisition of fixed assets, or any improvements,
replacements, substitutions or additions thereto with a useful life of more than
one year.

Capital Lease: any lease that is required to be capitalized for financial
reporting purposes in accordance with GAAP.

Cash Equivalents: (a) marketable obligations issued or unconditionally
guaranteed by, and backed by the full faith and credit of, the United States
government, maturing within 12 months of the date of acquisition; (b)
certificates of deposit, time deposits and bankers’ acceptances maturing within
12 months of the date of acquisition, and overnight bank deposits, in each case
which are issued by a commercial bank organized under the laws of the United
States or any state or district of the United States, rated A-1 (or better) by
S&P or P-1 (or better) by Moody’s at the time of acquisition, and (unless issued
by a Lender) not subject to offset rights; (c) repurchase obligations with a
term of not more than 30 days for underlying investments of the types described
in clauses (a) and (b) entered into with any bank described in clause (b); (d)
commercial paper rated A-1 (or better) by S&P or P-1 (or better) by Moody’s, and
maturing within nine months of the date of acquisition; and (e) shares of any
money market fund that has substantially all of its assets invested continuously
in the types of investments referred to above, has net assets of at least
$500,000,000 and has the highest rating obtainable from either Moody’s or S&P.

CERCLA: the Comprehensive Environmental Response Compensation and Liability Act
(42 U.S.C. § 9601 et seq.).

Change in Law: the occurrence, after the date hereof, of (a) the adoption,
taking effect or phasing in of any law, rule, regulation or treaty; (b) any
change in any law, rule, regulation or treaty or in the administration,
interpretation or application thereof; or (c) the making, issuance or
application of any request, guideline, requirement or directive (whether or not
having the force of law) by any Governmental Authority; provided, however, that
“Change in Law” shall include, regardless of the date enacted, adopted or
issued, all requests, rules, guidelines, requirements or directives (i) under or
relating to the Dodd-Frank Wall Street Reform and Consumer Protection Act, or
(ii) promulgated pursuant to Basel III by the Bank for International
Settlements, the Basel Committee on Banking Supervision (or any similar
authority) or any other Governmental Authority.

3

--------------------------------------------------------------------------------

 

Change of Control: (a) Parent ceases to own and control, beneficially and of
record, directly or indirectly, all Equity Interests in all other Obligors
(other than Radiant Logistics Partners LLC); (b) Parent and Bohn H. Crain (or
his direct descendants) cease to own and control, beneficially and of record,
directly or indirectly, all Equity Interests in Radiant Logistics Partners LLC;
(c) any Person or group (within the meaning of the Securities Exchange Act of
1934 and the rules of the Securities and Exchange Commission thereunder as in
effect on the date hereof) acquires ownership, directly or indirectly,
beneficially or of record, of Equity Interests representing more of the
aggregate ordinary voting power represented by the issued and outstanding Equity
Interests of Parent than owned by Bohn H. Crain; (d) a change in the majority of
directors of Parent during any 24 month period, unless approved by the majority
of directors serving at the beginning of such period; (e) the sale or transfer
of all or substantially all of a Borrower’s assets, except to another Borrower;
or (f) any transaction or series of transactions the results of which are that
Equity Interests of the Parent cease to be registered under Section 12(g) of the
Securities Exchange Act of 1934, as amended.

Claims: all claims, liabilities, obligations, losses, damages, penalties,
judgments, proceedings, interest, costs and expenses of any kind (including
remedial response costs, reasonable attorneys’ fees and Extraordinary Expenses)
at any time (including after Full Payment of the Obligations or replacement of
Agent or any Lender) incurred by any Indemnitee or asserted against any
Indemnitee by any Obligor or other Person, in any way relating to (a) any Loans,
Loan Documents, or the use thereof or transactions relating thereto, (b) any
action taken or omitted in connection with any Loan Documents, (c) the existence
or perfection of any Liens, or realization upon any Collateral, (d) exercise of
any rights or remedies under any Loan Documents or Applicable Law in respect of
the Obligations, or (e) failure by any Obligor to perform or observe any terms
of any Loan Document, in each case including all costs and expenses relating to
any investigation, litigation, arbitration or other proceeding (including an
Insolvency Proceeding or appellate proceedings), whether or not the applicable
Indemnitee is a party thereto.

Closing Date: as defined in Section 6.1.

Code: the Internal Revenue Code of 1986.

Collateral: all Property described in Section 7.1, all Property described in any
Security Documents as security for any Obligations, and all other Property that
now or hereafter secures (or is intended to secure) any Obligations.

Commodity Exchange Act:  the Commodity Exchange Act (7 U.S.C. § 1 et seq.).

Compliance Certificate: a certificate, in form and substance satisfactory to
Agent, by which Borrowers certify compliance with Section 10.3, and calculate
the applicable LIBOR Margin for the Applicable Margin.

Connection Income Taxes: Other Connection Taxes that are imposed on or measured
by net income (however denominated), or are franchise or branch profits Taxes.

Contingent Obligation: any obligation of a Person arising from a guaranty,
indemnity or other assurance of payment or performance of any Debt, lease,
dividend or other obligation (“primary obligations”) of another obligor
(“primary obligor”) in any manner, whether directly or indirectly, including any
obligation of such Person under any (a) guaranty, endorsement, co-making or sale
with recourse of an obligation of a primary obligor; (b) obligation to make
take-or-pay or similar payments regardless of nonperformance by any other party
to an agreement; and (c) arrangement (i) to purchase any primary obligation or
security therefor, (ii) to supply funds for the purchase or payment of any
primary obligation, (iii) to maintain or assure working capital, equity capital,
net worth or solvency of the primary obligor, (iv) to purchase Property or
services for the purpose of assuring the ability of the primary obligor to
perform a primary obligation, or (v) otherwise to assure or hold harmless the
holder of any primary obligation against loss in respect thereof.  The amount of
any Contingent Obligation shall be deemed to be the stated or determinable
amount of the primary obligation (or, if less, the maximum amount for which such
Person may be liable under the instrument evidencing the Contingent Obligation)
or, if not stated or determinable, the maximum reasonably anticipated liability
with respect thereto.

Credit Party:  Agent or any Lender; and “Credit Parties” means Agent and
Lenders.

Creditor Representative:  under any Applicable Law, a receiver, interim
receiver, receiver and manager, trustee (including any trustee in bankruptcy),
custodian, conservator, administrator, examiner, sheriff, monitor, assignee,
liquidator, provisional liquidator, sequestrator or similar officer or
fiduciary.

CWA: the Clean Water Act (33 U.S.C. §§ 1251 et seq.).

4

--------------------------------------------------------------------------------

 

Debt: as applied to any Person, without duplication, (a) all items that would be
included as liabilities on a balance sheet in accordance with GAAP, including
Capital Leases, but excluding trade payables incurred and being paid in the
Ordinary Course of Business; (b) all Contingent Obligations; (c) all
reimbursement obligations in connection with letters of credit issued for the
account of such Person; and (d) in the case of a Borrower, the Obligations.  The
Debt of a Person shall include any recourse Debt of any partnership in which
such Person is a general partner or joint venturer.

Default: an event or condition that, with the lapse of time or giving of notice,
would constitute an Event of Default.

Default Rate: for any Obligation (including, to the extent permitted by law,
interest not paid when due), 2% plus the interest rate otherwise applicable
thereto.

Deposit Account:  as defined in the UCC.

Deposit Account Control Agreements: the Deposit Account control agreements to be
executed by each institution maintaining a Deposit Account for an Obligor, in
favor of Agent as security for the Obligations.

Designated Jurisdiction: a country or territory that is the subject of a
Sanction.

Distribution: any declaration or payment of a distribution, interest or dividend
on any Equity Interest (other than payment-in-kind); any distribution, advance
or repayment of Debt to a holder of Equity Interests; or any purchase,
redemption, or other acquisition or retirement for value of any Equity Interest.

Document:  as defined in the UCC.

Dollars: lawful money of the United States.

EBITDA: determined on a consolidated basis for Borrowers and Subsidiaries, net
income, calculated before interest expense, provision for income taxes,
depreciation and amortization expense, gains or losses arising from the sale of
capital assets, gains arising from the write-up of assets, any extraordinary
gains and any non-cash items (including, without limitation, any change in
contingent consideration and Equity Credits) plus Allowable Add-Backs (in each
case, to the extent included in determining net income) and including operating
results for businesses acquired during the first year following acquisition on a
basis agreed to by the Required Lenders.

Eligible Assignee:  a Person that is (i) a Lender or an Affiliate of a Lender;
(ii) any other financial institution approved by Agent that is organized under
the laws of the United States or any state, province or district thereof, and
whose becoming an assignee would not constitute a prohibited transaction under
Section 4975 of the Code or any other Applicable Law; and (iii) during any Event
of Default, any Person acceptable to Agent in its discretion.

Enforcement Action: any action to enforce any Obligations or Loan Documents or
to realize upon any Collateral (whether by judicial action, self-help,
notification of Account Debtors, exercise of setoff or recoupment, credit bid,
or otherwise).

Environmental Laws: all Applicable Laws (including all programs, permits and
guidance promulgated by regulatory agencies), relating to public health (but
excluding occupational safety and health, to the extent regulated by OSHA) or
the protection or pollution of the environment, including CERCLA, RCRA, CWA, and
similar (i) federal, provincial and territorial Applicable Laws of Canada and
(ii) Applicable Laws of foreign jurisdictions.

Environmental Notice: a notice (whether written or oral) from any Governmental
Authority or other Person of any possible noncompliance with, investigation of a
possible violation of, litigation relating to, or potential fine or liability
under any Environmental Law, or with respect to any Environmental Release,
environmental pollution or hazardous materials, including any complaint,
summons, citation, order, claim, demand or request for correction, remediation
or otherwise.

Environmental Release: a release as defined in CERCLA or under any other
Environmental Law.

Equity Credits: for any period, the sum of expenses incurred by Borrowers in the
ordinary course of business in such period which are paid through the issuance
of common stock (or options to purchase common stock) in Parent in such period.

Equity Interest: the interest of any (a) shareholder in a corporation; (b)
partner in a partnership (whether general, limited, limited liability or joint
venture); (c) member in a limited liability company; or (d) other Person having
any other form of equity security or ownership interest.

5

--------------------------------------------------------------------------------

 

ERISA: the Employee Retirement Income Security Act of 1974.

ERISA Affiliate: any trade or business (whether or not incorporated) under
common control with an Obligor within the meaning of Section 414(b) or (c) of
the Code (and Sections 414(m) and (o) of the Code for purposes of provisions
relating to Section 412 of the Code).

ERISA Event: (a) a Reportable Event with respect to a Pension Plan; (b) a
withdrawal by any Obligor or ERISA Affiliate from a Pension Plan subject to
Section 4063 of ERISA during a plan year in which it was a substantial employer
(as defined in Section 4001(a)(2) of ERISA) or a cessation of operations that is
treated as such a withdrawal under Section 4062(e) of ERISA; (c) a complete or
partial withdrawal by any Obligor or ERISA Affiliate from a Multiemployer Plan
or notification that a Multiemployer Plan is in reorganization; (d) the filing
of a notice of intent to terminate, the treatment of a Plan amendment as a
termination under Section 4041 or 4041A of ERISA, or the commencement of
proceedings by the PBGC to terminate a Pension Plan or Multiemployer Plan; (e)
the determination that any Pension Plan or Multiemployer Plan is considered an
at risk plan or a plan in critical or endangered status under the Code, ERISA or
the Pension Protection Act of 2006; (f) an event or condition which constitutes
grounds under Section 4042 of ERISA for the termination of, or the appointment
of a trustee to administer, any Pension Plan or Multiemployer Plan; or (g) the
imposition of any liability under Title IV of ERISA, other than for PBGC
premiums due but not delinquent under Section 4007 of ERISA, upon any Obligor or
ERISA Affiliate.

Event of Default: as defined in Section 11.1.

Excluded Tax: (a) Taxes imposed on or measured by a Recipient’s net income
(however denominated), franchise Taxes and branch profits Taxes (i) as a result
of such Recipient being organized under the laws of, or having its principal
office or applicable Lending Office located in, the jurisdiction imposing such
Tax, or (ii) constituting Other Connection Taxes; (b) U.S. federal withholding
Taxes imposed on amounts payable to or for the account of a Lender with respect
to its interest in a Loan pursuant to a law in effect when the Lender acquires
such interest or changes its Lending Office, unless the Taxes were payable to
its assignor immediately prior to such assignment or to the Lender immediately
prior to its change in Lending Office, (c) Taxes attributable to a Recipient’s
failure to comply with Section 5.10; and (d) U.S. federal withholding Taxes
imposed pursuant to FATCA.  In no event shall “Excluded Taxes” include any
withholding Tax imposed on amounts paid by or on behalf of a foreign Obligor to
a Recipient that has complied with Section 5.12.2.

Extraordinary Expenses: all costs, expenses or advances that Agent or any Lender
may incur during a Default or Event of Default, or during the pendency of an
Insolvency Proceeding of an Obligor, including those relating to (a) any audit,
inspection, repossession, storage, repair, appraisal, insurance, manufacture,
preparation or advertising for sale, sale, collection, or other preservation of
or realization upon any Collateral; (b) any action, arbitration or other
proceeding (whether instituted by or against Agent, any Lender, any Obligor, any
representative of creditors of an Obligor or any other Person) in any way
relating to any Collateral (including the validity, perfection, priority or
avoidability of Agent’s Liens with respect to any Collateral), Loan Documents,
or Obligations, including any lender liability or other Claims; (c) the
exercise, protection or enforcement of any rights or remedies of Agent or any
Lender in, or the monitoring of, any Insolvency Proceeding; (d) settlement or
satisfaction of any taxes, charges or Liens with respect to any Collateral; (e)
any Enforcement Action; (f) negotiation and documentation of any modification,
waiver, workout, restructuring or forbearance with respect to any Loan Documents
or Obligations; and (g) Protective Advances.  Such costs, expenses and advances
include transfer fees, Other Taxes, storage fees, insurance costs, permit fees,
utility reservation and standby fees, legal fees, appraisal fees, brokers’ fees
and commissions, auctioneers’ fees and commissions, accountants’ fees,
environmental study fees, wages and salaries paid to employees of any Obligor or
independent contractors in liquidating any Collateral, and travel expenses.

FATCA: Sections 1471 through 1474 of the Code (including any amended or
successor version if substantively comparable and not materially more onerous to
comply with), any current or future regulations or official interpretations
thereof and any agreements entered into pursuant to Section 1471 (b) (1) of the
Code and any fiscal or regulatory legislation, rules or official practices
adopted pursuant to any published intergovernmental agreement entered into in
connection with the implementation of such Sections of the Code.

Fiscal Quarter: each period of three months, commencing on the first day of a
Fiscal Year.

Fiscal Year: the fiscal year of Borrowers and Subsidiaries for accounting and
tax purposes, ending on June 30 of each year.

Fixed Charge Coverage Ratio: the ratio, for any period, determined on a
consolidated basis for Borrowers and Subsidiaries for such period, of (a) EBITDA
minus Capital Expenditures (except those financed with Borrowed Money other than
Revolver Loans (as defined in the Senior Loan Agreement)) and cash taxes paid,
to (b) Fixed Charges.

6

--------------------------------------------------------------------------------

 

Fixed Charges: the sum, without duplication, of interest expense (other than
payment-in-kind), principal payments made on Borrowed Money (including on
account of any earn-outs), and Distributions made (other than Distributions
between Borrowers to the extent permitted hereunder).

FLSA: the Fair Labor Standards Act of 1938.

Foreign Lender:  any Lender that is organized under the laws of a jurisdiction
other than the laws of the United States, or any state or district thereof.

Foreign Plan:  any employee benefit plan or arrangement (a) maintained or
contributed to by any Obligor or Subsidiary that is not subject to the laws of
the United States; or (b) mandated by a government other than the United States
for employees of any Obligor or Subsidiary.

Foreign Subsidiary: a Subsidiary that is a “controlled foreign corporation”
under Section 957 of the Code, such that a guaranty by such Subsidiary of the
Obligations or a Lien on the assets of such Subsidiary to secure the Obligations
would result in material tax liability to Borrowers.

Full Payment: with respect to any Obligations, (a) the full and indefeasible
cash payment thereof, including any interest, fees and other charges accruing
during an Insolvency Proceeding (whether or not allowed in the proceeding), and
(b) a release of any Claims of Obligors against Agent or any Lender arising on
or before the payment date.

GAAP: generally accepted accounting principles in effect in the United States
from time to time.

General Intangibles:  as defined in the UCC.

Governmental Approvals: all authorizations, consents, approvals, licenses and
exemptions of, registrations and filings with, and required reports to, all
Governmental Authorities.

Governmental Authority:  any federal, state, provincial, territorial, municipal,
foreign or other governmental department, agency, commission, board, bureau,
court, tribunal, instrumentality, political subdivision, or other entity or
officer exercising executive, legislative, judicial, regulatory or
administrative functions for or pertaining to any government or court, in each
case whether it is or is not associated with the United States, a state,
district or territory thereof, Canada, a province or territory thereof or any
other foreign entity or government.

Hedging Agreements:  As defined in the Bank of America Loan Agreement.

Inactive Subsidiaries: (a) Radiant Logistics Global Services, Inc., a Washington
corporation, and (b) Transmart, Inc., a Delaware corporation.

Indemnified Taxes: (a) Taxes other than Excluded Taxes, imposed on or relating
to any payment of an Obligation; and (b) to the extent not otherwise described
in clause (a), Other Taxes.

Indemnitees:  Agent Indemnitees and Lender Indemnitees.

Insolvency Proceeding:  any case or proceeding or proposal commenced by or
against a Person under any state, provincial, territorial, federal or foreign
law for, or any agreement of such Person to, (a) the entry of an order for
relief under the U.S. Bankruptcy Code, or any other insolvency, reorganization,
arrangement, debtor relief, bankruptcy, receivership, debt adjustment law or
other similar law (whether state, provincial, territorial, federal or foreign);
(b) the appointment of a Creditor Representative or other custodian for such
Person or any part of its Property; or (c) an assignment or trust mortgage for
the benefit of creditors.

Integrated: means Integrated Private Debt Fund IV LP, an Ontario limited
partnership.

Integrated Debt: means Borrowed Money of Wheels Group Inc., a Subsidiary of the
Borrowers, owing to Integrated (and the guaranty of such Borrowed Money by the
Borrowers), pursuant to the terms of the Integrated Loan Agreement.

Integrated Loan Agreement:  The Loan Agreement, dated as of the date hereof, by
and among Wheels Group Inc., a Subsidiary of the Borrowers, as borrower,
Borrowers and other Subsidiaries of the Borrowers, as guarantors, and
Integrated, as the same may from time to time be amended, restated, amended and
restated, supplemented, refinanced, replaced or otherwise modified in accordance
with the terms of the Intercreditor Agreement.

7

--------------------------------------------------------------------------------

 

Intellectual Property: all intellectual and similar Property of a Person,
including inventions, designs, patents, copyrights, trademarks, service marks,
trade names, trade secrets, confidential or proprietary information, customer
lists, know-how, software and databases; all embodiments or fixations thereof
and all related documentation, applications, registrations and franchises; all
licenses or other rights to use any of the foregoing; and all books and records
relating to the foregoing.

Intellectual Property Claim: any claim or assertion (whether in writing, by suit
or otherwise) that a Borrower’s or Subsidiary’s ownership, use, marketing, sale
or distribution of any Inventory, Equipment, Intellectual Property or other
Property violates another Person’s Intellectual Property.

Intercreditor Agreement: means the Subordination and Intercreditor Agreement,
dated as of the date hereof, among Senior Lenders and the Lenders and
acknowledged by the Borrowers.

Interest Payment Date:  means (a) the last day of each calendar quarter
commencing on the first of such days to occur after the Closing Date and (b) the
Maturity Date.

Inventory: as defined in the UCC, including all goods intended for sale, lease,
display or demonstration; all work in process; and all raw materials, and other
materials and supplies of any kind that are or could be used in connection with
the manufacture, printing, packing, shipping, advertising, sale, lease or
furnishing of such goods, or otherwise used or consumed in the applicable
Obligor’s business (but excluding Equipment).

Investment: an Acquisition, an acquisition of record or beneficial ownership of
any Equity Interests of a Person, or an advance or capital contribution to or
other investment in a Person.

IP Assignment: a collateral assignment or security agreement pursuant to which
an Obligor grants a Lien on Intellectual Property to Agent, as security for the
Obligations.

IRS: the United States Internal Revenue Service.

Lender Indemnitees: Lenders and their officers, directors, employees,
Affiliates, agents and attorneys.

Lenders: as defined in the preamble to this Agreement and any other Person who
hereafter becomes a “Lender” pursuant to an Assignment, including any Lending
Office of the foregoing.

Lending Office: the office (including any domestic or foreign Affiliate or
branch) designated as such by a Lender by notice to Agent and Borrower Agent.

LIBOR Rate:   rate of interest per annum equal to three-month LIBOR appearing on
Reuters Page LIBOR01 (or any successor or substitute page of such Reuters
service, or if the Reuters service ceases to be available, any successor to or
substitute for such service providing rate quotations comparable to those
currently provided on such page of such service, as determined by the Agent from
time to time in consultation with the Borrowers, for purposes of providing
quotations of interest rates applicable to deposits in Dollars in the London
interbank market), as of the Effective Date and, thereafter, on each Interest
Payment Date, and remaining in effect for interest rate calculations under this
Agreement until the next succeeding Interest Payment Date (it being understood
that the LIBOR Rate is set at the beginning of each interest payment period and
not at the end).   If the LIBOR Rate shall be discontinued or does not reflect
the cost of funds of the Lenders or for any other reason shall not be available
for determining the LIBOR Rate, then the Agent shall select a substitute method
of determining the LIBOR Rate and shall notify Borrowers of such selection,
which method shall, in the Agent’s estimation, yield a rate of return to the
Lenders substantially equivalent to the rate of return that the Lenders would
have expected to receive if the LIBOR Rate still had been available for that
purpose.  In no event shall the LIBOR Rate be less than 1.00%.

License: any license or agreement under which an Obligor is authorized to use
Intellectual Property in connection with any manufacture, marketing,
distribution or disposition of Collateral, any use of Property or any other
conduct of its business.

Licensor: any Person from whom an Obligor obtains the right to use any
Intellectual Property.

Lien: an interest in Property securing an obligation owed to, or a claim by,
another Person, including any lien, security interest, pledge, hypothecation,
assignment, trust, deemed trust, reservation, encroachment, easement,
right-of-way, covenant, condition, restriction, lease, or other title exception
or encumbrance.

8

--------------------------------------------------------------------------------

 

Loan: as defined in Section 2.1.

Loan Account:  the loan account established by each Lender on its books pursuant
to Section 5.9.

Loan Documents: this Agreement, Other Agreements and Security Documents.

Loan Year: each 12 month period commencing on the Closing Date and on each
anniversary of the Closing Date.

Margin Stock: as defined in Regulation U of the Board of Governors.

Material Adverse Effect: the effect of any event or circumstance that, taken
alone or in conjunction with other events or circumstances, (a) has or could be
reasonably expected to have a material adverse effect on the business,
operations, Properties or condition (financial or otherwise) of any Borrower or
Guarantor, on the value of any material Collateral, on the enforceability of any
Loan Documents, or on the validity or priority of Agent’s Liens on any
Collateral; (b) impairs the ability of a Borrower or Guarantor to perform its
obligations under the Loan Documents, including repayment of any Obligations; or
(c) otherwise impairs the ability of Agent or Lenders to enforce or collect any
Obligations or to realize upon any material portion of the Collateral.

Material Contract: any agreement or arrangement to which a Borrower or
Subsidiary is party (other than the Loan Documents) (a) that is deemed to be a
material contract under any securities law applicable to such Person, including
the Securities Act of 1933; (b) for which breach, termination, nonperformance or
failure to renew could reasonably be expected to have a Material Adverse Effect;
or (c) that relates to Senior Obligations, Subordinated Debt, or to Debt in an
aggregate amount of $275,000 or more.

Maturity Date:  means April 2, 2021.

Moody’s: Moody’s Investors Service, Inc., and its successors.

Mortgage: a mortgage, deed of trust or deed to secure debt pursuant to which an
Obligor grants a Lien on its Real Estate to Agent, as security for the
Obligations.

Multiemployer Plan: any employee benefit plan of the type described in Section
4001(a)(3) of ERISA, to which any Obligor or ERISA Affiliate makes or is
obligated to make contributions, or during the preceding five plan years, has
made or been obligated to make contributions.

Net Proceeds: with respect to an Asset Disposition, proceeds (including, when
received, any deferred or escrowed payments) received by a Borrower or
Subsidiary in cash from such disposition, net of (a) reasonable and customary
costs and expenses actually incurred in connection therewith, including legal
fees and sales commissions; (b) amounts applied to repayment of Debt secured by
a Permitted Lien senior to Agent’s Liens on Collateral sold; (c) transfer or
similar taxes; and (d) reserves for indemnities, until such reserves are no
longer needed.

Note(s): as defined in Section 2.1.

Obligations: all (a) principal of and premium, if any, on the Loans, (b)
interest, expenses, fees, indemnification obligations, Extraordinary Expenses
and other amounts payable by Obligors under Loan Documents, and (c) other Debts,
obligations and liabilities of any kind owing by any Obligor pursuant to the
Loan Documents, whether now existing or hereafter arising, whether evidenced by
a note or other writing, whether allowed in any Insolvency Proceeding, whether
arising from an extension of credit, acceptance, loan, guaranty, indemnification
or otherwise, and whether direct or indirect, absolute or contingent, due or to
become due, primary or secondary, or joint or several.

Obligor: each Borrower or other Person that is liable for payment of any
Obligations or that has granted a Lien in favor of Agent or any Lender on its
assets to secure any Obligations.

Ordinary Course of Business: the ordinary course of business of any Borrower or
Subsidiary, consistent with past practices and undertaken in good faith.

Organic Documents:  with respect to any Person, its charter, certificate or
articles of incorporation, amalgamation or continuance, bylaws, articles of
organization, limited liability agreement, operating agreement, members
agreement, shareholders agreement, partnership agreement, certificate of
partnership, certificate of formation, memorandum of association, articles of
association, voting trust agreement, or similar agreement or instrument
governing the formation or operation of such Person.

9

--------------------------------------------------------------------------------

 

OSHA: the Occupational Safety and Hazard Act of 1970.

Other Agreement: each Note, the Intercreditor Agreement, Compliance Certificate,
financial statement or report delivered hereunder; or other document, instrument
or agreement (other than this Agreement or a Security Document) now or hereafter
delivered by an Obligor or other Person to Agent or a Lender in connection with
any transactions relating hereto.

Other Connection Taxes: Taxes imposed on a Recipient due to a present or former
connection between it and the taxing jurisdiction (other than connections
arising from the Recipient having executed, delivered, become party to,
performed obligations or received payments under, received or perfected a Lien
or engaged in any other transaction pursuant to, enforced, or sold or assigned
an interest in, any Loan or Loan Document).

Other Taxes: all present or future stamp or documentary taxes or any other
excise or property taxes, charges or similar levies arising from any payment
made under any Loan Document or from the execution, delivery or enforcement of,
or otherwise with respect to, any Loan Document.

Parent: Radiant Logistics, Inc., a Delaware corporation.

Participant: as defined in Section 13.2.

Patriot Act: the Uniting and Strengthening America by Providing Appropriate
Tools Required to Intercept and Obstruct Terrorism Act of 2001, Pub. L. No.
107-56, 115 Stat. 272 (2001).

Payment Item: each check, draft or other item of payment payable to an Obligor,
including those constituting proceeds of any Collateral.

PBGC: the Pension Benefit Guaranty Corporation.

Pension Plan: any employee pension benefit plan (as defined in Section 3(2) of
ERISA), other than a Multiemployer Plan, that is subject to Title IV of ERISA
and is sponsored or maintained by any Obligor or ERISA Affiliate or to which the
Obligor or ERISA Affiliate contributes or has an obligation to contribute, or in
the case of a multiple employer or other plan described in Section 4064(a) of
ERISA, has made contributions at any time during the preceding five plan years.

Permitted Acquisition: subject to the second sentence of this definition, any
Acquisition as long as (a) no Default or Event of Default exists or is caused
thereby; (b) the Acquisition is consensual; (c) the assets, business or Person
being acquired is useful or engaged in the business of Borrowers and
Subsidiaries, is located or organized within the United States or Canada, and
had positive EBITDA and net income for the 12 month period ending on the last
day of the most recent fiscal quarter most recently ended; (d) no Debt or Liens
are incurred, assumed or result from the Acquisition, except Debt permitted
under Section 10.2.1(f) or (j); (e) upon giving pro forma effect thereto, for
the 30 days preceding on an average daily basis and as of the Acquisition, U.S.
Availability (as defined in the Bank of America Loan Agreement) is at least
$7,500,000; (f) Borrowers deliver to Agent and Lenders, at least 30 Business
Days prior to the Acquisition, copies of all material agreements relating
thereto and a certificate, in form and substance satisfactory to Agent, stating
that the Acquisition is a “Permitted Acquisition” and demonstrating compliance
with (i) the foregoing requirements and (ii) all financial covenants contained
herein, determined on a pro forma basis after giving effect to such Acquisition;
and (g) the aggregate cash consideration payable at the closing of the
Acquisition shall not exceed $10,000,000 for any single transaction and
$25,000,000 in the aggregate in any Fiscal Year (of which not more than
$10,000,000 in the aggregate in any Fiscal Year may be payable in connection
with Acquisitions of Persons located or organized within Canada) or such greater
amount approved in writing by the Required Lenders; provided, however, that (i)
the foregoing limitation shall exclude cash consideration derived from the
proceeds of sales of Equity Interests issued by the Borrowers during the 12
month period prior to the closing of such Acquisition to the extent that the
Borrowers elect to issue Equity Interests, (ii) the written consent of the
Required Lenders shall be required if, in an Acquisition described in the
preceding clause (i), the aggregate cash consideration payable at the closing of
such Acquisition is equal to or greater than $25,000,000 (or $10,000,000 with
respect to any Acquisition of a Person located or organized within Canada); and
further provided, that clause (g) above shall be waived with respect to (i) the
Acquisition of a logistics-related business and its affiliates for an
approximate purchase price of $15,000,000, as more fully set forth in the letter
of intent previously provided by Borrowers to Lenders (the “Disclosed
Logistics-Related Acquisition”), and (ii) the Acquisition of a logistics-related
business for an approximate purchase price of $5,000,000 and an approximate
seller earn-out of $1,000,000, as more fully set forth in the letter of intent
previously provided by Borrowers to Lenders (together with the Disclosed
Logistics-Related Acquisition, the “Disclosed Acquisitions”).  In no event shall
(i) Seller be a party to a Significant Acquisition prior to the six-month
anniversary of the Closing Date (other than the Disclosed Acquisitions) and (ii)
Borrowers be a party to more than two Significant Acquisitions per Fiscal Year
without first obtaining consent from the Required Lenders.

10

--------------------------------------------------------------------------------

 

Permitted Asset Disposition: as long as no Default or Event of Default exists
and all Net Proceeds are remitted to Agent, an Asset Disposition that is (a) a
sale of Inventory in the Ordinary Course of Business; (b) a disposition of
Equipment that, in the aggregate during any 12 month period, has a fair market
or book value (whichever is more) of $275,000 or less; (c) a disposition of
Inventory that is obsolete, unmerchantable or otherwise unsalable in the
Ordinary Course of Business; (d) termination of a lease of real or personal
Property that is not necessary for the Ordinary Course of Business, could not
reasonably be expected to have a Material Adverse Effect and does not result
from an Obligor’s default; (e) dispositions among U.S. Borrowers; (f) sales to
Orbian Financial Services II, LLC of accounts receivable owing by Siemens Corp.
to one or more Borrowers pursuant to a factoring agreement disclosed to the
Lenders prior to the date hereof; or (g) approved in writing by Agent and
Required Lenders.

Permitted Contingent Obligations: Contingent Obligations (a) arising from
endorsements of Payment Items for collection or deposit in the Ordinary Course
of Business; (b) arising from Hedging Agreements permitted hereunder; (c)
existing on the Closing Date, and any extension or renewal thereof that does not
increase the amount of such Contingent Obligation when extended or renewed; (d)
incurred in the Ordinary Course of Business with respect to surety, appeal or
performance bonds, or other similar obligations; (e) arising from customary
indemnification obligations in favor of purchasers in connection with
dispositions of Equipment permitted hereunder; (f) arising under the Loan
Documents; or (g) in an aggregate amount of $275,000 or less at any time.

Permitted Lien: as defined in Section 10.2.2.

Permitted Purchase Money Debt: Purchase Money Debt of Borrowers and Subsidiaries
that is unsecured or secured only by a Purchase Money Lien, as long as the
aggregate amount does not exceed $275,000 at any time.

Person: any individual, corporation, limited liability company, unlimited
liability company, partnership, joint venture, joint stock company, land trust,
business trust, unincorporated organization, Governmental Authority or other
entity.

Plan: any employee benefit plan (as such term is defined in Section 3(3) of
ERISA) established by an Obligor or, with respect to any such plan that is
subject to Section 412 of the Code or Title IV of ERISA, an ERISA Affiliate.

Prepayment Premium:  an amount determined in accordance with the following
schedule:

 

Period

 

Applicable Prepayment Premium

On or after the Closing Date, but prior to the first anniversary of the Closing
Date

 

3% of the principal amount of the Loans being prepaid on such date plus all
scheduled interest payments that would have been paid on such principal amount
from such date until the first anniversary of the Closing Date (calculated at
the LIBOR Rate in effect at the time of prepayment)

On or after the first anniversary of the Closing Date but prior to the second
anniversary of the Closing Date

 

3% of the principal amount of the Loans being prepaid

On or after the second anniversary of the Closing Date

 

None

Pro Rata Share:  as of any date of determination: (a) with respect to a Lender’s
right to receive payments of interest, fees, and principal with respect to the
Loans the percentage obtained by dividing (x) the outstanding principal amount
of such Lender’s portion of the Loans by (y) the outstanding principal amount of
the Loans, and (b) with respect to all other matters and for all other matters
as to a particular Lender (including the indemnification obligations arising
under Section 12.6), the percentage obtained by dividing (x) the outstanding
principal amount of such Lender’s portion of the Loans by (y) the outstanding
principal amount of the Loans, in any such case as the applicable percentage may
be adjusted by assignments permitted pursuant to Section 13.1; provided, that if
all of the Loans have been repaid in full, Pro Rata Share under this clause
shall be determined as if the Loans had not been repaid, collateralized, or
terminated and shall be based upon the Loans as they existed immediately prior
to their repayment, collateralization, or termination.

Properly Contested: with respect to any obligation of an Obligor, (a) the
obligation is subject to a bona fide dispute regarding amount or the Obligor’s
liability to pay; (b) the obligation is being properly contested in good faith
by appropriate proceedings promptly instituted and diligently pursued; (c)
appropriate reserves have been established in accordance with GAAP; (d)
non-payment could not have a Material Adverse Effect, nor result in forfeiture
or sale of any assets of the Obligor; (e) no Lien is imposed on assets of the
Obligor, unless bonded and stayed to the satisfaction of Agent; and (f) if the
obligation results from entry of a judgment or other order, such judgment or
order is stayed pending appeal or other judicial review.

Property: any interest in any kind of property or asset, whether real, personal
or mixed, or tangible or intangible.

11

--------------------------------------------------------------------------------

 

Purchase Money Debt: (a) Debt (other than the Obligations) for payment of any of
the purchase price of fixed assets; (b) Debt (other than the Obligations)
incurred within 10 days before or after acquisition of any fixed assets, for the
purpose of financing any of the purchase price thereof; and (c) any renewals,
extensions or refinancings (but not increases) thereof.

Purchase Money Lien: a Lien that secures Purchase Money Debt, encumbering only
the fixed assets acquired with such Debt and constituting a Capital Lease or a
purchase money security interest under the UCC.

RCRA: the Resource Conservation and Recovery Act (42 U.S.C. §§ 6991-6991i).

Real Estate: all right, title and interest (whether as owner, lessor or lessee)
in any real Property or any buildings, structures, parking areas or other
improvements thereon.

Recipient: Agent, any Lender or any other recipient of a payment to be made by
an Obligor under a Loan Document or on account of an Obligation.

Refinancing Conditions: the following conditions for Refinancing Debt:  (a) it
is in an aggregate principal amount that does not exceed the principal amount of
the Debt being extended, renewed or refinanced; (b) it has a final maturity no
sooner than, a weighted average life no less than, and an interest rate no
greater than, the Debt being extended, renewed or refinanced; (c) it is
subordinated to the Obligations at least to the same extent as the Debt being
extended, renewed or refinanced; (d) the representations, covenants and defaults
applicable to it are no less favorable to Borrowers than those applicable to the
Debt being extended, renewed or refinanced; (e) no additional Lien is granted to
secure it; and (f) no additional Person is obligated on such Debt; (g) upon
giving effect to it, no Default or Event of Default exists.

Refinancing Debt: Borrowed Money that is the result of an extension, renewal or
refinancing of Debt permitted under Section 10.2.1(b), (d) or (f).

Related Real Estate Documents: with respect to any Real Estate subject to a
Mortgage, the following, in form and substance satisfactory to Agent and
received by Agent for review at least 15 days prior to the effective date of the
Mortgage:  (a) a mortgagee title policy (or binder therefor) covering Agent’s
interest under the Mortgage, in a form and amount and by an insurer acceptable
to Agent, which must be fully paid on such effective date; (b) such assignments
of leases, estoppel letters, attornment agreements, consents, waivers and
releases as Agent may require with respect to other Persons having an interest
in the Real Estate; (c) a current, as-built survey of the Real Estate,
containing a metes-and-bounds property description and certified by a licensed
surveyor acceptable to Agent; (d) a life-of-loan flood hazard determination and,
if the Real Estate is located in a flood plain, an acknowledged notice to
borrower and flood insurance in an amount, with endorsements and by an insurer
acceptable to Agent; (e) a current appraisal of the Real Estate, prepared by an
appraiser, and in form and substance satisfactory to Agent; (f) an environmental
assessment, prepared by environmental engineers acceptable to Agent, and
accompanied by such reports, certificates, studies or data as Agent may
reasonably require, which shall all be in form and substance satisfactory to
Agent; and (g) such other documents, instruments or agreements as Agent may
reasonably require with respect to any environmental risks regarding the Real
Estate.

Reportable Event: any of the events set forth in Section 4043(c) of ERISA, other
than events for which the 30 day notice period has been waived.

Required Lenders: two or more unaffiliated Secured Parties holding more than 50%
of  the aggregate outstanding Loans.

Restricted Investment: any Investment by a Borrower or Subsidiary, other than
(a) Investments in Subsidiaries to the extent existing on the Closing Date; (b)
Cash Equivalents that are subject to Agent’s Lien and control, pursuant to
documentation in form and substance satisfactory to Agent; (c) loans and
advances permitted under Section 10.2.7; (d) Investments among Borrowers or
among Subsidiaries that are not Obligors; (e) Permitted Acquisitions; and (f)
Investments in any Subsidiary of any Borrower which is organized under the laws
of Canada so long as: (i) no Default or Event of Default exists or is caused
thereby and (ii) upon giving pro forma effect thereto, for the 30 days preceding
on an average daily basis and as of the Investment, (A) Availability (as defined
in the Bank of America Loan Agreement) is at least the greater of: (1) 20% of
the sum of the U.S. Borrowing Base (as defined in the Bank of America Loan
Agreement) (without giving effect to the U.S. LC Reserve (as defined in the Bank
of America Loan Agreement) for purposes of this calculation) and the Canadian
Borrowing Base (as defined in the Bank of America Loan Agreement) (without
giving effect to the Canadian LC Reserve (as defined in the Bank of America Loan
Agreement) for purposes of this calculation), and (2) $12,500,000, and (B) U.S.
Availability (as defined in the Bank of America Loan Agreement) is at least
$7,500,000.

12

--------------------------------------------------------------------------------

 

Restrictive Agreement: an agreement (other than a Loan Document) that conditions
or restricts the right of any Borrower, Subsidiary or other Obligor to incur or
repay Borrowed Money, to grant Liens on any assets, to declare or make
Distributions, to modify, extend or renew any agreement evidencing Borrowed
Money, or to repay any intercompany Debt.

Royalties: all royalties, fees, expense reimbursement and other amounts payable
by an Obligor under a License.

S&P: Standard & Poor’s Ratings Services, a Standard & Poor’s Financial Services
LLC business, and its successors.

Sanction: any sanction administered or enforced by the U.S. Government
(including OFAC), United Nations Security Council, European Union, or other
sanctions authority.

Secured Parties: Lenders and Agent.

Security Documents: the security agreements, Mortgages, IP Assignments, Deposit
Account Control Agreements, and all other documents, instruments and agreements
(including all collateral assignments of insurance policies) now or hereafter
securing (or given with the intent to secure) any Obligations.

Seller: Wheels Group Inc. a corporation incorporated under the laws of the
Province of Ontario.

Senior Lender(s):  Bank of America and/or Integrated.

Senior Loan Agreements:  collectively, the Bank of America Loan Agreement and
Integrated Loan Agreement.

Senior Loan Documents:  collectively, the Senior Loan Agreements and each other
“Loan Document” as defined in the Bank of America Loan Agreement and the
Integrated Loan Agreement, respectively, in each case as the same may from time
to time be amended, restated, amended and restated, supplemented, refinanced,
replaced or otherwise modified in accordance with the terms of the Intercreditor
Agreement.

Senior Obligations:  as defined in the Intercreditor Agreement.

Senior Officer: the chairman of the board, president, chief executive officer or
chief financial officer of a Borrower or, if the context requires, an Obligor.

Significant Acquisition:  any Acquisition in which the total base price is
$10,000,000 or more, excluding the Disclosed Acquisitions (as defined within the
definition of “Permitted Acquisitions”) and Acquisitions of the Borrowers’ agent
station locations, as existing as of the Closing Date, and agent stations in
competing networks.

Solvent: as to any Person, such Person (a) owns Property whose fair salable
value is greater than the amount required to pay all of its debts (including
contingent, subordinated, unmatured and unliquidated liabilities); (b) owns
Property whose present fair salable value (as defined below) is greater than the
probable total liabilities (including contingent, subordinated, unmatured and
unliquidated liabilities) of such Person as they become absolute and matured;
(c) is able to pay all of its debts as they mature; (d) has capital that is not
unreasonably small for its business and is sufficient to carry on its business
and transactions and all business and transactions in which it is about to
engage; (e) is not “insolvent” within the meaning of Section 101(32) of the U.S.
Bankruptcy Code; and (f) has not incurred (by way of assumption or otherwise)
any obligations or liabilities (contingent or otherwise) under any Loan
Documents, or made any conveyance in connection therewith, with actual intent to
hinder, delay or defraud either present or future creditors of such Person or
any of its Affiliates.  “Fair salable value” means the amount that could be
obtained for assets within a reasonable time, either through collection or
through sale under ordinary selling conditions by a capable and diligent seller
to an interested buyer who is willing (but under no compulsion) to purchase.

Subordinated Debt:  Debt incurred by a Borrower that is expressly subordinate
and junior in right of payment to Full Payment of all Obligations, and is on
terms (including maturity, interest, fees, repayment, covenants and
subordination) satisfactory to Agent.

Subsidiary: any entity at least 50% of whose voting securities or Equity
Interests is owned by a Borrower or any combination of Borrowers (including
indirect ownership by a Borrower through other entities in which the Borrower
directly or indirectly owns 50% of the voting securities or Equity Interests).

13

--------------------------------------------------------------------------------

 

Swap Obligations:  as defined in the Bank of America Loan Agreement.

Target Company: WHEELS GROUP INC. and its Subsidiaries as in effect on the date
of the Acquisition Agreement.

Taxes:  all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

Total Leverage Ratio:  the ratio, determined on a consolidated basis for
Borrowers and Subsidiaries as of any date of (a) Borrowed Money as of such date
to (b) EBITDA for the most recent twelve months for which financial statements
have been, or are required to have been, delivered pursuant to Section
10.1.2(b).

Transferee: any actual or potential Eligible Assignee, Participant or other
Person acquiring an interest in any Obligations.

Triangle: means Triangle Capital Corporation, a Maryland corporation.

UCC: the Uniform Commercial Code as in effect in the State of New York or, when
the laws of any other jurisdiction govern the perfection or enforcement of any
Lien, the Uniform Commercial Code of such jurisdiction.

Unfunded Pension Liability: the excess of a Pension Plan’s benefit liabilities
under Section 4001(a)(16) of ERISA, over the current value of that Pension
Plan’s assets, determined in accordance with the assumptions used for funding
the Pension Plan pursuant to the Code, ERISA or the Pension Protection Act of
2006 for the applicable plan year.

U.S. Bankruptcy Code:  Title 11 of the United States Code.

U.S. Person: “United States Person” as defined in Section 7701(a)(30) of the
Code.

U.S. Subsidiary:  a Subsidiary of Parent that is organized under the laws of a
state of the United States or the District of Columbia.

U.S. Tax Compliance Certificate: as defined in Section 5.12.2(b)(iii).

Wheels US Entities:  means, collectively, Clipper Exxpress Company, Bluenose
Finance LLC and Wheels MSM US, Inc.

1.2 Accounting Terms. Under the Loan Documents (except as otherwise specified
therein), all accounting terms shall be interpreted, all accounting
determinations shall be made, and all financial statements shall be prepared, in
accordance with GAAP applied on a basis consistent with the most recent audited
financial statements of Borrowers delivered to Agent before the Closing Date and
using the same inventory valuation method as used in such financial statements,
except for any change required or permitted by GAAP if Borrowers’ certified
public accountants concur in such change, the change is disclosed to Agent, and
Section 10.3 is amended in a manner satisfactory to Required Lenders to take
into account the effects of the change.

1.3 Uniform Commercial Code. As used herein, the following terms are defined in
accordance with the UCC in effect in the State of New York from time to
time:  “Chattel Paper,” “Commercial Tort Claim,” “Equipment,” “Goods,”
“Instrument,” “Investment Property,” “Letter-of-Credit Right” and “Supporting
Obligation”.

1.4 Certain Matters of Construction. The terms “herein,” “hereof,” “hereunder”
and other words of similar import refer to this Agreement as a whole and not to
any particular section, paragraph or subdivision.  Any pronoun used shall be
deemed to cover all genders.  In the computation of periods of time from a
specified date to a later specified date, “from” means “from and including,” and
“to” and “until” each mean “to but excluding.”  The terms “including” and
“include” shall mean “including, without limitation” and, for purposes of each
Loan Document, the parties agree that the rule of ejusdem generis shall not be
applicable to limit any provision.  Section titles appear as a matter of
convenience only and shall not affect the interpretation of any Loan
Document.  All references to (a) laws or statutes include all related rules,
regulations, interpretations, amendments and successor provisions; (b) any
document, instrument or agreement include any amendments, waivers and other
modifications, extensions or renewals (to the extent permitted by the Loan
Documents); (c) any section mean, unless the context otherwise requires, a
section of this Agreement; (d) any exhibits or schedules mean, unless the
context otherwise requires, exhibits and schedules attached hereto, which are
hereby incorporated by reference; (e) any Person include successors and assigns;
(f) time of day mean time of day at Agent’s notice address under Section 14.5.1;
or (g) discretion of Agent or any Lender mean the sole and absolute discretion
of such Person.  Except as expressly otherwise provided herein, all fundings of
Loans and payments of Obligations shall be in Dollars and, unless the context
otherwise requires, all determinations (including calculations of financial
covenants) made from time to time under the Loan Documents shall be made in

14

--------------------------------------------------------------------------------

 

light of the circumstances existing at such time.  Borrowers shall have the
burden of establishing any alleged negligence, misconduct or lack of good faith
by Agent or any Lender under any Loan Documents.  No provision of any Loan
Documents shall be construed against any party by reason of such party having,
or being deemed to have, drafted the provision.  Reference to a Borrower’s
“knowledge” or similar concept means actual knowledge of a Senior Officer, or
knowledge that a Senior Officer would have obtained if he or she had engaged in
good faith and diligent performance of his or her duties, including reasonably
specific inquiries of employees or agents and a good faith attempt to ascertain
the matter.

SECTION 2. LOANS

2.1 Loans. Subject to the terms and conditions set forth herein, and in reliance
on the representations and warranties set forth herein, on the Closing Date, the
Lenders, severally and not jointly, will make a term loan (individually, a
“Loan”, and collectively, the “Loans”) to Borrowers in the aggregate principal
amount of TWENTY-FIVE MILLION AND 00/100 DOLLARS ($25,000,000), with the portion
of the Loans to be funded by each Lender as set forth on Schedule 2.1.  Each of
the Loans shall be evidenced by one or more secured promissory notes (each, a
“Note”, and collectively, the “Notes”) substantially in the form attached hereto
as Exhibit A. The Loans shall be subject to repayment in accordance with, and
bear interest as provided in, this Agreement and shall otherwise be evidenced
by, and repayable in accordance with, the Notes.  Once repaid, whether such
repayment is voluntary or required, no part of the Loans may be reborrowed or
redrawn.

2.2 Promise to Pay. Borrowers, jointly and severally, promise to pay all of the
Obligations (including principal, interest, premiums, if any, fees, costs, and
expenses) in full on the Maturity Date or, if earlier, on the date on which the
Obligations become due and payable pursuant to the terms of this Agreement, the
Notes, or any other Loan Document.

2.3 Use of Proceeds. The proceeds of the Loans shall be used by Borrowers solely
(a) to refinance a portion of certain Debt of the Target Company; (b) to fund a
portion of the purchase price of the Target Company pursuant to the Acquisition
Agreement, (c) to pay fees and transaction expenses associated with the closing
of the transactions contemplated by this Agreement, the Senior Loan Agreements
and the Acquisition Agreement; and (d) for other lawful corporate purposes of
Borrowers, including working capital.  Borrowers shall not, directly or
indirectly, use any Loan proceeds, nor use, lend, contribute or otherwise make
available any Loan proceeds to any Subsidiary, joint venture partner or other
Person, (i) to fund any activities of or business with any Person, or in any
Designated Jurisdiction, that, at the time of funding of the Loan, is the
subject of any Sanction; or (ii) in any manner that would result in a violation
of a Sanction by any Person (including any Secured Party or other individual or
entity participating in a transaction).

SECTION 3. INTEREST, FEES AND CHARGES

3.1 Interest.

3.1.1 Rates and Payment of Interest.

(a) Interest on the outstanding principal amount of the Obligations shall accrue
through and until the date paid in full at a rate of interest equal to the LIBOR
Rate plus the Applicable Margin.

(b) Notwithstanding the foregoing and subject to the Intercreditor Agreement, if
an Event of Default has occurred and is continuing, then, so long as such Event
of Default is continuing, at the election of the Required Lenders upon notice to
the Borrowers (which election may be made retroactive to the first day of such
Event of Default), and automatically in the case of an Event of Default under
Section 11.1(j), all principal of the Loan and each Fee and other amount then
due and payable by the Borrowers hereunder shall bear interest, after as well as
before judgment, at a rate per annum equal to the Default Rate.  All such
interest shall be payable on demand.

(c) Accrued interest on the Loan shall be payable in cash by automatic wires to
each Lender in arrears on each Interest Payment Date, provided that interest
accrued pursuant to Section 3.1.1(b) shall be payable on demand.

(d) Interest on the outstanding Loan and other amounts due hereunder shall be
calculated on the basis of a 360-day year, in each case for the actual number of
days elapsed.  Any change in the interest rate on the Loan resulting from a
change in the LIBOR Rate or reserve requirements shall become effective as of
the opening of business on the day on which such change shall become
effective.  Each determination of the LIBOR Rate by the Agent pursuant to this
Agreement shall be conclusive and binding on all parties hereto absent manifest
error.

15

--------------------------------------------------------------------------------

 

3.2 Fees.

3.2.1. Closing Fee.  On the Closing Date, Borrowers shall, jointly and
severally, pay to the Lenders (a) a fee in the aggregate amount of $500,000,
which shall be nonrefundable and fully payable on the Closing Date, and of which
(i) $300,000 shall be allocated to Triangle as a closing fee, (ii) $133,333
shall be allocated to Alcentra as a closing fee and (iii) $66,667 shall be
allocated to Alcentra as an arranging fee and (b) a fee equal to $8,333, of
which $5,000 shall be allocated to Triangle and $3,333 shall be allocated to
Alcentra, for each calendar day in which escrow funds were held in escrow
pursuant to the Escrow Agreement dated as of April 1, 2015 by and among the
Lenders, the Senior Lenders, Radiant Logistics, Inc., Radiant Global Logistics
Ltd., and Equity Financial Trust Company.

3.2.2. Prepayment Premium.  Concurrently with any prepayment of the Loans,
including, without limitation, as the result of acceleration of the Loans,
Borrowers shall, jointly and severally, pay the applicable Prepayment
Premium.  Borrowers acknowledge that the Prepayment Premium represents a
reasonable and fair estimate for the loss that the Lenders may sustain from the
prepayment of the Loans, and further acknowledge that, except as specifically
provided herein, Borrowers have no right to prepay the Loans in whole or in part
without paying the foregoing Prepayment Premium.

3.3 Computation of Interest, Fees, Yield Protection.

All interest, as well as fees and other charges calculated on a per annum basis,
shall be computed for the actual days elapsed, based on a year of 360
days.  Each determination by Agent of any interest, fees or interest rate
hereunder shall be final, conclusive and binding for all purposes, absent
manifest error.  All fees shall be fully earned when due and shall not be
subject to rebate, refund or proration.  A certificate as to amounts payable by
Borrowers under Section 3.4, 3.7, 5.10 or 5.11 submitted to Borrower Agent by
Agent or the affected Lender, as applicable, shall be final, conclusive and
binding for all purposes, absent manifest error, and Borrowers shall pay such
amounts to the appropriate party within 10 days following receipt of the
certificate.

3.4 Reimbursement Obligations. Borrowers shall reimburse Agent and each Lender
for all Extraordinary Expenses incurred by Agent or such Lender in reference to
such Borrowers or its related Obligations or Collateral.  In addition to such
Extraordinary Expenses, Borrowers shall also reimburse Agent for all actual
legal, accounting, appraisal, consulting, and other fees, costs and expenses
incurred by it in connection with (a) negotiation and preparation of any Loan
Documents, including any amendment or other modification thereof; (b)
administration of and actions relating to any Collateral, Loan Documents and
transactions contemplated thereby, including any actions taken to perfect or
maintain priority of Agent’s Liens on any Collateral, to maintain any insurance
required hereunder or to verify Collateral; and (c) subject to the limits of
Section 10.1.1(b), each inspection, audit or appraisal with respect to any
Obligor or Collateral securing such Obligor’s Obligations, whether prepared by
Agent’s personnel or a third party.  All legal, accounting and consulting fees
shall be charged to Borrowers by Agent’s professionals at their full hourly
rates, regardless of any reduced or alternative fee billing arrangements that
Agent, any Lender or any of their Affiliates may have with such professionals
with respect to this or any other transaction.  Borrowers acknowledge that
counsel may provide Agent with a benefit (such as a discount, credit or
accommodation for other matters) based on counsel’s overall relationship with
Agent, including fees paid hereunder.  If, for any reason (including inaccurate
reporting on financial statements or a Compliance Certificate), it is determined
that a higher Applicable Margin should have applied to a period than was
actually applied, then the proper margin shall be applied retroactively and the
applicable Borrowers shall immediately pay to Agent, for the pro rata benefit of
Lenders, an amount equal to the difference between the amount of interest and
fees that would have accrued using the proper margin and the amount actually
paid.  All amounts payable by Borrowers under this Section shall be due on
demand.

3.5 [Reserved].

3.6 [Reserved].

3.7 Increased Costs; Capital Adequacy.

3.7.1 Change in Law.  If any Change in Law shall:

(a) impose, modify or deem applicable any reserve, liquidity, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of, or credit extended or participated in by,
any Lender (except any reserve requirement reflected in the LIBOR Rate);

(b) subject any Recipient to Taxes (other than (i) Indemnified Taxes, (ii) Taxes
described in clauses (b) through (d) of the definition of Excluded Taxes, and
(iii) Connection Income Taxes) with respect to any Loan, Loan Document or other
obligations, or its deposits, reserves, other liabilities or capital
attributable thereto); or

16

--------------------------------------------------------------------------------

 

(c) impose on any Lender any other condition, cost or expense affecting any Loan
or Loan Document; and the result thereof shall be to increase the cost to such
Lender of making or maintaining any Loan (or of maintaining its obligation to
make any such Loan), or to reduce the amount of any sum received or receivable
by such Lender hereunder (whether of principal, interest or any other amount)
then, upon request of such Lender, the Borrowers with respect to such Loans will
pay to such Lender, such additional amount or amounts as will compensate such
Lender, for such additional costs incurred or reduction suffered.

3.7.2 Capital Adequacy.  If any Lender determines that any Change in Law
affecting such Lender or any Lending Office of such Lender or such Lender’s
holding company, if any, regarding capital or liquidity requirements has or
would have the effect of reducing the rate of return on such Lender’s or holding
company’s capital as a consequence of this Agreement, or such Lender’s Loans, to
a level below that which such Lender or holding company could have achieved but
for such Change in Law (taking into consideration such Lender’s and holding
company’s policies with respect to capital adequacy), then from time to time the
Borrowers will pay to such Lender such additional amount or amounts as will
compensate it or its holding company for any such reduction suffered.

3.7.3 Compensation.  Failure or delay on the part of any Lender to demand
compensation pursuant to this Section shall not constitute a waiver of its right
to demand such compensation, but the Borrowers shall not be required to
compensate a Lender for any increased costs incurred or reductions suffered more
than nine months (plus any period of retroactivity of the Change in Law giving
rise to the demand) prior to the date that such Lender notifies the Borrower
Agent of the Change in Law giving rise to such increased costs or reductions and
of such Lender’s intention to claim compensation therefor (except that, if the
Change in Law giving rise to such increased costs or reductions is retroactive,
then the nine-month period referred to above shall be extended to include the
period of retroactive effect thereof).

3.8 Mitigation. If any Lender requests compensation under Section 3.7, or if the
Borrower(s) are required to pay any Indemnified Taxes or additional amounts with
respect to a Lender under Section 5.10, then at the request of Borrower Agent,
such Lender shall use reasonable efforts to designate a different Lending Office
or to assign its rights and obligations hereunder to another of its offices,
branches or Affiliates, if, in the judgment of such Lender, such designation or
assignment (a) would eliminate the need for such notice or reduce amounts
payable or to be withheld in the future, as applicable; and (b) would not
subject such Lender to any unreimbursed cost or expense and would not otherwise
be disadvantageous to such Lender or unlawful.  The Borrower(s) shall pay all
reasonable costs and expenses incurred by any Lender in connection with any such
designation or assignment.

3.9 [Reserved].

3.10 Maximum Interest. Notwithstanding anything to the contrary contained in any
Loan Document, the interest paid or agreed to be paid under the Loan Documents
shall not exceed the maximum rate of non-usurious interest permitted by
Applicable Law (“Maximum Rate”).  If Agent or any Lender shall receive interest
in an amount that exceeds the Maximum Rate, the excess interest shall be applied
to the principal of the Obligations of the Borrower to which such excess
interest relates or, if it exceeds such unpaid principal, refunded to such
Borrower.  In determining whether the interest contracted for, charged or
received by Agent or a Lender exceeds the Maximum Rate, such Person may, to the
extent permitted by Applicable Law, (a) characterize any payment that is not
principal as an expense, fee or premium rather than interest; (b) exclude
voluntary prepayments and the effects thereof; and (c) amortize, prorate,
allocate and spread in equal or unequal parts the total amount of interest
throughout the contemplated term of the Obligations hereunder.

SECTION 4. LOAN ADMINISTRATION

4.1 [Reserved].

4.2 [Reserved].

4.3 Borrower Agent. Each Borrower and other Obligor hereby designates Parent
(“Borrower Agent”) as its representative and agent for all purposes under the
Loan Documents, including delivery or receipt of communications, preparation and
delivery of financial reports, receipt and payment of Obligations, requests for
waivers, amendments or other accommodations, actions under the Loan Documents
(including in respect of compliance with covenants), and all other dealings with
Agent or any Lender.  Borrower Agent hereby accepts such appointment.  Agent and
Lenders shall be entitled to rely upon, and shall be fully protected in relying
upon, any notice or communication (including any notice of borrowing) delivered
by Borrower Agent on behalf of any Borrower.  Agent and Lenders may give any
notice or communication with a Borrower or other Obligor hereunder to Borrower
Agent on behalf of such Borrower or other Obligor .  Each of Agent and Lenders
shall have the right, in its discretion, to deal exclusively with Borrower Agent
for any or all purposes under the Loan Documents.  Each Borrower and other
Obligor agrees that any notice, election, communication, representation,
agreement or undertaking made on its behalf by Borrower Agent shall be binding
upon and enforceable against it.

17

--------------------------------------------------------------------------------

 

4.4 One Obligation. The Loans and other Obligations of the Borrowers shall
constitute one general obligation of such Borrowers and (unless otherwise
expressly provided in any Loan Document) shall be secured by Agent’s Lien upon
all Collateral of such Borrowers; provided, however, that each Credit Party
shall be deemed to be a creditor of, and the holder of a separate claim against,
each Borrower or other Obligor to the extent of any Obligations jointly or
severally owed by such Borrower or other Obligor to such Credit Party.

4.5 Effect of Maturity. On the Maturity Date, the Obligations shall be
immediately due and payable.  Until Full Payment of the Obligations, all
undertakings of Borrowers contained in the Loan Documents shall continue, and
Agent shall retain its Liens in the Collateral and Agent and Lenders shall
retain all of their rights and remedies under the Loan Documents.  Agent shall
not be required to terminate its Liens unless it receives a written agreement,
in each case satisfactory to it, protecting Agent and Lenders from dishonor or
return of any Payment Item previously applied to the Obligations.  Sections 3.4,
3.7, 5.5, 5.10, 5.11, Article 12, Section 14.2, this Section 4.5, and each
indemnity or waiver given by an Obligor or Lender in any Loan Document, shall
survive Full Payment of the Obligations.

SECTION 5. PAYMENTS; PREPAYMENTS

5.1 Payment Provisions.

5.1.1 Optional Prepayments.  Subject to the Intercreditor Agreement, Borrowers
may prepay the Loans in whole or part at any time, on not less than 2 Business
Days’ prior written notice of the date of prepayment, by payment of an amount
equal to (i) the unpaid principal balance of the Loans to be prepaid, plus (ii)
all unpaid interest accrued on such Loans through the date of prepayment, plus
(iii) all outstanding and unpaid fees and expenses and other Obligations payable
to Agent and Lenders under the Loan Documents through the date of prepayment,
plus (iv) the applicable Prepayment Premium, if any, determined in accordance
with Section 3.2.2 above.

5.1.2 Mandatory Prepayments.

(a) Event of Default; Change of Control; Certain Asset Sales.  Subject to the
Intercreditor Agreement, promptly upon the exercise of remedies pursuant to
Section 11.2 hereof after an Event of Default hereunder, or upon the occurrence
of (i) a Change of Control or (ii) any voluntary or involuntary sale of at least
40% of the assets of the Borrowers  (excluding normal sales of inventory and
financing arrangements associated with inventory or receivables), at the
election of the Required Lenders, Borrowers will, jointly and severally, repay
the Loans in full by payment of an amount equal to (A) the unpaid principal
balance thereof, plus (B) all unpaid interest accrued thereon through the date
of prepayment, plus (C) all outstanding and unpaid fees and expenses and other
Obligations payable to Agent and Lenders under the Loan Documents through the
date of prepayment, plus (D) the applicable Prepayment Premium, if any,
determined in accordance with Section 3.2.2 above. The provisions of this
Section 5.1.2(a) shall not be deemed to be implied consent to any such Change of
Control or Going Private Transaction otherwise prohibited by the terms of this
Agreement.

(b) Acceleration.  In addition, the Loans shall be subject to acceleration as
set forth in Section 11.2 below.

5.1.3 Manner of Payments.  Except as otherwise expressly provided herein, all
payments by Borrowers shall be made directly to each Lender, in immediately
available funds, no later than 1:00 p.m., on the date specified herein.  Any
payment received later than 1:00 p.m. shall be deemed to have been received
(unless each Lender, in its sole discretion, elects to credit it on the date
received) on the following Business Day and any applicable interest or fee shall
continue to accrue until such following Business Day. All payments by Borrowers
under this Agreement will be in lawful money of the United States of America to
the accounts designated by the Lenders from time to time.  If any sum would
become due and payable to any Lender by Borrowers under any of the Loan
Documents on any day which is not a Business Day, then such sum shall become due
and payable on the Business Day next succeeding the day on which such sum would
otherwise have become due and payable hereunder or thereunder, and interest
payable to such Lender under this Agreement or any of the other Loan Documents
shall continue to accrue and shall be adjusted by such Lender accordingly.

5.1.4 Application of Payments.  All voluntary prepayments made by or on behalf
of Borrowers with respect to the Obligations shall be applied as directed by the
Borrowers. All mandatory prepayments made by or on behalf of the Borrowers with
respect to the Obligations shall be applied (i) first, to that portion of the
Obligations constituting fees, indemnities, expenses and other amounts,
including reasonable and documented attorney’s fees, due and owing to the Agent
in its capacity as such, (ii) second, to that portion of the Obligations
constituting fees, indemnities, expenses and other amounts, including reasonable
and documented attorney’s fees, due and owing to the Lenders, (iii) third, to
the payment of that portion of the Obligations constituting accrued and unpaid
interest on the Loans, (iv) fourth, to the payment of that portion of the
Obligations constituting unpaid principal of the Loans, and (v) last, the
balance, if any, after all of the Loans (other than contingent indemnification
obligations not then due) have been paid in full, to the Borrowers or as
otherwise required by any requirement of Law.  All payments of the Obligations
(including, without limitation, payments of principal if prepaid or upon earlier
acceleration, but excluding any payments related to Taxes) shall be paid
proportionally among the Lenders based upon the outstanding principal amount of
the Loans held by each Lender.  All such payments shall be made without setoff,
counterclaim or other defense.

18

--------------------------------------------------------------------------------

 

5.2 [Reserved].

5.3 [Reserved].

5.4 Payment of Other Obligations. Subject to the Intercreditor Agreement,
Obligations other than Loans, including Extraordinary Expenses, shall be paid by
Borrowers as provided in the Loan Documents or, if no payment date is specified,
on demand.

5.5 Marshaling; Payments Set Aside. Neither the Agent nor any Lender shall have
any obligation to marshal any assets in favor of any Obligor or against any
Obligations.  If any payment by or on behalf of Borrowers or any other Obligor
is made to Agent or any Lender, or Agent or any Lender exercises a right of
setoff, and such payment or the proceeds of such setoff or any part thereof is
subsequently invalidated, declared to be fraudulent or preferential, set aside
or required (including pursuant to any settlement entered into by Agent or such
Lender in its discretion) to be repaid to a Creditor Representative or any other
Person, then to the extent of such recovery, the Obligation originally intended
to be satisfied, and all Liens, rights and remedies relating thereto, shall be
revived and continued in full force and effect as if such payment had not been
made or such setoff had not occurred.

5.6 [Reserved].

5.7 [Reserved].

5.8 [Reserved].

5.9 Loan Account; Account Stated.

5.9.1 Loan Account.  Each Lender shall maintain, in accordance with its usual
and customary practices, an account or accounts (“Loan Account”) evidencing the
Debt of the Borrowers resulting from each Loan made to the  Borrowers.  Any
failure of any Lender to record anything in any Loan Account, or any error in
doing so, shall not limit or otherwise affect the obligations of the applicable
Borrowers to pay any amount owing hereunder.  Each Lender may maintain a single
Loan Account in the name of the Borrower Agent, and each Borrower and other
Obligor confirms that such arrangement shall have no effect on the joint and
several character of its liability for the Obligations as and to the extent
provided herein or in the other Loan Documents.

5.9.2 Entries Binding.  Entries made in any Loan Account shall constitute
presumptive evidence of the information contained therein.  If any information
contained in the Loan Account is provided to or inspected by any Person, then
such information shall be conclusive and binding on such Person for all purposes
absent manifest error, except to the extent such Person notifies the Lender in
writing within 30 days after receipt or inspection that specific information is
subject to dispute.

5.10 Taxes.

5.10.1 Payments Free of Taxes.

(a) All payments by or on behalf of any Obligor hereunder shall be free and
clear of and without withholding or deduction for any Taxes, except as required
by Applicable Law.  If Applicable Law (as determined by any Obligor in its
discretion) requires the deduction or withholding of any Tax from any such
payment by an Obligor, then such Obligor shall be entitled to make such
deduction or withholding based on information and documentation provided
pursuant to this Section 5.10.

(b) If any Obligor is required by the Applicable Law to withhold or deduct
Taxes, including backup withholding and withholding taxes, from any payment,
then (i) the Obligor shall pay the full amount that it determines is to be
withheld or deducted to the relevant Governmental Authority pursuant to the
Code, and (ii) to the extent the withholding or deduction is made on account of
Indemnified Taxes, the sum payable by the applicable Obligor shall be increased
as necessary so that the Recipient receives an amount equal to the sum it would
have received had no such withholding or deduction been made.

5.10.2 Payment of Other Taxes.  Without limiting the foregoing, Borrowers shall
timely pay to the relevant Governmental Authority in accordance with Applicable
Law, or at the applicable Lender’s option, timely reimburse such Lender for
payment of, any Other Taxes.

19

--------------------------------------------------------------------------------

 

5.10.3 Tax Indemnification.   Each Borrower shall indemnify and hold harmless,
on a joint and several basis, each Recipient against any Indemnified Taxes
(including those imposed or asserted on or attributable to amounts payable under
this Section) payable or paid by a Recipient or required to be withheld or
deducted from a payment to a Recipient, and any penalties, interest and
reasonable expenses arising therefrom or with respect thereto, whether or not
such Indemnified Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority.  Each Borrower shall make payment within 10
days after demand for any amount or liability payable under this Section.  A
certificate as to the amount of such payment or liability delivered to Borrowers
by a Lender, on its own behalf or on behalf of any Recipient, shall be
conclusive absent manifest error.

5.10.4 Evidence of Payments.   If any Recipient or an Obligor pays any Taxes
pursuant to this Section, then upon request, such Recipient or Borrower Agent
shall deliver to the other a copy of a receipt issued by the appropriate
Governmental Authority evidencing the payment, a copy of any return required by
Applicable Law to report the payment, or other evidence of payment reasonably
satisfactory to the requesting party.

5.10.5 Treatment of Certain Refunds.  Unless required by Applicable Law, at no
time shall any Recipient have any obligation to file for or otherwise pursue on
behalf of a Lender, nor have any obligation to pay to any Lender, any refund of
Taxes withheld or deducted from funds paid for the account of a Lender.  If a
Recipient determines in its discretion that it has received a refund of any
Taxes as to which it has been indemnified by Borrowers or with respect to which
a Borrower has paid additional amounts pursuant to this Section, it shall pay
Borrowers an amount equal to such refund (but only to the extent of indemnity
payments made, or additional amounts paid, by Borrowers with respect to the
Taxes giving rise to such refund), net of all out-of-pocket expenses (including
Taxes) incurred by such Recipient, and without interest (other than any interest
paid by the relevant Governmental Authority with respect to such refund),
provided that Borrowers agree, upon request by the Recipient, to repay the
amount paid over to Borrowers (plus any penalties, interest or other charges
imposed by the relevant Governmental Authority) to the Recipient if the
Recipient is required to repay such refund to the Governmental
Authority.  Notwithstanding anything herein to the contrary, no Recipient shall
be required to pay any amount to Borrowers if such payment would place the
Recipient in a less favorable net after-Tax position than it would have been in
if the Tax subject to indemnification and giving rise to such refund had not
been deducted, withheld or otherwise imposed and the indemnification payments or
additional amounts with respect to such Tax had never been paid.  In no event
shall Agent or any Recipient be required to make its tax returns (or any other
information relating to its taxes that it deems confidential) available to any
Obligor or other Person.

5.10.6 Survival.  Each party’s obligations under this Section 5.10 and Section
5.12 shall survive the resignation or replacement of Agent or any assignment of
rights by or replacement of a Lender, and the repayment, satisfaction, discharge
or Full Payment of any Obligations.

5.11 [Reserved].

5.12 Lender Tax Information.

5.12.1 Status of Lenders.  Any Lender that is entitled to an exemption from or
reduction of withholding Tax with respect to payments of Obligations shall
deliver to Borrowers properly completed and executed documentation reasonably
requested by Borrowers as will permit such payments to be made without or at a
reduced rate of withholding.  In addition, any Lender, if reasonably requested
by Borrowers, shall deliver such other documentation prescribed by Applicable
Law or reasonably requested by Borrowers to enable them to determine whether
such Lender is subject to backup withholding or information reporting
requirements.  Notwithstanding the foregoing, such documentation (other than
documentation described in Sections 5.12.2(a), (b) and (d)) shall not be
required if a Lender reasonably believes delivery of the documentation would
subject it to any material unreimbursed cost or expense or would materially
prejudice its legal or commercial position.

5.12.2 Documentation.  Without limiting the foregoing, if any Borrower is a U.S.
Person,

(a) Any Lender that is a U.S. Person shall deliver to Borrowers on or prior to
the date on which such Lender becomes a Lender hereunder (and from time to time
thereafter upon reasonable request of Borrowers), executed originals of IRS Form
W-9, certifying that such Lender is exempt from U.S. federal backup withholding
Tax;

20

--------------------------------------------------------------------------------

 

(b) Any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to Borrowers (in such number of copies as shall be requested by the
recipient) on or prior to the date on which such Foreign Lender becomes a Lender
hereunder (and from time to time thereafter upon reasonable request of
Borrowers), whichever of the following is applicable:

(i) in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party, (x) with respect to payments of
interest under any Loan Document, executed originals of IRS Form W-8BEN-E
establishing an exemption from or reduction of U.S. federal withholding Tax
pursuant to the “interest” article of such tax treaty, and (y) with respect to
other payments under the Loan Documents, IRS Form W-8-BEN-E establishing an
exemption from or reduction of U.S. federal withholding Tax pursuant to the
“business profits” or “other income” article of such tax treaty;

(ii) executed originals of IRS Form W-8ECI;

(iii) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a certificate in form
satisfactory to Borrowers to the effect that such Foreign Lender is not a “bank”
within the meaning of Section 881(c)(3)(A) of the Code, a “10 percent
shareholder” of a Borrower within the meaning of Section 881(c)(3)(B) of the
Code, or a “controlled foreign corporation” described in Section 881(c)(3)(C) of
the Code (“U.S. Tax Compliance Certificate”), and (y) executed originals of IRS
Form W-8BEN-E; or

(iv) to the extent a Foreign Lender is not the beneficial owner, executed
originals of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form
W-8-BEN-E, a U.S. Tax Compliance Certificate in form satisfactory to Borrowers,
IRS Form W-9, and/or other certification documents from each beneficial owner,
as applicable; provided that if the Foreign Lender is a partnership and one or
more direct or indirect partners of such Foreign Lender are claiming the
portfolio interest exemption, such Foreign Lender may provide a U.S. Tax
Compliance Certificate on behalf of each such direct and indirect partner;

(c) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to Borrowers (in such number of copies as shall be requested by the
recipient) on or prior to the date on which such Foreign Lender becomes a Lender
hereunder (and from time to time thereafter upon the reasonable request of
Borrowers), executed originals of any other form prescribed by Applicable Law as
a basis for claiming exemption from or a reduction in U.S. federal withholding
Tax, duly completed, together with such supplementary documentation as may be
prescribed by Applicable Law to permit Borrowers to determine the withholding or
deduction required to be made; and

(d) if payment of an Obligation to a Lender would be subject to U.S. federal
withholding Tax imposed by FATCA if such Lender were to fail to comply with the
applicable reporting requirements of FATCA (including those contained in Section
1471(b) or 1472(b) of the Code), such Lender shall deliver to Borrowers at the
time(s) prescribed by law and otherwise as reasonably requested by Borrowers
such documentation prescribed by Applicable Law (including Section
1471(b)(3)(C)(i) of the Code) and such additional documentation reasonably
requested by Borrowers as may be necessary for them to comply with their
obligations under FATCA and to determine that such Lender has complied with its
obligations under FATCA or to determine the amount to deduct and withhold from
such payment.  Solely for purposes of this clause (d), “FATCA” shall include any
amendments made to FATCA after the date hereof.

5.12.3 Redelivery of Documentation.  If any form or certification previously
delivered by a Lender pursuant to this Section expires or becomes obsolete or
inaccurate in any respect, such Lender shall promptly update the form or
certification or notify in writing of its inability to do so.

5.12.4 Lender Obligations.  Each Lender shall promptly notify Borrower Agent of
any change in circumstances that would change any claimed Tax exemption or
reduction.  Each Lender, in each case severally and not jointly with the other
Lenders, shall indemnify, hold harmless and reimburse (within 10 days after
demand therefor) the affected Borrower to which such Lender has issued a Loan
for any Taxes, losses, claims, liabilities, penalties, interest and expenses
(including reasonable attorneys’ fees) incurred by or asserted against such
affected Borrower by any Governmental Authority due to such Lender’s failure to
deliver, or inaccuracy or deficiency in, any documentation required to be
delivered by it pursuant to this Section.

5.12.5 FATCA Status.  For purposes of determining withholding Taxes imposed
under the FATCA, from and after the effective date of the Amendment, the
Borrowers shall treat the Loan Agreement as not qualifying as a “grandfathered
obligation” within the meaning of Treasury Regulation Section 1.1471-2(b)(2)(i).

21

--------------------------------------------------------------------------------

 

5.13 Nature and Extent of Each Borrower’s Liability.

5.13.1 Joint and Several Liability.  Each Borrower agrees that it is jointly and
severally liable for, and absolutely and unconditionally guarantees to Agent and
Lenders the prompt payment and performance of all Obligations under the Loan
Documents.  Each Borrower agrees that its obligations shall not be discharged
until Full Payment of all Obligations, and that such obligations are absolute
and unconditional, irrespective of (a) the genuineness, validity, regularity,
enforceability, subordination or any future modification of, or change in, any
Obligations or Loan Document, or any other document, instrument or agreement to
which any Obligor is or may become a party or be bound; (b) the absence of any
action to enforce this Agreement (including this Section) or any other Loan
Document, or any waiver, consent or indulgence of any kind by any Secured Party
with respect thereto; (c) the existence, value or condition of, or failure to
perfect a Lien or to preserve rights against, any security or guaranty for the
Obligations or any action, or the absence of any action, by any Secured Party in
respect thereof (including the release of any security or guaranty); (d) the
insolvency of any Obligor; (e) any election by Agent or any Lender in an
Insolvency Proceeding for the application of Section 1111(b)(2) of the U.S.
Bankruptcy Code or similar provision of other Applicable Law; (f) any borrowing
or grant of a Lien by any other Obligor, as debtor-in-possession under Section
364 of the U.S. Bankruptcy Code, under other Applicable Law or otherwise; (g)
the disallowance of any claims of any Secured Party against any Obligor for the
repayment of any Obligations under Section 502 of the U.S. Bankruptcy Code,
under other Applicable Law or otherwise; (h) any other insolvency,
reorganization, arrangement, debtor relief or debt adjustment law (whether
state, provincial, federal or foreign; (i) any change in the ownership, control,
name, objects, businesses, assets, capital structure or constitution of any
Obligor or any other person; (j) any merger, amalgamation or consolidation of
any Obligor with any person or persons; (k) the occurrence of any change in the
laws, rules, regulations or ordinances of any jurisdiction or by any present or
future action of any governmental body or court amending, varying, reducing or
otherwise affecting, or purporting to amend, vary, reduce or otherwise affect,
any of the Obligations under the Loan Documents; (l) the existence of any claim,
set-off, compensation or other rights which any Obligor may have at any time
against any other Obligor or any other person, or which any Obligor may have at
any time against the Secured Parties, whether in connection with the Loan
Documents or otherwise; or (m) any other action or circumstances that might
otherwise constitute a legal or equitable discharge or defense, except Full
Payment of all Obligations.

5.13.2 Waivers.

(a) Each Obligor expressly waives all rights that it may have now or in the
future under any statute, at common law, in equity or otherwise, to compel Agent
or Lenders to marshal assets or to proceed against any Obligor, other Person or
security for the payment or performance of any Obligations before, or as a
condition to, proceeding against such Obligor.  Each Obligor waives all defenses
other than Full Payment of all Obligations.  It is agreed among each Obligor,
Agent and Lenders that the provisions of this Section 5.13 are of the essence of
the transaction contemplated by the Loan Documents and that, but for such
provisions, Agent and Lenders would decline to make Loans.

(b) Subject to the Intercreditor Agreement, Agent and Lenders may, in their
discretion, pursue such rights and remedies as they deem appropriate, including
realization upon Collateral (including any Real Estate owned by any Obligor) by
judicial foreclosure or non judicial sale or enforcement, without affecting any
rights and remedies under this Section 5.13.  If, in taking any action in
connection with the exercise of any rights or remedies, Agent or any Lender
shall forfeit any other rights or remedies, including the right to enter a
deficiency judgment against any Obligor or other Person, whether because of any
Applicable Laws pertaining to “election of remedies” or otherwise, each Obligor
consents to such action and waives any claim based upon it, even if the action
may result in loss of any rights of subrogation that any Obligor might otherwise
have had.  Any election of remedies that results in denial or impairment of the
right of Agent or any Lender to seek a deficiency judgment against any Obligor
shall not impair any other Obligor’s obligation to pay the full amount of the
Obligations.  Each Obligor waives all rights and defenses arising out of an
election of remedies, such as non-judicial foreclosure with respect to any
security for the Obligations, even though that election of remedies destroys
such Obligor’s rights of subrogation against any other Person.  Agent may bid
all or a portion of the Obligations at any foreclosure or trustee’s sale or at
any private sale, and the amount of such bid need not be paid by Agent but shall
be credited against the Obligations.  The amount of the successful bid at any
such sale, whether Agent or any other Person is the successful bidder, shall be
conclusively deemed to be the fair market value of the Collateral, and the
difference between such bid amount and the remaining balance of the Obligations
shall be conclusively deemed to be the amount of the Obligations guaranteed
under this Section 5.13, notwithstanding that any present or future law or court
decision may have the effect of reducing the amount of any deficiency claim to
which Agent or any Lender might otherwise be entitled but for such bidding at
any such sale.

5.13.3 [Reserved].

5.13.4 No Limitation. Nothing contained in this Section 5.13 shall limit the
liability of any Obligor to pay Loans made directly or indirectly to that
Obligor (including Loans advanced to any other Obligor and then re-loaned or
otherwise transferred to, or for the benefit of, such Obligor), and all accrued
interest, fees, expenses and other related Obligations with respect thereto, for
which such Borrower shall be primarily liable for all purposes hereunder.  Agent
and Lenders shall have the right, at any time in their discretion, to restrict
the disbursement and use of such Loans to such Borrower.

22

--------------------------------------------------------------------------------

 

5.13.5 Joint Enterprise.  Each Obligor has requested that Agent and Lenders make
the Loans available to the Borrowers on a combined basis, in order to finance
Borrowers’ business most efficiently and economically.  Obligors’ business is a
mutual and collective enterprise, and the successful operation of each Obligor
is dependent upon the successful performance of the integrated group.  The
Obligors believe that the Loans provided to the Borrowers under this Agreement
will enhance the borrowing power of each Borrower and ease administration of
such Loans, all to their mutual advantage.  Obligors acknowledge that Agent’s
and Lenders’ willingness to extend the Loans and to administer the Collateral as
provided under the Loan Documents is done solely as an accommodation to Obligors
and at Obligors’ request.

5.13.6 Subordination.  Each Obligor hereby subordinates any claims, including
any rights at law or in equity to payment, subrogation, reimbursement,
exoneration, contribution, indemnification or set off, that it may have at any
time against any other Obligor, howsoever arising, to the Full Payment of all
Obligations.

SECTION 6. CONDITIONS PRECEDENT

6.1 Conditions Precedent to Loans. The Lenders shall not be required to fund any
requested Loans or otherwise extend credit to the Borrowers hereunder, until the
date (“Closing Date”) that each of the following conditions has been satisfied:

(a) Each Loan Document shall have been duly executed and delivered to Agent and
Lenders by each of the signatories thereto, and each Obligor shall be in
compliance with all terms thereof.

(b) Agent shall have received acknowledgments of all filings or recordations
necessary to perfect its Liens in the Collateral, as well as UCC and Lien
searches and other evidence satisfactory to Agent that such Liens are the only
Liens upon the Collateral, except Permitted Liens.

(c) Agent and Lenders shall have received certificates, in form and substance
satisfactory to them, from a knowledgeable Senior Officer of each Borrower
certifying that, after giving effect to the Loans and transactions hereunder and
after giving effect to the Acquisition contemplated by the Acquisition Agreement
and the closing of the Senior Obligations transactions, (i) such Borrower is
Solvent; (ii) no Default or Event of Default exists; (iii) the representations
and warranties set forth in Section 9 are true and correct; and (iv) such
Borrower has complied with all agreements and conditions to be satisfied by it
under the Loan Documents.

(d) Agent and Lenders shall have received a certificate of a duly authorized
officer of each Obligor, certifying (i) that attached copies of such Obligor’s
Organic Documents are true and complete, and in full force and effect, without
amendment except as shown; (ii) that an attached copy of resolutions authorizing
execution and delivery of the Loan Documents is true and complete, and that such
resolutions are in full force and effect, were duly adopted, have not been
amended, modified or revoked, and constitute all resolutions adopted with
respect to this credit facility; and (iii) to the title, name and signature of
each Person authorized to sign the Loan Documents.  Agent and Lenders may
conclusively rely on this certificate until it is otherwise notified by the
applicable Obligor in writing.

(e) Agent and Lenders shall have received a written opinion of Fox Rothschild
LLP, as well as any local counsel to Borrowers or Agent, in form and substance
satisfactory to Agent, which opinion shall cover the transactions contemplated
herein.

(f) Agent and Lenders shall have received copies of the charter documents of
each Obligor, certified by the Secretary of State or other appropriate official
of such Obligor’s jurisdiction of organization.  Agent and Lenders shall have
received good standing certificates for each Obligor, issued by the Secretary of
State or other appropriate official of such Obligor’s jurisdiction of
organization and each jurisdiction where such Obligor’s conduct of business or
ownership of Property necessitates qualification.

(g) [reserved].

(h) No material adverse change in the business, assets, properties, liabilities,
operations, condition or prospects of any Obligor or in the quality, quantity or
value of any Collateral shall have occurred since September 30, 2014, and no
action, suit, investigation, litigation or proceeding is pending or threatened
in any court of before any arbitrator or governmental instrumentality that in
any Lender’s judgment (i) could reasonably be expected to have a material
adverse effect on any Obligor’s business, assets, properties, liabilities,
operations or condition, or could impair any Obligor’s ability to perform
satisfactorily under the Loan Documents or (ii) could reasonably be expected to
materially and adversely affect the Acquisition of the Target Company or the
closing of the Senior Obligations transaction.

(i) Agent shall have received all certificates representing the Equity Interests
owned by each Obligor pledged pursuant to the Loan Documents, to the extent such
Equity Interests are certificated (to the extent such certificates are not
delivered to a Senior Lender as bailee for the Agent in accordance with the
Intercreditor Agreement).

23

--------------------------------------------------------------------------------

 

(j) Agent and Lenders shall have received, each in form and substance
satisfactory to them, (i) financial projections of the Borrowers, giving effect
to the Acquisition contemplated under the Acquisition Agreement, evidencing each
Borrower’s ability to comply with the financial covenants set forth herein, (ii)
interim financial statements for the Borrowers as of the period ended February
28, 2015 and (iii) a pro forma balance sheet of the Borrowers dated as of the
Closing Date and giving effect to the Acquisitions contemplated under the
Acquisition Agreement, which balance sheet shall reflect no material changes
from the most recent pro forma balance sheets of Borrowers delivered to
Borrowers prior to the Closing Date, and the Lenders shall be satisfied with the
Borrowers’ capital structure and indebtedness.

(k) Borrowers shall have paid all fees and expenses to be paid to Agent and
Lenders on the Closing Date.

(l) Agent and Lenders shall have received a copy of the Borrowing Base
Certificate as delivered to Bank of America on or about the date hereof.

(m) Agent and Lenders shall have received payoff letters, in form and substance
satisfactory to the Agent, from existing lenders to the Target Company.

(n) [Reserved].

(o) Agent and each Lender shall have completed all “know your customer”
requirements, Patriot Act searches, OFAC/PEP searches and customary background
checks for the Target Company, the results of which are reasonably satisfactory
to Agent and each Lender.

(p) No Default or Event of Default shall exist at the time of, or result from,
such funding or issuance.

(q) The representations and warranties of each Obligor in the Loan Documents
shall be true and correct in all material respects (except to the extent that
such representation or warranty is qualified by materiality or material adverse
effect, in which instance such representation of warranty shall be true and
correct in all respects) on the date of, and upon giving effect to, such funding
or issuance (except for representations and warranties that expressly relate to
an earlier date, which shall be true and correct in all respects or all material
respects, as applicable, as of such earlier date).

(r) All conditions precedent in any other Loan Document shall be satisfied.

(s) No event shall have occurred or circumstance exist that has or could
reasonably be expected to have a Material Adverse Effect.

(t) Lenders shall have received evidence, in form and substance satisfactory to
Lenders, that as of the end of the month most recently ended prior to the
Closing Date, Borrowers’ EBITDA for the period of twelve (12) consecutive months
ending on such date, determined on a consolidated basis and in accordance with
GAAP, was not less than $25,000,000, after giving pro forma effect to all of the
transactions on the Closing Date contemplated by the Senior Loan Documents, Loan
Documents, Acquisition Documents and the payment of all fees and expenses due
hereunder and thereunder.

(u) Lenders shall have received evidence, in form and substance satisfactory to
Lenders, that after giving pro forma effect to all of the transactions on the
Closing Date contemplated by the Senior Loan Documents, Loan Documents,
Acquisition Documents and the payment of all fees and expenses due thereunder,
the Total Leverage Ratio is not more than 3.50:1.00.

(v) Agent and Lenders shall have received evidence that the transactions
contemplated by the Senior Loan Documents shall have been closed concurrently
with the funding of the Loans in accordance with the Senior Loan Documents, all
of which shall be in full force and effect and in form and substance
satisfactory to Agent and Lenders and Agent and Lenders shall have received a
copy of all of material Senior Loan Documents certified by an officer of the
Borrowers as being true, correct and complete.

6.2 Conditions Subsequent to All Loans.

The obligation of Lender to fund any Loans or grant any other accommodation to
or for the benefit of Borrowers, is subject to the fulfillment, on or before the
date applicable thereto, of the following conditions subsequent (the failure by
Borrowers to so perform or cause to be performed such conditions subsequent as
and when required shall constitute an Event of Default):

(a) Within 120 days of the date hereof (or such longer period as agreed to by
the Required Lenders in their sole discretion), Canadian Borrowers (as defined
in the Bank of America Loan Agreement) and the Wheels US Entities shall have
established a cash management system acceptable to the Required Lenders in their
discretion.

24

--------------------------------------------------------------------------------

 

(b) Lenders shall have received duly executed Deposit Account Control Agreements
with respect to Deposit Accounts of Borrowers in form and substance satisfactory
to the Lenders within the time periods provided and as more particularly
described in Section 8.5.

(c) Within 60 days of the date hereof (or such longer period as agreed to by the
Required Lenders in their sole discretion), Lenders shall have received an
unaudited balance sheet of the Borrowers dated as of the Closing Date which
gives effect to the Acquisitions and otherwise reflects any necessary changes to
the pro forma balance sheet required by Section 6.1(j)(iii).

(d) Within 30 days of the date hereof (or such longer period as agreed to by the
Required Lenders in their sole discretion), Agent shall have received copies of
policies or certificates of insurance for the insurance policies carried by
Borrowers, all in compliance with the Loan Documents, together with endorsements
naming Agent as lender loss payee, or additional insured, as applicable, in form
and substance satisfactory to Agent.

(e) Within 30 days of the date hereof (or such longer period as agreed to by
Required Lenders in their sole discretion), Canadian Borrowers (as defined in
the Bank of America Loan Agreement) shall arrange for discharge of: Ontario PPSA
registration number 630445563 against Wheels International Inc. (predecessor
entity to Wheels Group Inc.) in favor of Hewlett-Packard Financial Services
Canada Company; Ontario PPSA registration number 614618271 against Wheels
International Freight Systems Inc. (predecessor entity to Wheels Group Inc.) in
favor of Dell Financial Services Canada Limited; and British Columbia PPSA
registration number 314371C against Wheels International Freight Systems Inc.
(predecessor entity to Wheels Group Inc.) in favor of Dell Financial Services
Canada Limited, in each case in form and substance satisfactory to Agent.

SECTION 7. COLLATERAL

7.1 Grant of Security Interest. To secure the prompt payment and performance
of:  all Obligations, each Obligor hereby grants to Agent, for the benefit of
the Secured Parties, a continuing security interest in and Lien upon all
Property of such Obligor, including all of the following Property of such
Obligor, whether now owned or hereafter acquired, and wherever located, subject,
in each case, to the Intercreditor Agreement:

(a) all Accounts;

(b) all Chattel Paper, including electronic chattel paper;

(c) all Commercial Tort Claims, including those shown on Schedule 9.1.16;

(d) all Deposit Accounts;

(e) all Documents;

(f) all General Intangibles, including Intellectual Property;

(g) all Goods, including Inventory, Equipment and fixtures;

(h) all Instruments;

(i) all Investment Property;

(j) all Letter-of-Credit Rights;

(k) all Supporting Obligations;

(l) all monies, Cash Equivalents or other assets of such Borrower, whether or
not in the possession or under the control of Agent, a Lender, or a bailee or
Affiliate of Agent or a Lender;

(m) all accessions to, substitutions for, and all replacements, products, and
cash and non-cash proceeds of the foregoing, including proceeds of and unearned
premiums with respect to insurance policies, and claims against any Person for
loss, damage or destruction of any Collateral; and

(n) all books and records (including customer lists, files, correspondence,
tapes, computer programs, print-outs and computer records) pertaining to the
foregoing.

25

--------------------------------------------------------------------------------

 

7.2 Lien on Deposit Accounts.

7.2.1 Deposit Accounts.  To further secure the prompt payment and performance
of:  all Obligations, each Obligor hereby grants to Agent, for the benefit of
the Secured Parties, a continuing security interest in and Lien on all amounts
credited to any Deposit Account of such Obligor, including any sums in any
blocked or lockbox accounts or in any accounts into which such sums are swept.

7.3 Lien on Real Estate. If any Borrower acquires Real Estate hereafter,
Borrowers shall, within 30 days, execute, deliver and record a Mortgage
sufficient to create a first priority Lien in favor of Agent on such Real Estate
and shall deliver all Related Real Estate Documents.

7.4 Other Collateral.

7.4.1 Commercial Tort Claims.  Borrowers shall promptly notify Agent in writing
if any Borrower has a Commercial Tort Claim (other than, as long as no Default
or Event of Default exists, a Commercial Tort Claim for less than $110,000),
shall promptly amend Schedule 9.1.16 to include such claim, and shall take such
actions as Agent deems appropriate to subject such claim to a duly perfected,
first priority Lien in favor of Agent.

7.4.2 Certain After-Acquired Collateral.  Borrowers shall promptly notify Agent
in writing if, after the Closing Date, any Obligor obtains any interest in any
Collateral consisting of Deposit Accounts, Chattel Paper, Documents,
Instruments, Intellectual Property (other than “shrink wrap”, “click wrap” or
“off the shelf” software licensed in the ordinary course of business from third
parties and not created or developed by Obligors), Investment Property or
Letter-of-Credit Rights and, upon Agent’s request, shall promptly take such
actions as Agent deems appropriate to effect Agent’s duly perfected, first
priority Lien upon such Collateral, including obtaining any appropriate
possession or control agreement.  If any Collateral is in the possession of a
third party, at Agent’s request, Borrowers shall obtain an acknowledgment that
such third party holds the Collateral for the benefit of Agent.

7.5 No Assumption of Liability. The Lien on Collateral granted hereunder is
given as security only and shall not subject Agent or any Lender to, or in any
way modify, any obligation or liability of any Obligor relating to any
Collateral.

7.6 Further Assurances; Extent of Liens. All Liens granted to Agent under the
Loan Documents are for the benefit of Secured Parties.  Promptly upon request,
Obligors shall deliver such instruments and agreements, and shall take such
actions, as Agent deems appropriate under Applicable Law to evidence or perfect
its Lien on any Collateral, or otherwise to give effect to the intent of this
Agreement.  Each Obligor authorizes Agent to file any financing statement that
describes the Collateral as “all assets” or “all personal property” of such
Obligor, or words to similar effect, and ratifies any action taken by Agent
before the Closing Date to effect or perfect its Lien on any Collateral.

7.7 Foreign Subsidiary Stock. Notwithstanding Section 7.1, the Collateral
securing any Obligations of a Borrower shall include only 65% of the voting
stock of any Foreign Subsidiary solely to the extent pledging or hypothecating
more than 65% of the total voting stock of such Foreign Subsidiary to secure
such Obligations of such Borrower would result in material adverse tax
consequences to the Obligors.

SECTION 8. COLLATERAL ADMINISTRATION

8.1 [Reserved].

8.2 Administration of Accounts.

8.2.1. Records and Schedules of Accounts.  Each Borrower shall keep accurate and
complete records of its Accounts, including all payments and collections
thereon, and shall submit to Agent sales, collection, reconciliation and other
reports in form satisfactory to Agent, on such periodic basis as Agent may
request.

8.2.2. [Reserved].

8.2.3. [Reserved].

8.2.4. [Reserved].

8.2.5. Proceeds of Collateral.  Borrowers shall request in writing and otherwise
take all necessary steps to ensure that all payments on Accounts or otherwise
relating to Collateral are made directly to an account subject to a Deposit
Account Control Agreement (or to a lockbox relating thereto).

26

--------------------------------------------------------------------------------

 

8.3 Administration of Inventory.

8.3.1 Records and Reports of Inventory.  Each Borrower shall keep accurate and
complete records of its Inventory (if any), including costs and daily
withdrawals and additions, and shall submit to Agent inventory and
reconciliation reports in form satisfactory to Agent on such periodic basis as
Agent may request.

8.3.2 Acquisition, Sale and Maintenance.  No Borrower shall acquire or accept
any Inventory on consignment or approval, and shall take all steps to assure
that all Inventory is produced in accordance with Applicable Law, including the
FLSA.  No Borrower shall sell any Inventory on consignment or approval or any
other basis under which the customer may return or require a Borrower to
repurchase such Inventory.  Borrowers shall use, store and maintain all
Inventory with reasonable care and caution, in accordance with applicable
standards of any insurance and in conformity with all Applicable Law, and shall
make current rent payments (within applicable grace periods provided for in
leases) at all locations where any Collateral is located.

8.4 Administration of Equipment.

8.4.1 Records and Schedules of Equipment.  Each Borrower shall keep accurate and
complete records of its Equipment, including kind, quality, quantity, cost,
acquisitions and dispositions thereof, and shall submit to Agent, on such
periodic basis as Agent may request, a current schedule thereof, in form
satisfactory to Agent.  Promptly upon request, Borrowers shall deliver to Agent
evidence of their ownership or interests in any Equipment.

8.4.2 Dispositions of Equipment.  No Borrower shall sell, lease or otherwise
dispose of any Equipment, without the prior written consent of Agent, other than
(a) a Permitted Asset Disposition; and (b) replacement of Equipment that is
worn, damaged or obsolete with Equipment of like function and value, if the
replacement Equipment is acquired substantially contemporaneously with such
disposition and is free of Liens.

8.4.3 Condition of Equipment.  The Equipment is in good operating condition and
repair, and all necessary replacements and repairs have been made so that the
value and operating efficiency of the Equipment is preserved at all times,
reasonable wear and tear excepted.  Each Borrower shall ensure that the
Equipment is mechanically and structurally sound, and capable of performing the
functions for which it was designed, in accordance with manufacturer
specifications.  No Borrower shall permit any Equipment to become affixed to
real Property.

8.5 Administration of Deposit Accounts. Schedule 8.5 sets forth all Deposit
Accounts maintained by Borrowers, including all Dominion Accounts (as defined in
the Bank of America Loan Agreement).  Within 60 days after the date hereof (or
such longer period as agreed to by the Required Lenders in their sole
discretion), Borrowers shall deliver duly executed Deposit Account Control
Agreements in form and substance satisfactory to the Lenders with respect to
each such Deposit Account maintained with Bank of America, and, within 120 days
after the date hereof (or such longer period as agreed to by the Required
Lenders in their sole discretion), Borrowers shall deliver duly executed Deposit
Account Control Agreements in form and substance satisfactory to the Lenders
with respect to each such Deposit Account maintained with any bank other than
Bank of America (other than in any case accounts exclusively used for payroll,
payroll taxes or employee benefits and other than accounts which in the
aggregate for all such accounts do not contain more than $55,000 at any one
time).  Each Borrower shall be the sole account holder of each Deposit Account
and shall not allow any other Person (other than Agent, Bank of America or
Integrated) to have control over a Deposit Account or any Property deposited
therein.  Each Borrower shall promptly notify Agent of any opening or closing of
a Deposit Account and, with the consent of Agent, will amend Schedule 8.5 to
reflect same.

8.6 General Provisions.

8.6.1 Location of Collateral.  All tangible items of Collateral, other than
Inventory in transit, shall at all times be kept by Borrowers at the business
locations set forth in Schedule 8.6.1, except that Borrowers may (a) make sales
or other dispositions of Collateral in accordance with Section 10.2.6; and (b)
move Collateral to another location in the United States.

8.6.2 Insurance of Collateral; Condemnation Proceeds.

(a) Each Borrower shall maintain insurance with respect to the Collateral,
covering casualty, hazard, theft, malicious mischief, flood and other risks, in
amounts, with endorsements and with insurers (with a Best’s Financial Strength
Rating of at least A+, unless otherwise approved by Agent) satisfactory to
Agent.  All proceeds under each policy shall be payable to Agent.  From time to
time upon request, Borrowers shall deliver to Agent the originals or certified
copies of its insurance policies and updated flood plain searches.  Unless Agent
shall agree otherwise, each policy shall include satisfactory endorsements (i)
showing Agent as loss payee; (ii) requiring 30 days prior written notice to
Agent in the event of cancellation of the policy for any reason whatsoever; and
(iii) specifying that the interest of Agent shall not be impaired or invalidated
by any act or neglect of any Borrower or the owner of the Property, nor by the
occupation of the premises for purposes more hazardous than are permitted by the
policy.  If any Borrower fails to provide and pay for any insurance, Agent may,
at its option, but shall not be required to, procure the insurance and charge
Borrowers therefor.  Each Borrower agrees to deliver to Agent, promptly as
rendered, copies of all reports made to insurance companies.  While no Event of
Default exists, Borrowers may settle, adjust or compromise any insurance claim,
as long as the proceeds are delivered to Agent.  If an Event of Default exists,
only Agent shall be authorized to settle, adjust and compromise such claims.

27

--------------------------------------------------------------------------------

 

(b) Any proceeds of insurance (other than proceeds from workers’ compensation or
D&O insurance) and any awards arising from condemnation of any Collateral shall
be paid to Agent for application to the Obligations in accordance with the terms
hereof.

(c) It is acknowledged and agreed that the entirety of this Section 8.6.2 is
subject to the Intercreditor Agreement.

8.6.3 Protection of Collateral.  All expenses of protecting, storing,
warehousing, insuring, handling, maintaining and shipping any Collateral, all
Taxes payable with respect to any Collateral (including any sale thereof), and
all other payments required to be made by Agent to any Person to realize upon
any Collateral, shall be borne and paid by Borrowers.  Agent shall not be liable
or responsible in any way for the safekeeping of any Collateral, for any loss or
damage thereto (except for reasonable care in its custody while Collateral is in
Agent’s actual possession), for any diminution in the value thereof, or for any
act or default of any warehouseman, carrier, forwarding agency or other Person
whatsoever, but the same shall be at Borrowers’ sole risk.

8.6.4 Defense of Title.  Each Borrower shall defend its title to Collateral and
Agent’s Liens therein against all Persons, claims and demands, except Permitted
Liens.

8.7 Power of Attorney. Each Obligor hereby irrevocably constitutes and appoints
Agent (and all Persons designated by Agent) as such Obligor’s true and lawful
attorney (and agent-in-fact) for the purposes provided in this Section.  Subject
to the Intercreditor Agreement, Agent, or Agent’s designee, may, without notice
and in either its or a Obligor’s name, but at the cost and expense of Obligors:

(a) Endorse a Obligor’s name on any Payment Item or other proceeds of Collateral
(including proceeds of insurance) that come into Agent’s possession or control;
and

(b) During an Event of Default, (i) notify any Account Debtors of the assignment
of their Accounts, demand and enforce payment of Accounts, by legal proceedings
or otherwise, and generally exercise any rights and remedies with respect to
Accounts; (ii) settle, adjust, modify, compromise, discharge or release any
Accounts or other Collateral, or any legal proceedings brought to collect
Accounts or Collateral; (iii) sell or assign any Accounts and other Collateral
upon such terms, for such amounts and at such times as Agent deems advisable;
(iv) collect, liquidate and receive balances in Deposit Accounts or investment
accounts, and take control, in any manner, of proceeds of Collateral; (v)
prepare, file and sign a Obligor’s name to a proof of claim or other document in
a bankruptcy or other Insolvency Proceeding of an Account Debtor, or to any
notice, assignment or satisfaction of Lien or similar document; (vi) receive,
open and dispose of mail addressed to a Obligor, and notify postal authorities
to deliver any such mail to an address designated by Agent; (vii) endorse any
Chattel Paper, Document, Instrument, bill of lading, or other document or
agreement relating to any Accounts, Inventory or other Collateral; (viii) use a
Obligor’s stationery and sign its name to verifications of Accounts and notices
to Account Debtors; (ix) use information contained in any data processing,
electronic or information systems relating to Collateral; (x) make and adjust
claims under insurance policies; (xi) take any action as may be necessary or
appropriate to obtain payment under any letter of credit, banker’s acceptance or
other instrument for which a Obligor is a beneficiary; and (xii) take all other
actions as Agent deems appropriate to fulfill any Obligor’s obligations under
the Loan Documents.

SECTION 9. REPRESENTATIONS AND WARRANTIES

9.1 General Representations and Warranties. To induce Agent and Lenders to enter
into this Agreement and to make available the Loans, each Borrower represents
and warrants that:

9.1.1 Organization and Qualification.  Each Borrower and Subsidiary is duly
organized, validly existing and in good standing under the laws of the
jurisdiction of its organization.  Each Borrower and Subsidiary is duly
qualified, authorized to do business and in good standing as a foreign
corporation in each jurisdiction where failure to be so qualified could
reasonably be expected to have a Material Adverse Effect.

9.1.2 Power and Authority.  Each Obligor is duly authorized to execute, deliver
and perform its Loan Documents.  The execution, delivery and performance of the
Loan Documents have been duly authorized by all necessary action, and do not (a)
require any consent or approval of any holders of Equity Interests of any
Obligor, except those already obtained; (b) contravene the Organic Documents of
any Obligor; (c) violate or cause a default under any Applicable Law or Material
Contract; or (d) result in or require the imposition of any Lien (other than
Permitted Liens) on any Obligor’s Property.

9.1.3 Enforceability.  Each Loan Document is a legal, valid and binding
obligation of each Obligor party thereto, enforceable in accordance with its
terms, except as enforceability may be limited by bankruptcy, insolvency or
similar laws affecting the enforcement of creditors’ rights generally.

28

--------------------------------------------------------------------------------

 

9.1.4 Capital Structure.  Schedule 9.1.4 shows, for each Borrower and
Subsidiary, its name, jurisdiction of organization, authorized and issued Equity
Interests, holders of its Equity Interests, and agreements binding on such
holders with respect to such Equity Interests.  Except as disclosed on Schedule
9.1.4, in the five years preceding the Closing Date, no Borrower or Subsidiary
has acquired any substantial assets from any other Person nor been the surviving
entity in a merger, amalgamation or combination.  Each Borrower has good title
to its Equity Interests in its Subsidiaries, subject only to Agent’s Lien, and
all such Equity Interests are duly issued, fully paid and non-assessable.  There
are no outstanding purchase options, warrants, subscription rights, agreements
to issue or sell, convertible interests, phantom rights or powers of attorney
relating to Equity Interests of any Borrower or Subsidiary.

9.1.5 Title to Properties; Priority of Liens.  Each Borrower and Subsidiary has
good and marketable title to (or valid leasehold interests in) all of its Real
Estate, and good title to all of its personal Property, including all Property
reflected in any financial statements delivered to Agent or Lenders, in each
case free of Liens except Permitted Liens.  Each Borrower and Subsidiary has
paid and discharged all lawful claims that, if unpaid, could become a Lien on
its Properties, other than Permitted Liens.  All Liens of Agent in the
Collateral are duly perfected, first priority Liens, subject only to Permitted
Liens that are expressly allowed to have priority over Agent’s Liens.  As of the
Closing Date, after giving effect to the transactions contemplated by the
Acquisition Documents, Borrowers will have good title to the assets acquired
pursuant to the Acquisition Agreement or otherwise owned by the Target Company
and its Subsidiaries, free and clear of all Liens other than Permitted Liens.

9.1.6 [Reserved].

9.1.7 Financial Statements.  The consolidated and consolidating balance sheets,
and related statements of income, cash flow and shareholder’s equity, of
Borrowers and Subsidiaries that have been and are hereafter delivered to Agent
and Lenders, are prepared in accordance with GAAP, and fairly present the
financial positions and results of operations of Borrowers and Subsidiaries at
the dates and for the periods indicated.  All projections delivered from time to
time to Agent and Lenders have been prepared in good faith, based on reasonable
assumptions in light of the circumstances at such time.  Since September 30,
2014, there has been no change in the condition, financial or otherwise, of any
Borrower or Subsidiary that could reasonably be expected to have a Material
Adverse Effect.  No financial statement delivered to Agent or Lenders at any
time contains any untrue statement of a material fact, nor fails to disclose any
material fact necessary to make such statement not materially misleading.  Each
Borrower and Subsidiary is Solvent.

9.1.8 Surety Obligations.  No Borrower or Subsidiary is obligated as surety or
indemnitor under any bond or other contract that assures payment or performance
of any obligation of any Person, except as permitted hereunder.

9.1.9 Taxes.  Each Borrower and Subsidiary has filed all federal, state and
local tax returns and other reports that it is required by law to file, and has
paid, or made provision for the payment of, all Taxes upon it, its income and
its Properties that are due and payable, except (a) to the extent being Properly
Contested, or (b) for Taxes in an amount which, in the aggregate for all such
Taxes, do not exceed $250,000.  The provision for Taxes on the books of each
Borrower and Subsidiary is adequate for all years not closed by applicable
statutes, and for its current Fiscal Year.

9.1.10 Brokers.  There are no brokerage commissions, finder’s fees or investment
banking fees payable in connection with any transactions contemplated by the
Loan Documents.

9.1.11 Intellectual Property. Each Borrower and Subsidiary owns or has the
lawful right to use all Intellectual Property necessary for the conduct of its
business, without conflict with any rights of others.  There is no pending or,
to any Borrower’s knowledge, threatened Intellectual Property Claim with respect
to any Borrower, any Subsidiary or any of their Property (including any
Intellectual Property).  Except as disclosed on Schedule 9.1.11, no Borrower or
Subsidiary pays or owes any Royalty or other compensation to any Person with
respect to any Intellectual Property, other than standard licensing fees payable
under customary business software products.  All (a) registered patents, (b)
registered copyrights, (c) registered trademarks or service marks, (d)
applications, renewals, reissuances and extensions of the foregoing (a) through
(c), and (e) Licenses owned, used or licensed by, or otherwise subject to any
interests of, any Borrower or Subsidiary are shown on Schedule 9.1.11.

9.1.12 Governmental Approvals.  Each Borrower and Subsidiary has, is in material
compliance with, and is in good standing with respect to, all Governmental
Approvals necessary to conduct its business and to own, lease and operate its
Properties.  All necessary import, export or other licenses, permits or
certificates for the import or handling of any goods or other Collateral have
been procured and are in effect, and Borrowers and Subsidiaries have complied
with all foreign and domestic laws with respect to the shipment and importation
of any goods or Collateral, except where noncompliance could not reasonably be
expected to have a Material Adverse Effect.

29

--------------------------------------------------------------------------------

 

9.1.13 Compliance with Laws.  Each Borrower and Subsidiary has duly complied,
and its Properties and business operations are in compliance, in all material
respects with all Applicable Law, except where noncompliance could not
reasonably be expected to have a Material Adverse Effect.  There have been no
citations, notices or orders of material noncompliance issued to any Borrower or
Subsidiary under any Applicable Law.  No Inventory has been produced in
violation of the FLSA.

9.1.14 Compliance with Environmental Laws.  Except as disclosed on Schedule
9.1.14, no Borrower’s or Subsidiary’s past or present operations, Real Estate or
other Properties are subject to any federal, state or local investigation to
determine whether any remedial action is needed to address any environmental
pollution, hazardous material or environmental clean-up.  No Borrower or
Subsidiary has received any material Environmental Notice.  To the best of each
Borrower’s knowledge, no Borrower or Subsidiary has any contingent liability
with respect to any Environmental Release, environmental pollution or hazardous
material on any Real Estate now or previously owned, leased or operated by it.

9.1.15 Burdensome Contracts.  No Borrower or Subsidiary is a party or subject to
any contract, agreement or charter restriction that could reasonably be expected
to have a Material Adverse Effect.  No Borrower or Subsidiary is party or
subject to any Restrictive Agreement, except as shown on Schedule 9.1.15.  No
such Restrictive Agreement prohibits the execution, delivery or performance of
any Loan Document by an Obligor.

9.1.16 Litigation.  Except as shown on Schedule 9.1.16, there are no proceedings
or investigations pending or, to any Borrower’s knowledge, threatened against
any Borrower or Subsidiary that (a) relate to any Loan Documents or transactions
contemplated thereby; or (b) could reasonably be expected to have a Material
Adverse Effect if determined adversely to any Borrower or Subsidiary.  Except as
shown on such Schedule, no Obligor has a Commercial Tort Claim (other than, as
long as no Default or Event of Default exists, a Commercial Tort Claim for less
than $110,000).  No Borrower or Subsidiary is in default with respect to any
order, injunction or judgment of any Governmental Authority.

9.1.17 No Defaults.  To each Borrower’s best knowledge after due inquiry, no
event or circumstance has occurred or exists that constitutes a Default or Event
of Default.  No Borrower or Subsidiary is in default, and no event or
circumstance has occurred or exists that with the passage of time or giving of
notice would constitute a default, under any Material Contract or in the payment
of any Borrowed Money.  To the best of each Borrower’s knowledge, there is no
basis upon which any party (other than a Borrower or Subsidiary) could terminate
a Material Contract prior to its scheduled termination date.

9.1.18 ERISA.  Except as disclosed on Schedule 9.1.18:

(a) Each Plan is in compliance in all material respects with the applicable
provisions of ERISA, the Code, and other federal and state laws.  Each Plan that
is intended to qualify under Section 401(a) of the Code has received a favorable
determination letter from the IRS or an application for such a letter is
currently being processed by the IRS with respect thereto and, to the knowledge
of Borrowers, nothing has occurred which would prevent, or cause the loss of,
such qualification.  Each Obligor and ERISA Affiliate has met all applicable
requirements under the Code, ERISA and the Pension Protection Act of 2006, and
no application for a waiver of the minimum funding standards or an extension of
any amortization period has been made with respect to any Plan.

(b) There are no pending or, to the knowledge of Borrowers, threatened claims,
actions or lawsuits, or action by any Governmental Authority, with respect to
any Plan that could reasonably be expected to have a Material Adverse
Effect.  There has been no prohibited transaction or violation of the fiduciary
responsibility rules with respect to any Plan that has resulted in or could
reasonably be expected to have a Material Adverse Effect.

(c) (i) No ERISA Event has occurred or is reasonably expected to occur; (ii) no
Pension Plan has any Unfunded Pension Liability; (iii) no Obligor or ERISA
Affiliate has incurred, or reasonably expects to incur, any liability under
Title IV of ERISA with respect to any Pension Plan (other than premiums due and
not delinquent under Section 4007 of ERISA); (iv) no Obligor or ERISA Affiliate
has incurred, or reasonably expects to incur, any liability (and no event has
occurred which, with the giving of notice under Section 4219 of ERISA, would
result in such liability) under Section 4201 or 4243 of ERISA with respect to a
Multiemployer Plan; (v) no Obligor or ERISA Affiliate has engaged in a
transaction that could be subject to Section 4069 or 4212(c) of ERISA; and (vi)
as of the most recent valuation date for any Pension Plan or Multiemployer Plan,
the funding target attainment percentage (as defined in Section 430(d)(2) of the
Code) is at least 60%, and no Obligor or ERISA Affiliate knows of any fact or
circumstance that could reasonably be expected to cause the funding target
attainment percentage for any such plan to drop below 60% as of such date.

(d) [reserved].

30

--------------------------------------------------------------------------------

 

(e) With respect to any Foreign Plan, (i) all employer and employee
contributions required by law or by the terms of the Foreign Plan have been
made, or, if applicable, accrued, in accordance with normal accounting
practices; (ii) the fair market value of the assets of each funded Foreign Plan,
the liability of each insurer for any Foreign Plan funded through insurance, or
the book reserve established for any Foreign Plan, together with any accrued
contributions, is sufficient to procure or provide for the accrued benefit
obligations with respect to all current and former participants in such Foreign
Plan according to the actuarial assumptions and valuations most recently used to
account for such obligations in accordance with applicable generally accepted
accounting principles; and (iii) it has been registered as required and has been
maintained in good standing with applicable regulatory authorities.

9.1.19 Trade Relations.  There exists no actual or threatened termination,
material limitation or modification of any business relationship between any
Borrower or Subsidiary and any customer or supplier, or any group of customers
or suppliers, who individually or in the aggregate are material to the business
of such Borrower or Subsidiary.  There exists no condition or circumstance that
could reasonably be expected to impair the ability of any Borrower or Subsidiary
to conduct its business at any time hereafter in substantially the same manner
as conducted on the Closing Date.

9.1.20 Labor Relations.  No Borrower or Subsidiary is party to or bound by any
collective bargaining agreement, nor to any Borrower’s knowledge, is any
Borrower subject to any union organization effort.  There are no material
grievances or arbitration proceedings arising out of or under any collective
bargaining agreement which are pending in respect of any Borrower’s or
Subsidiary’s employees, or, to any Borrower’s knowledge, any asserted or
threatened strikes or work stoppages.

9.1.21 Payable Practices.  No Borrower or Subsidiary has made any material
change in its historical accounts payable practices from those in effect on the
Closing Date.

9.1.22 Not a Regulated Entity.  No Obligor is (a) an “investment company” or a
“person directly or indirectly controlled by or acting on behalf of an
investment company” within the meaning of the Investment Company Act of 1940; or
(b) subject to regulation under the Federal Power Act, the Interstate Commerce
Act, any public utilities code or any other Applicable Law regarding its
authority to incur Debt.

9.1.23 Margin Stock.  No Borrower or Subsidiary is engaged, principally or as
one of its important activities, in the business of extending credit for the
purpose of purchasing or carrying any Margin Stock.  No Loan proceeds or Letters
of Credit will be used by Borrowers to purchase or carry, or to reduce or
refinance any Debt incurred to purchase or carry, any Margin Stock or for any
related purpose governed by Regulations T, U or X of the Board of Governors.

9.1.24 OFAC.  No Obligor (i) is a person whose property or interest in property
is blocked or subject to blocking pursuant to Section 1 of Executive Order 13224
of September 23, 2001 Blocking Property and Prohibiting Transactions With
Persons Who Commit, Threaten to Commit, or Support Terrorism (66 Fed. Reg. 49079
(2001)), (ii) engages in any dealings or transactions prohibited by Section 2 of
such executive order, or (iii) is a person on the list of Specially Designated
Nationals and Blocked Persons or subject to the limitations or prohibitions
under any other U.S. Department of Treasury’s Office of Foreign Assets Control
regulation or executive order.

9.2 Complete Disclosure. No Loan Document contains any untrue statement of a
material fact, nor fails to disclose any material fact necessary to make the
statements contained therein not materially misleading.  There is no fact or
circumstance that any Obligor has failed to disclose to Agent in writing that
could reasonably be expected to have a Material Adverse Effect.

9.3 Acquisition Representations.

9.3.1 Borrowers have delivered to Agent a complete and correct copy of the
Acquisition Documents, including all schedules and exhibits thereto.  The
execution, delivery and performance of each of the Acquisition Documents has
been duly authorized by all necessary action on the part of each Borrower who is
a party thereto.  Each Acquisition Document is the legal, valid and binding
obligation of each Borrower who is a party thereto, enforceable against each
such Borrower in accordance with its terms, in each case, except (i) as may be
limited by applicable bankruptcy, insolvency, reorganization, moratorium or
other similar laws relating to or affecting generally the enforcement of
creditors’ rights and (ii) the availability of the remedy of specific
performance or injunctive or other equitable relief is subject to the discretion
of the court before which any proceeding therefor may be brought.  No Borrower
is in default in the performance or compliance with any provisions thereof.  All
representations and warranties made by a Borrower in the Acquisition Documents
and in the certificates delivered in connection therewith are true and correct
in all material respects. To each Borrower’s knowledge, none of the Seller’s
representations or warranties in the Acquisition Documents contain any untrue
statement of a material fact or omit any fact necessary to make the statements
therein not misleading, in any case that could reasonably be expected to result
in a Material Adverse Effect.

31

--------------------------------------------------------------------------------

 

9.3.2 As of the Closing Date, the Acquisition contemplated under the Acquisition
Agreement has been consummated in all material respects, in accordance with all
Applicable Laws.  As of the Closing Date, all requisite approvals by
Governmental Authorities having jurisdiction over Borrowers and, to each
Borrower’s knowledge, the Seller, with respect to the Acquisition contemplated
under the Acquisition Agreement, have been obtained (including filings or
approvals required under the Hart-Scott-Rodino Antitrust Improvements Act, all
required approvals, consents and/or deemed approvals of Canadian Governmental
Authorities, including the Commissioner of Competition pursuant to the
Competition Act (Canada) and the Minister of Industry pursuant to the Investment
Canada Act (Canada)), except for any approval the failure to obtain could not
reasonably be expected to be material to the interests of the Lenders.  As of
the Closing Date, after giving effect to the transactions contemplated by the
Acquisition Documents, Borrowers will have good title to the assets acquired
pursuant to the Acquisition Agreement, free and clear of all Liens other than
Permitted Liens.

SECTION 10. COVENANTS AND CONTINUING AGREEMENTS

10.1 Affirmative Covenants. As long as the Obligations are outstanding, each
Borrower shall, and shall cause each Subsidiary to:

10.1.1 Inspections; Appraisals.

(a) Permit Agent from time to time, subject (except when a Default or Event of
Default exists) to reasonable notice and normal business hours, to visit and
inspect the Properties of any Borrower or Subsidiary, inspect, audit and make
extracts from any Borrower’s or Subsidiary’s books and records, and discuss with
its officers, employees, agents, advisors and independent accountants such
Borrower’s or Subsidiary’s business, financial condition, assets, prospects and
results of operations.  Lenders may participate in any such visit or inspection,
at their own expense.  Neither Agent nor any Lender shall have any duty to any
Borrower to make any inspection, nor to share any results of any inspection,
appraisal or report with any Borrower.  Borrowers acknowledge that all
inspections, appraisals and reports are prepared by Agent and Lenders for their
purposes, and Borrowers shall not be entitled to rely upon them.

(b) Reimburse Agent for all charges, costs and expenses of Agent in connection
with examinations of any Obligor’s books and records or any other financial or
Collateral matters as Agent deems appropriate, up to three times per Loan Year;
provided, however, that if an examination is initiated during a Default or Event
of Default, all charges, costs and expenses therefor shall be reimbursed by
Borrowers without regard to such limit.  Subject to and without limiting the
foregoing, Borrowers agree to pay Agent’s then standard charges for examination
activities, including the standard charges of Agent’s internal examination
group, as well as the charges of any third party used for such purposes.

10.1.2 Financial and Other Information.  Keep adequate records and books of
account with respect to its business activities, in which proper entries are
made in accordance with GAAP reflecting all financial transactions; and furnish
to Agent and Lenders

(a) as soon as available, and in any event within 90 days after the close of
each Fiscal Year, balance sheets as of the end of such Fiscal Year and the
related statements of income, cash flow and shareholders’ equity for such Fiscal
Year, on consolidated and consolidating bases for Borrowers and Subsidiaries,
which consolidated statements shall be audited and certified (without
qualification) by a firm of independent certified public accountants of
recognized standing selected by Borrowers and acceptable to Agent, and shall set
forth in comparative form corresponding figures for the preceding Fiscal Year
and other information acceptable to Agent;

(b) as soon as available, and in any event within 30 days after the end of each
month (but within 45 days after the last month in a Fiscal Quarter and 60 days
after the last month in a Fiscal Year), unaudited balance sheets as of the end
of such month and the related statements of income and cash flow for such month
and for the portion of the Fiscal Year then elapsed, on consolidated and, if
such month is the last month in a Fiscal Quarter, consolidating bases for
Borrowers and Subsidiaries, setting forth in comparative form corresponding
figures for the preceding Fiscal Year and certified by the chief financial
officer of Borrower Agent as prepared in accordance with GAAP and fairly
presenting the financial position and results of operations for such month and
period, subject to normal year end adjustments and the absence of footnotes;

(c) concurrently with delivery of financial statements under clauses (a) and (b)
above, or more frequently if requested by Agent while a Default or Event of
Default exists, a Compliance Certificate executed by the chief financial officer
of Borrower Agent;

(d) concurrently with delivery of financial statements under clause (a) above,
copies of all management letters and other material reports submitted to
Borrowers by their accountants in connection with such financial statements;

32

--------------------------------------------------------------------------------

 

(e) not later than 30 days prior to the end of each Fiscal Year, projections of
Borrowers’ consolidated balance sheets, results of operations and cash flow for
the next Fiscal Year, month by month;

(f) at Agent’s request, a listing of each Borrower’s trade payables, specifying
the trade creditor and balance due, and a detailed trade payable aging, all in
form satisfactory to Agent;

(g) promptly after the sending or filing thereof, copies of any proxy
statements, financial statements or reports that any Borrower has made generally
available to its shareholders; copies of any regular, periodic and special
reports or registration statements or prospectuses that any Borrower files with
the Securities and Exchange Commission or any other Governmental Authority, or
any securities exchange; and copies of any press releases or other statements
made available by a Borrower to the public concerning material changes to or
developments in the business of such Borrower;

(h) promptly after the sending or filing thereof, copies of any annual report to
be filed in connection with each Plan or Foreign Plan; and

(i) such other reports and information (financial or otherwise) as Agent may
request from time to time in connection with any Collateral or any Borrower’s,
Subsidiary’s or other Obligor’s financial condition or business.

10.1.3 Notices.  Notify Agent and Lenders in writing, promptly after a
Borrower’s obtaining actual knowledge thereof, of any of the following that
affects an Obligor:  (a) the threat or commencement of any proceeding or
investigation, whether or not covered by insurance, if an adverse determination
could have a Material Adverse Effect; (b) any pending or threatened labor
dispute, strike or walkout, or the expiration of any material labor contract;
(c) any default under or termination of a Material Contract; (d) the existence
of any Default or Event of Default; (e) any judgment in an amount exceeding
$275,000; (f) the assertion of any Intellectual Property Claim, if an adverse
resolution could have a Material Adverse Effect; (g) any violation or asserted
violation of any Applicable Law (including ERISA, OSHA, FLSA, or any
Environmental Laws), if an adverse resolution could have a Material Adverse
Effect; (h) any Environmental Release by an Obligor or on any Property owned,
leased or occupied by an Obligor; or receipt of any material Environmental
Notice; (i) the occurrence of any ERISA Event; (j) the discharge of or any
withdrawal or resignation by Borrowers’ independent accountants; or (k) any
opening of a new office or place of business, at least 30 days prior to such
opening.

10.1.4 Landlord and Storage Agreements.  Upon request, provide Agent with copies
of all existing agreements, and promptly after execution thereof provide Agent
with copies of all future agreements, between an Obligor and any landlord,
warehouseman, processor, shipper, bailee or other Person that owns any premises
at which any Collateral may be kept or that otherwise may possess or handle any
Collateral.

10.1.5 Compliance with Laws.  Comply with all Applicable Laws, including ERISA,
Environmental Laws, FLSA, OSHA, Anti-Terrorism Laws, and laws regarding
collection and payment of Taxes, and maintain all Governmental Approvals
necessary to the ownership of its Properties or conduct of its business, unless
failure to comply (other than failure to comply with Anti-Terrorism Laws) or
maintain could not reasonably be expected to have a Material Adverse
Effect.  Without limiting the generality of the foregoing, if any Environmental
Release occurs at or on any Properties of any Borrower or Subsidiary, it shall
act promptly and diligently to investigate and report to Agent and all
appropriate Governmental Authorities the extent of, and to make appropriate
remedial action to eliminate, such Environmental Release, whether or not
directed to do so by any Governmental Authority.

10.1.6 Taxes.  Pay and discharge all Taxes prior to the date on which they
become delinquent or penalties attach, unless such Taxes are being Properly
Contested.

10.1.7 Insurance.  In addition to the insurance required hereunder with respect
to Collateral, maintain insurance with insurers (with a Best Rating of at least
A+, unless otherwise approved by Agent) satisfactory to Agent, (a) with respect
to the Properties and business of Borrowers and Subsidiaries of such type
(including product liability, workers’ compensation, larceny, embezzlement, or
other criminal misappropriation insurance), in such amounts, and with such
coverages and deductibles as are customary for companies similarly situated; and
(b) business interruption insurance in an amount and with deductibles
satisfactory to Agent.  Evidence of such insurance shall be delivered to Agent,
together with the lender loss payable endorsements required under Section 6.1(g)
and with additional insured endorsements in favor of Agent (with respect to
general liability coverage). If Borrowers fail to maintain such insurance, Agent
may arrange for such insurance, but at Borrowers’ expense and without any
responsibility on Agent’s part for obtaining the insurance, the solvency of the
insurance companies, the adequacy of the coverage, or the collection of claims.

33

--------------------------------------------------------------------------------

 

10.1.8 Licenses.  Keep each License affecting any Collateral (including the
manufacture, distribution or disposition of Inventory) or any other material
Property of Borrowers and Subsidiaries in full force and effect; promptly notify
Agent of any proposed modification to any such License, or entry into any new
License, in each case at least 30 days prior to its effective date; pay all
Royalties when due; and notify Agent of any default or breach asserted by any
Person to have occurred under any License.

10.1.9 Additional Borrowers.  Promptly notify Agent upon any Person becoming a
Subsidiary and (a) cause (i) each U.S. Subsidiary and (ii) any Foreign
Subsidiary that loses its status as a “controlled foreign corporation” under
Section 957 of the Code promptly to execute and deliver to Agent a joinder to
this Agreement in form and substance satisfactory to Agent in favor of Agent for
the benefit of the Secured Parties, (b) cause such additional Borrower to
deliver to the Agent such certificates of resolutions or other action,
incumbency certificates and/or other certificates of Senior Officers or other
authorized Persons of such Subsidiary as Agent may require evidencing the
identity, authority and capacity of each Senior Officer or other authorized
Person thereof in connection with the joinder, to which such Subsidiary is a
party and such additional and other documents and certifications as Agent may
reasonably require to evidence that such Subsidiary is duly organized or formed
and is validly existing, in good standing and qualified to engage in business,
in each case to the extent applicable, in jurisdictions reasonably identified by
Agent, and (c) cause such additional Borrower to execute and deliver such
documents, instruments and agreements and to take such other actions as Agent
shall require to evidence and perfect a Lien in favor of Agent, for the benefit
of Secured Parties, on all assets of such Person, including delivery of legal
opinions, in form and substance satisfactory to Agent, as it shall deem
appropriate.

10.1.10 Depository Bank.  Maintain Bank of America, as its principal depository
bank, including for the maintenance of all operating, collection, disbursement
and other deposit accounts and for all Cash Management Services, under and as
defined in the Bank of America Loan Agreement.

10.1.11 Dissolution of Inactive Subsidiaries.  Within 60 days of the date hereof
(or such longer period as agreed to by Required Lenders in their sole
discretion), Borrowers shall have provided evidence to Agent, in form and
substance satisfactory to Agent, that each of the Inactive Subsidiaries has been
dissolved.

10.1.12 Board Observer.  Each Lender shall be entitled to designate one (1)
observer to the board of directors (or equivalent governing body) of Parent and
each of its Subsidiaries, and any committee thereof, which observer shall
receive (at the same time and in the same manner provided to the directors)
notice of and copies of all materials provided to directors in connection with,
and shall be entitled to attend, at Borrowers’ expense, all meetings of the
board of directors (or equivalent governing body) of Parent and each of its
Subsidiaries, and any committee thereof.  Such observer shall also receive (at
the same time and in the same manner provided to the directors generally) notice
of and copies of all materials provided to the directors in connection with any
actions to be taken by written consent of the board of directors (or equivalent
governing body) of Parent and each of its Subsidiaries, and any committee
thereof.  Borrowers shall reimburse each Lender for all reasonable out-of-pocket
expenses (including all reasonable travel, meal and lodging expenses) incurred
by such board observer in connection with attending any meetings described
above. Notwithstanding the foregoing, the board of directors (or equivalent
governing body) of Parent or the applicable Subsidiary shall have the right to
exclude such board observer from any portion of any meeting of any such board of
directors (or equivalent governing body), and any committee thereof, or omit to
provide such board observer with certain information if and only to the extent
such board of directors (or equivalent governing body) determines in good faith
that such exclusion or omission is necessary in order to preserve the
attorney-client privilege, or to avoid a conflict of interest pertaining to a
particular portion of such meeting or information.  Access to meetings, notices
and related materials set forth above shall not apply to any compensation or
audit committee.

10.2 Negative Covenants. As long as the Obligations are outstanding, each
Borrower shall not, and shall cause each Subsidiary not to:

10.2.1 Permitted Debt.  Create, incur, guarantee or suffer to exist any Debt,
except:

(a) the Obligations;

(b) Subordinated Debt;

(c) Permitted Purchase Money Debt;

(d) Borrowed Money (other than the Obligations, Subordinated Debt, Senior
Obligations and Permitted Purchase Money Debt), but only to the extent
outstanding on the Closing Date and not satisfied with proceeds of the initial
Loans;

(e) Secured Bank Product Obligations (as defined in the Bank of America Loan
Agreement) incurred in the Ordinary Course of Business;

34

--------------------------------------------------------------------------------

 

(f) Debt that is in existence when a Person becomes a Subsidiary or that is
secured by an asset when acquired by a Borrower or Subsidiary, as long as such
Debt was not incurred in contemplation of such Person becoming a Subsidiary or
such acquisition, and does not exceed $275,000 in the aggregate at any time;

(g) Permitted Contingent Obligations;

(h) Refinancing Debt as long as each Refinancing Condition is satisfied;

(i) Intercompany Debt permitted by Section 10.2.7(d);

(j) unsecured Debt consisting of earn-outs incurred in connection with a
Permitted Acquisition so long as the terms of such earn-outs provide that no
payment may be made with respect thereto if a Default or Event of Default has
occurred and is continuing or would result therefrom;

(k) Debt in respect of Capital Leases; provided, however, that the aggregate
amount of all such Debt at any one time outstanding shall not exceed $5,500,000;

(l) Debt (other than on account of earn-outs) that is not included in any of the
preceding clauses of this Section, is not secured by a Lien and does not exceed
$3,850,000 in the aggregate at any time;

(m) subject to the terms of the Intercreditor Agreement, (i) the Bank of America
Debt as of the Closing Date, (ii) any additional Bank of America Debt incurred
under the Revolver Commitment (as defined in the Bank of America Loan Agreement)
in effect on the Closing Date and (iii) any additional Bank of America Debt
incurred under any increase to the Revolver Commitment (as defined in the Bank
of America Loan Agreement), provided that, no Default or Event of Default shall
exist at the time of any such increase to the Revolver Commitment (as defined in
the Bank of America Loan Agreement), or be caused thereby, and, provided,
further, that the Borrowers shall be in compliance with the Adjusted Leverage
Ratio set forth in Section 10.3.1 in effect at such time minus 0.25 as of the
date of any such increase, both before and after taking into account the
increase to the Revolver Commitment (as defined in the Bank of America Loan
Agreement) on a pro forma basis (and assuming a borrowing of the amount of such
increase as of such date);

(n) subject to the terms of the Intercreditor Agreement, the Integrated Debt so
long as the aggregate principal amount at any one time outstanding does not
exceed the sum of (i) Cdn$31,900,000, plus (ii) any interest paid in kind and
added to the principal in accordance with the documents evidencing the
Integrated Debt; and

(o) other debt, provided that, no Default or Event of Default exists at the time
of any increase to the committed principal amount or is caused thereby and the
Adjusted Leverage Ratio as of such date, both before and after taking into
account the additional financing on a pro forma basis, is no greater than the
Adjusted Leverage Ratio set forth in Section 10.3.1 in effect at such time minus
0.25.

10.2.2 Permitted Liens.  Create or suffer to exist any Lien upon any of its
Property, except the following (collectively, “Permitted Liens”):

(a) Liens in favor of Agent or Secured Parties to secure the Obligations;

(b) Purchase Money Liens securing Permitted Purchase Money Debt;

(c) Liens for Taxes not yet due or being Properly Contested;

(d) statutory Liens (other than Liens for Taxes or imposed under ERISA) arising
in the Ordinary Course of Business, but only if (i) payment of the obligations
secured thereby is not yet due or is being Properly Contested, and (ii) such
Liens do not materially impair the value or use of the Property or materially
impair operation of the business of any Borrower or Subsidiary;

(e) Liens incurred or deposits made in the Ordinary Course of Business to secure
the performance of government tenders, bids, contracts, statutory obligations
and other similar obligations, as long as such Liens are at all times junior to
Agent’s Liens and are required or provided by law;

(f) Liens arising by virtue of a judgment or judicial order against any Borrower
or Subsidiary, or any Property of a Borrower or Subsidiary, as long as such
Liens are (i) in existence for less than 20 consecutive days or being Properly
Contested, and (ii) at all times junior to Agent’s Liens;

35

--------------------------------------------------------------------------------

 

(g) easements, rights-of-way, restrictions, covenants or other agreements of
record, and other similar charges or encumbrances on Real Estate, that do not
secure any monetary obligation and do not interfere with the Ordinary Course of
Business;

(h) normal and customary rights of setoff upon deposits in favor of depository
institutions, and Liens of a collecting bank on Payment Items in the course of
collection;

(i) existing Liens shown on Schedule 10.2.2;

(j) Liens in favor of Senior Lenders subject to the terms and limitations set
forth in the Intercreditor Agreement.

10.2.3 [Reserved].

10.2.4 Distributions.  Declare or make any Distributions, or create or suffer to
exist any encumbrance or restriction on the ability of a Subsidiary to make any
Distribution, except for restrictions under the Loan Documents, under Applicable
Law or in effect on the Closing Date as shown on Schedule 9.1.15; provided,
however, that (i) the Borrowers may make Distributions so long as: (A) no
Default or Event of Default exists or is caused thereby, (B) upon giving pro
forma effect thereto, for the 30 days preceding on an average daily basis and as
of the Distribution, (1) Availability (as defined in the Bank of America Loan
Agreement) is at least the greater of: (x) 20% of the sum of the U.S. Borrowing
Base (as defined in the Bank of America Loan Agreement) (without giving effect
to the U.S. LC Reserve for purposes of this calculation) and the Canadian
Borrowing Base (as defined in the Bank of America Loan Agreement) (without
giving effect to the Canadian LC Reserve for purposes of this calculation), and
(y) $12,500,000, and (2) U.S. Availability (as defined in the Bank of America
Loan Agreement) is at least $7,500,000, and (ii) in addition to any
Distributions permitted under clause (i) above, Parent may redeem its shares of
the Series A Preferred Stock to the extent solely using identifiable proceeds of
a substantially concurrent issuance and sale of common stock of Parent; and
(iii) a Borrower or any Subsidiary may make Distributions to another Borrower,
and any Subsidiary that is not a Borrower may make Distributions to other
Subsidiaries that are not Borrowers.

10.2.5 Restricted Investments.  Make any Restricted Investment.

10.2.6 Disposition of Assets.  Make any Asset Disposition, except a Permitted
Asset Disposition, a disposition of Equipment under Section 8.4.2, or a transfer
of Property by a Subsidiary that is not an Obligor to a Borrower or to another
Subsidiary that is not an Obligor.

10.2.7 Loans.  Make any loans or other advances of money to any Person, except
(a) advances to an officer or employee for salary, travel expenses, commissions
and similar items in the Ordinary Course of Business; (b) prepaid expenses and
extensions of trade credit made in the Ordinary Course of Business; (c) deposits
with financial institutions permitted hereunder; and (d) as long as no Default
or Event of Default exists, intercompany loans by (i) a Borrower to another
Borrower, (ii) any Subsidiary that is not a Borrower to a Borrower or another
Subsidiary that is not a Borrower (provided that any loan by a Subsidiary that
is not a Borrower to a Borrower shall constitute Subordinated Debt) and (iii) a
Borrower to a Canadian Borrower (as defined in the Bank of America Loan
Agreement); provided, that after giving effect to such loan, (i) Availability
(as defined in the Bank of America Loan Agreement) is at least the greater of:
(x) 20% of the sum of the U.S. Borrowing Base (as defined in the Bank of America
Loan Agreement) (without giving effect to the U.S. LC Reserve (as defined in the
Bank of America Loan Agreement) for purposes of this calculation) and the
Canadian Borrowing Base (as defined in the Bank of America Loan Agreement)
(without giving effect to the Canadian LC Reserve (as defined in the Bank of
America Loan Agreement) for purposes of this calculation), and (y) $12,500,000,
and (ii) U.S. Availability (as defined in the Bank of America Loan Agreement) is
at least $7,500,000.

10.2.8 Restrictions on Payment of Certain Debt.  Make any payments (whether
voluntary or mandatory, or a prepayment, redemption, retirement, defeasance or
acquisition) with respect to any (a) Subordinated Debt, except regularly
scheduled payments of principal, interest and fees, but only to the extent
permitted under any subordination agreement relating to such Debt (each, a
“Permitted Subordinated Debt Payment”) (and a Senior Officer of Borrower Agent
shall certify to Agent, not less than five Business Days prior to the date of
payment, that all conditions under such agreement have been satisfied); (b)
earn-outs if a Default or Event of Default exists or would be caused thereby; or
(c) Borrowed Money (other than the Obligations or the Senior Obligations) prior
to its due date under the agreements evidencing such Debt as in effect on the
Closing Date (or as amended thereafter with the consent of Agent).

36

--------------------------------------------------------------------------------

 

10.2.9 Fundamental Changes.  Change its name or conduct business under any
fictitious name; change its tax, charter or other organizational identification
number; change its form or state of organization; liquidate, wind up its affairs
or dissolve itself; or merge, amalgamate, combine or consolidate with any
Person, whether in a single transaction or in a series of related transactions,
except for (a) mergers or consolidations of a wholly-owned Subsidiary which is
not an Obligor with another wholly-owned Subsidiary or into a Borrower;  (b)
Permitted Acquisitions or (c) the intercompany restructuring set forth as
Schedule 10.2.9 attached hereto, provided that within three (3) Business Days
thereafter, Agent shall have received such legal opinions and officers
certificate with respect to matters relating to the amalgamation of the relevant
Canadian Borrowers (as defined in the Bank of America Loan Agreement), the Loan
Documents and  security matters related thereto, all in form and substance
reasonably satisfactory to it.

10.2.10 Subsidiaries.  Form or acquire any Subsidiary after the Closing Date,
except in accordance with Sections 10.1.9, 10.2.5 or 10.2.9; or permit any
existing Subsidiary to issue any additional Equity Interests except director’s
qualifying shares.

10.2.11 Organic Documents.  Amend, modify or otherwise change any of its Organic
Documents, except in connection with a transaction permitted under Section
10.2.9.

10.2.12 Tax Consolidation.  File or consent to the filing of any consolidated
income tax return with any Person other than Borrowers and Subsidiaries.

10.2.13 Accounting Changes.  Make any material change in accounting treatment or
reporting practices, except as required by GAAP and in accordance with Section
1.2; or change its Fiscal Year.

10.2.14 Restrictive Agreements.  Become a party to any Restrictive Agreement,
except a Restrictive Agreement (a) in effect on the Closing Date; (b)
constituting a Senior Loan Document; (c) relating to secured Debt permitted
hereunder, as long as the restrictions apply only to collateral for such Debt;
or (d) constituting customary restrictions on assignment in leases and other
contracts.

10.2.15 Hedging Agreements.  Enter into any Hedging Agreement, except to hedge
risks arising in the Ordinary Course of Business and not for speculative
purposes.

10.2.16 Conduct of Business.  Engage in any business, other than its business as
conducted on the Closing Date and any activities incidental thereto.

10.2.17 Affiliate Transactions.  Enter into or be party to any transaction with
an Affiliate, except (a) transactions expressly permitted by the Loan Documents;
(b) payment of reasonable compensation to officers and employees for services
actually rendered, and payment of customary directors’ fees and indemnities; (c)
(i) transactions solely among Borrowers and (ii) transactions solely among
Subsidiaries that are not Borrowers; (d) transactions with Affiliates that were
consummated prior to the Closing Date, as shown on Schedule 10.2.17; and (e)
transactions with Affiliates in the Ordinary Course of Business, upon fair and
reasonable terms fully disclosed to Agent and no less favorable than would be
obtained in a comparable arm’s-length transaction with a non-Affiliate.

10.2.18 Plans.  Become party to any Multiemployer Plan or Foreign Plan, other
than any in existence on the Closing Date.

10.2.19 Amendments to Subordinated Debt, Senior Obligations, and Acquisition
Documents.

(a) Amend, supplement or otherwise modify any document, instrument or agreement
relating to any Subordinated Debt, if such modification (a) increases the
principal balance of such Debt, or increases any required payment of principal
or interest; (b) accelerates the date on which any installment of principal or
any interest is due, or adds any additional redemption, put or prepayment
provisions; (c) shortens the final maturity date or otherwise accelerates
amortization; (d) increases the interest rate; (e) increases or adds any fees or
charges; (f) modifies any covenant in a manner or adds any representation,
covenant or default that is more onerous or restrictive in any material respect
for any Borrower or Subsidiary, or that is otherwise materially adverse to any
Borrower, any Subsidiary or Lenders; or (g) results in the Obligations not being
fully benefited by the subordination provisions thereof.

(b) Amend, supplement or otherwise modify any Senior Loan Document if such
modification, supplement or amendment is prohibited by the terms of the
Intercreditor Agreement;

(c) Amend, supplement or otherwise modify the Acquisition Documents in any
manner that is, or could reasonably be expected to be, adverse in any material
respects to the interest of Agent or any Lender.

37

--------------------------------------------------------------------------------

 

10.2.20 Holding Company.  Allow RGL Mexico LLC, a Washington limited liability
company, or Wheels Freight Systems Inc., a Delaware corporation, to incur any
material liabilities, own or acquire any assets (other than, in the case of RGL
Mexico LLC, Equity Interests of Radiant Global Logistics (MX) S. de R.L. de C.V.
that it owns on the date hereof), or engage in any operations or business,
except in connection with and to the extent reasonably incidental to (a) in the
case of RGL Mexico LLC, its ownership of such Equity Interests, and (b) the
maintenance of its existence.

10.2.21 Assignment of Senior Obligations.  Consent to any assignment, sale, or
other transfer of the Senior Obligations to any Affiliate of any Obligor, not
including adding an Affiliate of any Obligor as a borrower or guarantor
thereunder.

10.2.22 Anti-Layering. No Borrower shall at any time (a) create or incur any
Debt (including without limitation, any portion of the Senior Obligations)
which, under the terms of the documentation pursuant to which such Debt is
created or incurred (including any intercreditor arrangement), is subordinated
in right of payment to any other Debt of the Borrowers, unless such Debt is
subordinated in right of payment to the Obligations to at least the same extent
as the Obligations are subordinated in right of payment to the Senior
Obligations, (b) enter into any arrangements (or agreement or waivers,
amendments or modifications thereof) or take any other action (or permit any
such other action to be taken) or cooperate with any other party in taking any
action which would (or purport to) subordinate in right of payment any Debt of
the Borrowers to any other Debt of the Borrowers including for this purpose, the
granting of subordinated participations in any such Debt, unless such Debt (or
such participation) is subordinated in right of payment to the Obligations to at
least the same extent as the Obligations are subordinated in right of payment to
the Senior Obligations, or (c) enter into any arrangements (or agreement or
waivers, amendments or modifications thereof) or take any other action (or
permit any such other action to be taken) or cooperate with any other party in
taking any action which would (or purport to) grant, or permit to exist, any
Liens (other than the Permitted Liens described in Sections 10.2.2(d) and (g))
to secure any Debt which Liens are subordinated or junior in priority to the
Liens securing any other Debt of the Borrowers.

10.3 Financial Covenants. Each Borrower covenants and agrees that, until Full
Payment of all Obligations, Borrowers will comply with each of the following
financial covenants:

10.3.1 Adjusted Leverage Ratio:  Borrowers will not permit, as of the last day
of each Fiscal Quarter ending on or after June 30, 2015, the Adjusted Leverage
Ratio to exceed the ratio set forth below under the heading “Maximum Adjusted
Leverage Ratio” and adjacent to the applicable period that includes any such
Fiscal Quarter:

 

Period

 

Maximum Adjusted Leverage Ratio

On or after the Closing Date but prior to June 30, 2016

 

3.75:1.00

On or after July 1, 2016 but prior to June 30, 2017

 

3.65:1.00

On or after July 1, 2017 but prior to June 30, 2018

 

3.55:1.00

On or after July 1, 2018 but prior to June 30, 2019

 

3.45:1.00

On or after July 1, 2019 but prior to June 30, 2020

 

3.35:1.00

On or after July 1, 2020 and through the Maturity Date

 

3.25:1.00

10.3.2 Total Leverage Ratio:  Borrowers will not permit, as of the last day of
each Fiscal Quarter ending on or after June 30, 2015, the Total Leverage Ratio
to exceed the ratio set forth below under the heading “Maximum Total Leverage
Ratio” and adjacent to such applicable period that includes any such Fiscal
Quarter:

 

Period

 

Maximum Total Leverage  Ratio

On or after the Closing Date but prior to June 30, 2016

 

4.25:1.00

On or after July 1, 2016 but prior to June 30, 2017

 

4.15:1.00

On or after July 1, 2017 but prior to June 30, 2018

 

4.05:1.00

On or after July 1, 2018 but prior to June 30, 2019

 

3.95:1.00

On or after July 1, 2019 but prior to June 30, 2020

 

3.85:1.00

On or after July 1, 2020 and through the Maturity Date

 

3.75:1.00

10.3.3 Fixed Charge Coverage Ratio:  Borrowers will, as of the last day of each
Fiscal Quarter ending on or after June 30, 2015, maintain a Fixed Charge
Coverage Ratio, measured for the 12 month period ending on the last day of such
Fiscal Quarter (including the first and last day thereof) of at least 1.05:1.00.

SECTION 11. EVENTS OF DEFAULT; REMEDIES ON DEFAULT

11.1 Events of Default. Each of the following shall be an “Event of Default” if
it occurs for any reason whatsoever, whether voluntary or involuntary, by
operation of law or otherwise:

(a) A Borrower fails to pay: (i) any interest when due and such failure shall
continue unremedied for a period of five days, or (ii) any other Obligations
when due (whether at stated maturity, on demand, upon acceleration or
otherwise);

38

--------------------------------------------------------------------------------

 

(b) Any representation, warranty or other written statement of an Obligor made
in connection with any Loan Documents or transactions contemplated thereby is
incorrect or misleading in any material respect when given;

(c) A Borrower breaches or fails to perform any covenant contained in Section
8.2.5, 8.6.2, 10.1.1, 10.1.2, 10.1.3, 10.1.11, 10.2 or 10.3;

(d) (i) An Obligor breaches or fails to perform any other covenant contained in
Section 7.2, 7.3, 7.4 or 7.6, and such breach or failure is not cured within 10
days after a Senior Officer of such Obligor has actual knowledge thereof or
receives written notice thereof from Agent, whichever is sooner; provided,
however, that such notice and opportunity to cure shall not apply if the breach
or failure to perform is not capable of being cured within such period; or (ii)
an Obligor breaches or fails to perform any other covenant contained in any Loan
Documents, and such breach or failure is not cured within 30 days after a Senior
Officer of such Obligor has actual knowledge thereof or receives written notice
thereof from Agent, whichever is sooner; provided, however, that such notice and
opportunity to cure shall not apply if the breach or failure to perform is not
capable of being cured within such period;

(e) An Obligor or third party denies or contests the validity or enforceability
of any Loan Documents or Obligations, or the perfection or priority of any Lien
granted to Agent; or any Loan Document ceases to be in full force or effect for
any reason (other than a waiver or release by Agent);

(f) Any breach or default of an Obligor occurs under any Hedging Agreement, or
under any instrument or agreement to which it is a party or by which it or any
of its Properties is bound, relating to any Debt (other than the Obligations,
the Bank of America Debt or the Integrated Debt) in excess of $275,000, if the
maturity of or any payment with respect to such Debt may be accelerated or
demanded due to such breach;

(g) Any judgment or order for the payment of money is entered against an Obligor
in an amount that exceeds, individually or cumulatively with all unsatisfied
judgments or orders against all Obligors, of $550,000 (net of insurance coverage
therefor that has not been denied by the insurer), unless a stay of enforcement
of such judgment or order is in effect, by reason of a pending appeal or
otherwise;

(h) A loss, theft, damage or destruction occurs with respect to any Collateral
if the amount not covered by insurance (either individually or in the aggregate)
exceeds $275,000;

(i) An Obligor is enjoined, restrained or in any way prevented by any
Governmental Authority from conducting any material part of its business; an
Obligor suffers the loss, revocation or termination of any material license,
permit, lease or agreement necessary to its business; there is a cessation of
any material part of an Obligor’s business for a material period of time; any
material Collateral or Property of an Obligor is taken or impaired through
condemnation; an Obligor agrees to or commences any liquidation, dissolution or
winding up of its affairs; or an Obligor is not Solvent;

(j) Any Obligor generally fails to pay, or admits in writing its inability or
refusal to pay, its debts as they become due; or an Insolvency Proceeding is
commenced by any Obligor; any Obligor agrees to, commences or is subject to a
liquidation, dissolution or winding up of its affairs; any Obligor makes an
offer of settlement, extension, proposal (or files a notice of intention to make
a proposal), plan of arrangement or composition to its unsecured creditors
generally; a Creditor Representative is appointed to take possession of any
substantial Property of or to operate or sell any of the business of any
Obligor; or an Insolvency Proceeding is commenced against any Obligor and such
Obligor consents to the institution of the proceeding against it, such petition
commencing the proceeding is not timely contested by such Obligor, such petition
is not dismissed within 60 days after its filing, or an order for relief is
entered in the proceeding;

(k) An ERISA Event occurs with respect to a Pension Plan or Multiemployer Plan
that has resulted or could reasonably be expected to result in liability of an
Obligor to a Pension Plan, Multiemployer Plan or PBGC, or that constitutes
grounds for appointment of a trustee for or termination by the PBGC of any
Pension Plan or Multiemployer Plan; an Obligor or ERISA Affiliate fails to pay
when due any installment payment with respect to its withdrawal liability under
Section 4201 of ERISA under a Multiemployer Plan; or any event similar to the
foregoing occurs or exists with respect to a Foreign Plan;

(l) [reserved];

(m) An Obligor or any of its Senior Officers is criminally indicted or convicted
for (i) a felony committed in the conduct of the Obligor’s business, or (ii)
violating any state or federal law (including the Controlled Substances Act,
Money Laundering Control Act of 1986 and Illegal Exportation of War Materials
Act) that could lead to forfeiture of any material Property or any Collateral;

(n) A Change of Control occurs;

39

--------------------------------------------------------------------------------

 

(o) Any Affiliate of any Obligor shall purchase, own or otherwise hold, directly
or indirectly, any Senior Obligations or any other Debt that is senior in any
respect in right of payment to any of the Obligations; or

(p) Either Bank of America or Integrated accelerates and declares all or any
part of the Senior Obligations to be due and payable prior to its stated
maturity.

11.2 Remedies upon Default. Subject to the Intercreditor Agreement, if an Event
of Default described in Section 11.1(j) occurs with respect to any Borrower,
then to the extent permitted by Applicable Law, all Obligations shall become
automatically due and payable, without any action by Agent or notice of any
kind.  In addition, or if any other Event of Default exists, Agent may in its
discretion (and shall upon written direction of Required Lenders) do any one or
more of the following from time to time:

(a) declare any Obligations immediately due and payable, whereupon they shall be
due and payable without diligence, presentment, demand, protest or notice of any
kind, all of which are hereby waived by Borrowers to the fullest extent
permitted by law;

(b) [reserved];

(c) [reserved]; and

(d) exercise any other rights or remedies afforded under any agreement, by law,
at equity or otherwise, including the rights and remedies of a secured party
under the UCC.  Such rights and remedies include the rights to (i) take
possession of any Collateral; (ii) require Borrowers to assemble Collateral, at
Borrowers’ expense, and make it available to Agent at a place designated by
Agent; (iii) enter any premises where Collateral is located and store Collateral
on such premises until sold (and if the premises are owned or leased by a
Borrower, Borrowers agree not to charge for such storage); and (iv) sell or
otherwise dispose of any Collateral in its then condition, or after any further
manufacturing or processing thereof, at public or private sale, with such notice
as may be required by Applicable Law, in lots or in bulk, at such locations, all
as Agent, in its discretion, deems advisable.  Each Borrower agrees that 10
days’ notice of any proposed sale or other disposition of Collateral by Agent
shall be reasonable, and that any sale conducted on the internet or to a
licensor of Intellectual Property shall be commercially reasonable.  Agent may
conduct sales on any Obligor’s premises, without charge, and any sales may be
adjourned from time to time in accordance with Applicable Law.  Agent shall have
the right to sell, lease or otherwise dispose of any Collateral for cash, credit
or any combination thereof, and Agent may purchase any Collateral at public or,
if permitted by law, private sale and, in lieu of actual payment of the purchase
price, may credit bid and set off the amount of such price against the
Obligations.

11.3 License. Agent is hereby granted an irrevocable, non-exclusive license or
other right to, after the occurrence and during the continuance of an Event of
Default, use, license or sub-license (without payment of royalty or other
compensation to any Person) any or all Intellectual Property of Obligors,
computer hardware and software, trade secrets, brochures, customer lists,
promotional and advertising materials, labels, packaging materials and other
Property, in advertising for sale, marketing, selling, collecting, completing
manufacture of, or otherwise exercising any rights or remedies with respect to,
any Collateral.  Each Obligor’s rights and interests under Intellectual Property
shall inure to Agent’s benefit.

11.4 Setoff. Subject to the Intercreditor Agreement, at any time during an Event
of Default, Agent, Lenders, and any of their Affiliates are authorized, to the
fullest extent permitted by Applicable Law, to set off and apply any and all
deposits (general or special, time or demand, provisional or final, in whatever
currency) at any time held and other obligations (in whatever currency) at any
time owing by Agent, such Lender or such Affiliate to or for the credit or the
account of an Obligor against its Obligations, whether or not Agent, such Lender
or such Affiliate shall have made any demand under this Agreement or any other
Loan Document and although such Obligations may be contingent or unmatured or
are owed to a branch or office of Agent, such Lender or such Affiliate different
from the branch or office holding such deposit or obligated on such
indebtedness.  The rights of Agent, each Lender and each such Affiliate under
this Section are in addition to other rights and remedies (including other
rights of setoff) that such Person may have.

11.5 Remedies Cumulative; No Waiver.

11.5.1 Cumulative Rights.  All agreements, warranties, guaranties, indemnities
and other undertakings of Obligors under the Loan Documents are cumulative and
not in derogation of each other.  The rights and remedies of Agent and Lenders
under the Loan Documents are cumulative, may be exercised at any time and from
time to time, concurrently or in any order, and are not exclusive of any other
rights or remedies available by agreement, by law, at equity or otherwise.  All
such rights and remedies shall continue in full force and effect until Full
Payment of all Obligations.

40

--------------------------------------------------------------------------------

 

11.5.2 Waivers.  No waiver or course of dealing shall be established by (a) the
failure or delay of Agent or any Lender to require strict performance by
Obligors with any terms of the Loan Documents, or to exercise any rights or
remedies with respect to Collateral or otherwise; (b) the making of any Loan
during a Default, Event of Default or other failure to satisfy any conditions
precedent; or (c) acceptance by Agent or any Lender of any payment or
performance by an Obligor under any Loan Documents in a manner other than that
specified therein.  It is expressly acknowledged by Obligors that any failure to
satisfy a financial covenant on a measurement date shall not be cured or
remedied by satisfaction of such covenant on a subsequent date.

SECTION 12. AGENT

12.1 Appointment, Authority and Duties of Agent

12.1.1 Appointment and Authority.  Each Secured Party appoints and designates
Triangle as Agent under all Loan Documents.  Agent may, and each Secured Party
authorizes Agent to, enter into all Loan Documents to which Agent is intended to
be a party and accept all Security Documents, for the benefit of Secured
Parties.  Each Secured Party agrees that any action taken by Agent or Required
Lenders in accordance with the provisions of the Loan Documents, and the
exercise by Agent or Required Lenders of any rights or remedies set forth
therein, together with all other powers reasonably incidental thereto, shall be
authorized by and binding upon all Secured Parties.  Without limiting the
generality of the foregoing, Agent shall have the sole and exclusive authority
to (a) execute and deliver as Agent each Loan Document, including any
intercreditor or subordination agreement, and accept delivery of each Loan
Document from any Obligor or other Person; (b) act as collateral agent for
Secured Parties for purposes of perfecting and administering Liens under the
Loan Documents, and for all other purposes stated therein; (c) manage, supervise
or otherwise deal with Collateral; and (d) take any Enforcement Action or
otherwise exercise any rights or remedies with respect to any Collateral or
under any Loan Documents, Applicable Law or otherwise.

12.1.2 Duties.  The title of “Agent” is used solely as a matter of market custom
and the duties of Agent are administrative in nature only.  Agent has no duties
except those expressly set forth in the Loan Documents, and in no event does
Agent have any agency, fiduciary or implied duty to or relationship with any
Secured Party or other Person by reason of any Loan Document or related
transaction.  The conferral upon Agent of any right shall not imply a duty to
exercise such right, unless instructed to do so by Lenders in accordance with
this Agreement.

12.1.3 Agent Professionals.  Agent may perform its duties through agents and
employees.  Agent may consult with and employ Agent Professionals, and shall be
entitled to act upon, and shall be fully protected in any action taken in good
faith reliance upon, any advice given by an Agent Professional.  Agent shall not
be responsible for the negligence or misconduct of any agents, employees or
Agent Professionals selected by it with reasonable care.

12.1.4 Instructions of Required Lenders.  The rights and remedies conferred upon
Agent under the Loan Documents may be exercised without the necessity of joining
any other party, unless required by Applicable Law.  In determining compliance
with a condition for any action hereunder, including satisfaction of any
condition in Article 6, Agent may presume that the condition is satisfactory to
a Secured Party unless Agent has received notice to the contrary from such
Secured Party before Agent takes the action.  Agent may request instructions
from Required Lenders or other Secured Parties with respect to any act
(including the failure to act) in connection with any Loan Documents or
Collateral, and may seek assurances to its satisfaction from Secured Parties of
their indemnification obligations against Claims that could be incurred by
Agent.  Agent may refrain from any act until it has received such instructions
or assurances, and shall not incur liability to any Person by reason of so
refraining.  Instructions of Required Lenders shall be binding upon all Secured
Parties, and no Secured Party shall have any right of action whatsoever against
Agent as a result of Agent acting or refraining from acting pursuant to
instructions of Required Lenders.  Notwithstanding the foregoing, instructions
by and consent of specific parties shall be required to the extent provided in
Section 14.1.  In no event shall Agent be required to take any action that it
determines in its discretion is contrary to Applicable Law or any Loan Documents
or could subject any Agent Indemnitee to liability.

12.2 Agreements Regarding Collateral and Borrower Materials

12.2.1 Lien Releases; Care of Collateral.  Secured Parties authorize Agent to
release any Lien with respect to any Collateral (a) upon Full Payment of the
Obligations; (b) that is the subject of a disposition or Lien that Borrowers
certify in writing is a Permitted Asset Disposition or a Permitted Lien entitled
to priority over Agent’s Liens (and Agent may rely conclusively on any such
certificate without further inquiry); (c) that does not constitute a material
part of the Collateral; or (d) subject to Section 14.1, with the consent of
Required Lenders.  Secured Parties authorize Agent to subordinate its Liens to
any Purchase Money Lien or other Lien entitled to priority hereunder.  Agent has
no obligation to assure that any Collateral exists or is owned by an Obligor, or
is cared for, protected or insured, nor to assure that Agent’s Liens have been
properly created, perfected or enforced, or are entitled to any particular
priority, nor to exercise any duty of care with respect to any Collateral.

41

--------------------------------------------------------------------------------

 

12.2.2 Possession of Collateral.  Agent and Secured Parties appoint each Lender
as agent (for the benefit of Secured Parties) for the purpose of perfecting
Liens in any Collateral held or controlled by such Lender, to the extent such
Liens are perfected by possession or control.  If any Lender obtains possession
or control of any Collateral, it shall notify Agent thereof and, promptly upon
Agent’s request, deliver such Collateral to Agent or otherwise deal with it in
accordance with Agent’s instructions.

12.2.3 Reports.  Agent shall promptly provide to Lenders, when complete, any
field examination, audit or appraisal report prepared for Agent with respect to
any Obligor or Collateral (“Report”).  Each Lender agrees (a) that Reports are
not intended to be comprehensive audits or examinations, and that Agent or any
other Person performing an audit or examination will inspect only limited
information and will rely significantly upon Borrowers’ books, records and
representations; (b) that Agent makes no representation or warranty as to the
accuracy or completeness of any Borrower Materials and shall not be liable for
any information contained in or omitted from any Borrower Materials, including
any Report; and (c) to keep all Borrower Materials confidential and strictly for
such Lender’s internal use, not to distribute any Report or other Borrower
Materials (or the contents thereof) to any Person (except to such Lender’s
Participants, attorneys and accountants), and to use all Borrower Materials
solely for administration of the Obligations.  Each Lender shall indemnify and
hold harmless Agent and any other Person preparing a Report from any action such
Lender may take as a result of or any conclusion it may draw from any Borrower
Materials, as well as from any Claims arising as a direct or indirect result of
Agent furnishing same to such Lender.

12.3 Reliance By Agent. Agent shall be entitled to rely, and shall be fully
protected in relying, upon any certification, notice or other communication
(including those by telephone, telex, telegram, telecopy or e-mail) believed by
it to be genuine and correct and to have been signed, sent or made by the proper
Person.  Agent shall have a reasonable and practicable amount of time to act
upon any instruction, notice or other communication under any Loan Document, and
shall not be liable for any delay in acting.

12.4 Action Upon Default. Agent shall not be deemed to have knowledge of any
Default or Event of Default, or of any failure to satisfy any conditions in
Article 6, unless it has received written notice from a Borrower or Required
Lenders specifying the occurrence and nature thereof.  If any Lender acquires
knowledge of a Default, Event of Default or failure of such conditions, it shall
promptly notify Agent and the other Lenders thereof in writing.  Each Secured
Party agrees that, except as otherwise provided in any Loan Documents or with
the written consent of Agent and Required Lenders, it will not take any
Enforcement Action, accelerate Obligations or exercise any right that it might
otherwise have under Applicable Law to credit bid at foreclosure sales, UCC
sales or other similar dispositions of Collateral or to assert any rights
relating to any Collateral.

12.5 Ratable Sharing. If any Lender obtains any payment or reduction of any
Obligation, whether through set-off or otherwise, in excess of its share of such
Obligation, determined on a pro rata basis or in accordance with Section 5.1.4,
as applicable, such Lender shall forthwith purchase from Agent and the other
Lenders such participations in the affected Obligation as are necessary to cause
the purchasing Lender to share the excess payment or reduction on a pro rata
basis or in accordance with Section 5.1.4, as applicable.  If any of such
payment or reduction is thereafter recovered from the purchasing Lender, the
purchase shall be rescinded and the purchase price restored to the extent of
such recovery, but without interest.

12.6 Indemnification. EACH SECURED PARTY SHALL INDEMNIFY AND HOLD HARMLESS AGENT
INDEMNITEES, TO THE EXTENT NOT REIMBURSED BY OBLIGORS, ON A PRO RATA BASIS,
AGAINST ALL CLAIMS THAT MAY BE INCURRED BY OR ASSERTED AGAINST ANY SUCH
INDEMNITEE, PROVIDED THAT ANY CLAIM AGAINST AN AGENT INDEMNITEE RELATES TO OR
ARISES FROM ITS ACTING AS OR FOR AGENT (IN THE CAPACITY OF AGENT).  In Agent’s
discretion, it may reserve for any Claims made against an Agent Indemnitee, and
may satisfy any judgment, order or settlement relating thereto, from proceeds of
Collateral prior to making any distribution of Collateral proceeds to Secured
Parties.  If Agent is sued by any Creditor Representative, debtor-in-possession,
trustee or other Person for any alleged preference or fraudulent transfer, then
any monies paid by Agent in settlement or satisfaction of such proceeding,
together with all interest, costs and expenses (including attorneys’ fees)
incurred in the defense of same, shall be promptly reimbursed to Agent by each
Secured Party to the extent of its Pro Rata Share.

12.7 Limitation on Responsibilities of Agent. Agent shall not be liable to any
Secured Party for any action taken or omitted to be taken under the Loan
Documents, except for losses directly and solely caused by Agent’s gross
negligence or willful misconduct.  Agent does not assume any responsibility for
any failure or delay in performance or any breach by any Obligor, Lender or
other Secured Party of any obligations under the Loan Documents.  Agent does not
make any express or implied representation, warranty or guarantee to Secured
Parties with respect to any Obligations, Collateral, Liens, Loan Documents or
Obligor.  No Agent Indemnitee shall be responsible to Secured Parties for any
recitals, statements, information, representations or warranties contained in
any Loan Documents or Borrower Materials; the execution, validity, genuineness,
effectiveness or enforceability of any Loan Documents; the genuineness,
enforceability, collectability, value, sufficiency, location or existence of any
Collateral, or the validity, extent, perfection or priority of any Lien therein;
the validity, enforceability or collectability of any Obligations; or the
assets, liabilities, financial condition, results of operations, business,
creditworthiness or legal status of any Obligor or Account Debtor.  No Agent
Indemnitee shall have any obligation to any Secured Party to ascertain or
inquire into the existence of any Default or Event of Default, the observance or
performance by any Obligor of any terms of the Loan Documents, or the
satisfaction of any conditions precedent contained in any Loan Documents.

42

--------------------------------------------------------------------------------

 

12.8 Successor Agent and Co-Agents.

12.8.1 Resignation; Successor Agent.  Agent may resign at any time by giving at
least 30 days written notice thereof to Lenders and Borrowers.  Required Lenders
may appoint a successor to replace the resigning Agent, which successor shall be
(a) a Lender or an Affiliate of a Lender; or (b) a financial institution
reasonably acceptable to Required Lenders and (provided no Default or Event of
Default exists) Borrowers.  If no successor agent is appointed prior to the
effective date of Agent’s resignation, then Agent may appoint a successor agent
that is a financial institution acceptable to it (which shall be a Lender unless
no Lender accepts the role) or in the absence of such appointment, Required
Lenders shall on such date assume all rights and duties of Agent
hereunder.  Upon acceptance by any successor Agent of its appointment hereunder,
such successor Agent shall thereupon succeed to and become vested with all the
powers and duties of the retiring Agent without further act.  On the effective
date of its resignation, the retiring Agent shall be discharged from its duties
and obligations hereunder but shall continue to have all rights and protections
under the Loan Documents with respect to actions taken or omitted to be taken by
it while Agent, including the indemnification set forth in Sections 12.6 and
14.4, and all rights and protections under this Article 12.  Any successor to
Triangle by merger or acquisition of stock or this loan shall continue to be
Agent hereunder without further act on the part of any Secured Party or Obligor.

12.8.2 Co-Collateral Agent.  If appropriate under Applicable Law, Agent may
appoint a Person to serve as a co-collateral agent or separate collateral agent
under any Loan Document.  Each right, remedy and protection intended to be
available to Agent under the Loan Documents shall also be vested in such
agent.  Secured Parties shall execute and deliver any instrument or agreement
that Agent may request to effect such appointment.  If any such agent shall die,
dissolve, become incapable of acting, resign or be removed, then all the rights
and remedies of the agent, to the extent permitted by Applicable Law, shall vest
in and be exercised by Agent until appointment of a new agent.

12.9 Due Diligence and Non-Reliance. Each Lender acknowledges and agrees that it
has, independently and without reliance upon Agent or any other Lenders, and
based upon such documents, information and analyses as it has deemed
appropriate, made its own credit analysis of each Obligor and its own decision
to enter into this Agreement and to fund Loans hereunder.  Each Secured Party
has made such inquiries as it feels necessary concerning the Loan Documents,
Collateral and Obligors.  Each Secured Party acknowledges and agrees that the
other Secured Parties have made no representations or warranties concerning any
Obligor, any Collateral or the legality, validity, sufficiency or enforceability
of any Loan Documents or Obligations.  Each Secured Party will, independently
and without reliance upon any other Secured Party, and based upon such financial
statements, documents and information as it deems appropriate at the time,
continue to make and rely upon its own credit decisions in making Loans, and in
taking or refraining from any action under any Loan Documents.  Except for
notices, reports and other information expressly requested by a Lender, Agent
shall have no duty or responsibility to provide any Secured Party with any
notices, reports or certificates furnished to Agent by any Obligor or any credit
or other information concerning the affairs, financial condition, business or
Properties of any Obligor (or any of its Affiliates) which may come into
possession of Agent or its Affiliates.

12.10 [Reserved].

12.11 Individual Capacities. As a Lender, Triangle shall have the same rights
and remedies under the Loan Documents as any other Lender, and the terms
“Lenders,” “Required Lenders,” or any similar term shall include Triangle in its
capacity as a Lender.  Triangle and its Affiliates may lend money to, act as
financial or other advisor to, and generally engage in any kind of business
with, Obligors and their Affiliates, as if Triangle were not Agent hereunder,
without any duty to account therefor to Lenders.  In their individual
capacities, Triangle and its Affiliates may receive information regarding
Obligors, their Affiliates and their Account Debtors (including information
subject to confidentiality obligations), and each Secured Party agrees that
Triangle and its Affiliates shall be under no obligation to provide such
information to any Secured Party, if acquired in such individual capacity.

12.12 Titles. Each Lender, other than Triangle, that is designated in connection
with this credit facility as an “Agent” of any kind shall have no right or duty
under any Loan Documents other than those applicable to all Lenders, and shall
in no event have any fiduciary duty to any Secured Party.

12.13 [Reserved].

12.14 No Third Party Beneficiaries. This Article 12 is an agreement solely among
Secured Parties and Agent, and shall survive Full Payment of the
Obligations.  This Article 12 does not confer any rights or benefits upon
Borrowers or any other Person.  As between Borrowers and Agent, any action that
Agent may take under any Loan Documents or with respect to any Obligations shall
be conclusively presumed to have been authorized and directed by Secured
Parties.

43

--------------------------------------------------------------------------------

 

SECTION 13. BENEFIT OF AGREEMENT; ASSIGNMENTS

13.1 Successors and Assigns. This Agreement shall be binding upon and inure to
the benefit of Obligors, Agent, Lenders, Secured Parties, and their respective
successors and assigns, except that (a) no Obligor shall have the right to
assign its rights or delegate its obligations under any Loan Documents; and (b)
any assignment by a Lender must be made in compliance with Section 13.3.  Agent
may treat the Person which made any Loan as the owner thereof for all purposes
until such Person makes an assignment in accordance with Section 13.3.  Any
authorization or consent of a Lender shall be conclusive and binding on any
subsequent transferee or assignee of such Lender.

13.2 Participations

13.2.1 Permitted Participants; Effect.  Subject to Section 13.3.3, any Lender
may sell to a financial institution (“Participant”) a participating interest in
the rights and obligations of such Lender under any Loan Documents.  Despite any
sale by a Lender of participating interests to a Participant, such Lender’s
obligations under the Loan Documents shall remain unchanged, it shall remain
solely responsible to the other parties hereto for performance of such
obligations, it shall remain the holder of its Loans for all purposes, all
amounts payable by Borrowers shall be determined as if it had not sold such
participating interests, and Borrowers and Agent shall continue to deal solely
and directly with such Lender in connection with the Loan Documents.  Each
Lender shall be solely responsible for notifying its Participants of any matters
under the Loan Documents, and Agent and the other Lenders shall not have any
obligation or liability to any such Participant.  A Participant that would be a
Foreign Lender if it were a Lender shall not be entitled to the benefits of
Section 5.10.3 unless Borrowers agree otherwise in writing.

13.2.2 Voting Rights.  Each Lender shall retain the sole right to approve,
without the consent of any Participant, any amendment, waiver or other
modification of a Loan Document other than that which forgives principal,
interest or fees, reduces the stated interest rate or fees payable with respect
to any Loan in which such Participant has an interest, or any date fixed for any
regularly scheduled payment of principal, interest or fees on such Loan, or
releases any Borrower or substantially all Collateral.

13.2.3 Participant Register.  Each Lender that sells a participation shall,
acting as a non-fiduciary agent of Borrowers (solely for tax purposes), maintain
a register in which it enters the Participant’s name, address and interest in
Loans (and stated interest).  Entries in the register shall be conclusive,
absent manifest error, and such Lender shall treat each Person recorded in the
register as the owner of the participation for all purposes, notwithstanding any
notice to the contrary.  No Lender shall have an obligation to disclose any
information in such register except to the extent necessary to establish that a
Participant’s interest is in registered form under the Code.

13.2.4 Benefit of Setoff.  Borrowers agree that each Participant shall have a
right of set-off in respect of its participating interest to the same extent as
if such interest were owing directly to a Lender, and each Lender shall also
retain the right of set-off with respect to any participating interests sold by
it.  By exercising any right of set-off, a Participant agrees to share with
Lenders all amounts received through its set-off, in accordance with Section
12.5 as if such Participant were a Lender.

13.3 Assignments.

13.3.1 Permitted Assignments.  A Lender may assign to an Eligible Assignee any
of its rights and obligations under the Loan Documents, as long as (a) each
assignment is of a constant, and not a varying, percentage of the transferor
Lender’s rights and obligations under the Loan Documents and, in the case of a
partial assignment, is in a minimum principal amount of $5,000,000 (unless
otherwise agreed by Agent in its discretion) and integral multiples of $500,000
in excess of that amount; and (b) the parties to each such assignment shall
execute and deliver an Assignment to Agent for acceptance and
recording.  Notwithstanding anything herein to the contrary, any Lender may at
any time pledge or grant a security interest in all or any portion of its rights
under this Agreement and the Notes and other Loan Documents to secure
obligations of such Lender, including any pledge or grant to secure obligations
to one or more commercial banks providing a secured credit facility to such
Lender; provided that no such pledge or grant shall release such Lender from any
of its obligations hereunder or substitute any such pledgee or grantee for such
Lender as a party hereto.

13.3.2 Effect; Effective Date.  Upon delivery to Agent of an assignment notice
in the form of Exhibit C, the assignment shall become effective as specified in
the notice, if it complies with this Section 13.3.  From such effective date,
the Eligible Assignee shall for all purposes be a Lender under the Loan
Documents, and shall have all rights and obligations of a Lender
thereunder.  Upon consummation of an assignment, the transferor Lender, Agent
and Borrowers shall make appropriate arrangements for issuance of replacement
and/or new notes, if applicable.  The transferee Lender shall comply with
Section 5.12 and deliver, upon request, an administrative questionnaire
satisfactory to Agent.

13.3.3 Certain Assignees.  No assignment or participation may be made to a
Borrower, Affiliate of a Borrower or natural person. Agent shall have no
obligation to determine whether any assignee is permitted under the Loan
Documents.

44

--------------------------------------------------------------------------------

 

13.3.4 Register.  Each Lender, acting as a non-fiduciary agent of Borrowers
(solely for tax purposes), shall maintain (a) a copy (or electronic equivalent)
of each Assignment delivered to it, and (b) a register for recordation of the
names, addresses, and the Loans, interest and Obligations owing to, each
Lender.  Entries in the register shall be conclusive, absent manifest error, and
Borrowers, Agent and Lenders shall treat each Person recorded in such register
as a Lender for all purposes under the Loan Documents, notwithstanding any
notice to the contrary.  Agent may choose to show only one Borrower as the
borrower in the register, without any effect on the liability of any Obligor
with respect to the Obligations.  The register shall be available for inspection
by Borrowers or any Lender, from time to time upon reasonable notice.

SECTION 14. MISCELLANEOUS

14.1 Amendment. No modification of any Loan Document, including any extension or
amendment of a Loan Document or any waiver of a Default or Event of Default,
shall be effective without the prior written agreement of the Required Lenders
or of Agent (with the consent of Required Lenders) and each Obligor party to
such Loan Document; provided, however, that

(a) without the prior written consent of Agent, no modification shall alter any
provision in a Loan Document that relates to any rights, duties or discretion of
Agent;

(b) [reserved];

(c) without the prior written consent of each affected Lender, no modification
shall (i) reduce the amount of, or waive or delay payment of, any principal,
interest or fees payable to such Lender or (ii) amend this clause (c);

(d) without the prior written consent of all Lenders, no modification shall be
effective that would (i) alter Section 7.1 (except to add Collateral) or 14.1;
(ii) release all or substantially all Collateral; or (iii) except in connection
with a merger, disposition or similar transaction expressly permitted hereby,
release any Obligor from liability for any Obligations;

(e) [reserved]; and

(f) without the prior written consent of all Lenders, amend the definition of
Required Lenders.

14.2 Limitations. The agreement of Obligors shall not be required for any
modification of a Loan Document that deals solely with the rights and duties of
Lenders and Agent as among themselves.  Only the consent of the parties to any
agreement relating to fees shall be required for modification of such
agreement.  Any waiver or consent granted by Agent or Lenders hereunder shall be
effective only if in writing and only for the matter specified.

14.3 Payment for Consents. No Obligor will, directly or indirectly, pay any
remuneration or other thing of value, whether by way of additional interest, fee
or otherwise, to any Lender (in its capacity as a Lender hereunder) as
consideration for agreement by such Lender with any modification of any Loan
Documents, unless such remuneration or value is concurrently paid, on the same
terms, on a pro rata basis to all Lenders providing their consent.

14.4 Indemnity. EACH OBLIGOR SHALL INDEMNIFY AND HOLD HARMLESS THE INDEMNITEES
AGAINST ANY CLAIMS THAT MAY BE INCURRED BY OR ASSERTED AGAINST ANY INDEMNITEE,
INCLUDING CLAIMS ASSERTED BY ANY OBLIGOR OR OTHER PERSON OR ARISING FROM THE
NEGLIGENCE OF AN INDEMNITEE.  In no event shall any party to a Loan Document
have any obligation thereunder to indemnify or hold harmless an Indemnitee with
respect to a Claim that is determined in a final, non-appealable judgment by a
court of competent jurisdiction to result from the gross negligence or willful
misconduct of such Indemnitee.

14.5 Notices and Communications.

14.5.1 Notice Address.  All notices and other communications by or to a party
hereto shall be in writing and shall be given to any Obligor, at Borrower
Agent’s address shown on the signature pages hereof  (or, in the case of a
Person who becomes a Lender after the Closing Date, at the address shown on its
Assignment), and to any other Person at its address shown on the signature pages
hereof, or at such other address as a party may hereafter specify by notice in
accordance with this Section 14.5.1.  Each communication shall be effective only
(a) if given by facsimile transmission, when transmitted to the applicable
facsimile number, if confirmation of receipt is received; (b) if given by mail,
three Business Days after deposit in the U.S. mail, with first-class postage
pre-paid, addressed to the applicable address; or (c) if given by personal
delivery, when duly delivered to the notice address with receipt
acknowledged.  Any written communication that is not sent in conformity with the
foregoing provisions shall nevertheless be effective on the date actually
received by the noticed party.  Any notice received by Borrower Agent shall be
deemed received by all Borrowers.

45

--------------------------------------------------------------------------------

 

14.5.2 Communications.  Electronic communications (including e-mail, messaging
and websites) may be used only in a manner acceptable to Agent and Lenders and
only for routine communications, such as delivery of Borrower Materials,
administrative matters and distribution of Loan Documents.  Agent and Lenders
make no assurance as to the privacy or security of electronic
communications.  E-mail and voice mail shall not be effective notices under the
Loan Documents.

14.5.3 [Reserved].

14.5.4 [Reserved].

14.5.5 Non-Conforming Communications.  Agent and Lenders may rely upon any
communications purportedly given by or on behalf of any Obligor even if they
were not made in a manner specified herein, were incomplete or were not
confirmed, or if the terms thereof, as understood by the recipient, varied from
a later confirmation.  Each Obligor shall indemnify and hold harmless each
Indemnitee from any liabilities, losses, costs and expenses arising from any
electronic or telephonic communication purportedly given by or on behalf of a
Obligor.

14.6 Performance of Obligors’ Obligations. Agent may, in its discretion at any
time and from time to time, at the applicable Borrowers’ expense, pay any amount
or do any act required of a Obligor under any Loan Documents or otherwise
lawfully requested by Agent to (a) enforce any Loan Documents or collect any
Obligations; (b) protect, insure, maintain or realize upon any Collateral; or
(c) defend or maintain the validity or priority of Agent’s Liens in any
Collateral, including any payment of a judgment, insurance premium, warehouse
charge, finishing or processing charge, or landlord claim, or any discharge of a
Lien.  All payments, costs and expenses (including Extraordinary Expenses) of
Agent under this Section shall be reimbursed by Borrowers, on demand, with
interest from the date incurred until paid in full, at the Default Rate.  Any
payment made or action taken by Agent under this Section shall be without
prejudice to any right to assert an Event of Default or to exercise any other
rights or remedies under the Loan Documents.

14.7 Credit Inquiries. Agent and Lenders may (but shall have no obligation) to
respond to usual and customary credit inquiries from third parties concerning
any Obligor or Subsidiary.

14.8 Severability. Wherever possible, each provision of the Loan Documents shall
be interpreted in such manner as to be valid under Applicable Law.  If any
provision is found to be invalid under Applicable Law, it shall be ineffective
only to the extent of such invalidity and the remaining provisions of the Loan
Documents shall remain in full force and effect.

14.9 Cumulative Effect; Conflict of Terms. The provisions of the Loan Documents
are cumulative.  The parties acknowledge that the Loan Documents may use several
limitations or measurements to regulate similar matters, and they agree that
these are cumulative and that each must be performed as provided.  Except as
otherwise provided in another Loan Document (by specific reference to the
applicable provision of this Agreement), if any provision contained herein is in
direct conflict with any provision in another Loan Document, the provision
herein shall govern and control.

14.10 Counterparts; Execution. Any Loan Document may be executed in
counterparts, each of which shall constitute an original, but all of which when
taken together shall constitute a single contract.  This Agreement shall become
effective when Agent has received counterparts bearing the signatures of all
parties hereto.  Agent may (but shall have no obligation to) accept any
signature, contract formation or record-keeping through electronic means, which
shall have the same legal validity and enforceability as manual or paper-based
methods, to the fullest extent permitted by Applicable Law, including the
Federal Electronic Signatures in Global and National Commerce Act, the New York
State Electronic Signatures and Records Act, or any similar state law based on
the Uniform Electronic Transactions Act.

14.11 Entire Agreement. Time is of the essence with respect to all Loan
Documents and Obligations.  The Loan Documents constitute the entire agreement,
and supersede all prior understandings and agreements, among the parties
relating to the subject matter thereof.

14.12 Relationship with Lenders. The obligations of each Lender hereunder are
several, and no Lender shall be responsible for the obligations or Commitments
of any other Lender.  Amounts payable hereunder to each Lender shall be a
separate and independent debt.  It shall not be necessary for Agent or any other
Lender to be joined as an additional party in any proceeding for such
purposes.  Nothing in this Agreement and no action of Agent, Lenders or any
other Secured Party pursuant to the Loan Documents or otherwise shall be deemed
to constitute Agent and any Secured Party to be a partnership, joint venture or
similar arrangement, nor to constitute control of any Obligor.

14.13 [Reserved].

46

--------------------------------------------------------------------------------

 

14.14 No Advisory or Fiduciary Responsibility. In connection with all aspects of
each transaction contemplated by any Loan Document, Borrowers acknowledge and
agree that (a)(i) the Loans and any arranging or other services by Agent, any
Lender, or any of their Affiliates are arm’s-length commercial transactions
between Borrowers and their Affiliates, on one hand, and Agent, any Lender or
any of their Affiliates, on the other hand; (ii) Borrowers have consulted their
own legal, accounting, regulatory and tax advisors to the extent they have
deemed appropriate; and (iii) Borrowers are capable of evaluating, and
understand and accept, the terms, risks and conditions of the transactions
contemplated by the Loan Documents; (b) each of Agent, Lenders and their
Affiliates is and has been acting solely as a principal and, except as expressly
agreed in writing by the relevant parties, has not been, is not, and will not be
acting as an advisor, agent or fiduciary for Borrowers, their Affiliates or any
other Person, and has no obligation with respect to the transactions
contemplated by the Loan Documents except as expressly set forth therein; and
(c) Agent, Lenders and their Affiliates may be engaged in a broad range of
transactions that involve interests that differ from those of Borrowers and
their Affiliates, and have no obligation to disclose any of such interests to
Borrowers or their Affiliates.  To the fullest extent permitted by Applicable
Law, each Borrower hereby waives and releases any claims that it may have
against Agent, Lenders and their Affiliates with respect to any breach of agency
or fiduciary duty in connection with any transaction contemplated by a Loan
Document.

14.15 Confidentiality. Each of Agent and Lenders shall maintain the
confidentiality of all Information (as defined below), except that Information
may be disclosed (a) to its Affiliates, and to its and their partners,
directors, officers, employees, agents, advisors and representatives (provided
they are informed of the confidential nature of the Information and instructed
to keep it confidential); (b) to the extent requested by any governmental,
regulatory or self-regulatory authority purporting to have jurisdiction over it
or its Affiliates; (c) to the extent required by Applicable Law or by any
subpoena or other legal process; (d) to any other party hereto; (e) in
connection with any action or proceeding relating to any Loan Documents or
Obligations; (f) subject to an agreement containing provisions substantially the
same as this Section, to any potential or actual transferee of an interest in a
Loan Document or any other transaction under which payments are to be made by
reference to an Obligor or Obligor’s obligations; (g) to the extent such
Information (i) becomes publicly available other than as a result of a breach of
this Section or (ii) is available to Agent, any Lender or any of their
Affiliates on a non-confidential basis from a source other than Borrowers; (h)
with the consent of Borrower Agent; (i) in connection with, and to the extent
reasonably necessary for, the exercise of any secured creditor remedy under this
Agreement or under any other Loan Document; or (j) in connection with filings
submitted to the SEC.  Notwithstanding the foregoing, Agent and Lenders may
publish or disseminate general information concerning this credit facility for
league table, tombstone and advertising purposes, and may use Borrowers’ logos,
trademarks or product photographs in advertising materials.  As used herein,
“Information” means information received from an Obligor or Subsidiary relating
to it or its business that is identified as confidential when delivered.  A
Person required to maintain the confidentiality of Information pursuant to this
Section shall be deemed to have complied if it exercises a degree of care
similar to that accorded its own confidential information.  Each of Agent and
Lenders acknowledges that (i) Information may include material non-public
information; (ii) it has developed compliance procedures regarding the use of
such information; and (iii) it will handle the material non-public information
in accordance with Applicable Law, including federal, state, provincial and
territorial securities laws.

14.16 [Reserved].

14.17 GOVERNING LAW. THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS, UNLESS
OTHERWISE SPECIFIED, SHALL BE GOVERNED BY THE LAWS OF THE STATE OF NEW YORK,
WITHOUT GIVING EFFECT TO ANY CONFLICT OF LAW PRINCIPLES (EXCEPT SECTIONS 5-1401
AND 5-1402 OF THE NEW YORK GENERAL OBLIGATION LAW).

14.18 Consent to Forum. EACH OBLIGOR HEREBY CONSENTS TO THE NON-EXCLUSIVE
JURISDICTION OF ANY FEDERAL OR STATE COURT SITTING IN OR WITH JURISDICTION OVER
NEW YORK COUNTY, NEW YORK, IN ANY PROCEEDING OR DISPUTE RELATING IN ANY WAY TO
ANY LOAN DOCUMENTS, AND AGREES THAT ANY SUCH PROCEEDING SHALL BE BROUGHT BY IT
SOLELY IN ANY SUCH COURT.  EACH OBLIGOR IRREVOCABLY WAIVES ALL CLAIMS,
OBJECTIONS AND DEFENSES THAT IT MAY HAVE REGARDING SUCH COURT’S PERSONAL OR
SUBJECT MATTER JURISDICTION, VENUE OR INCONVENIENT FORUM.  EACH PARTY HERETO
IRREVOCABLY CONSENTS TO SERVICE OF PROCESS IN THE MANNER PROVIDED FOR NOTICES IN
SECTION 14.5.1.  Nothing herein shall limit the right of Agent or any Lender to
bring proceedings against any Obligor in any other court, nor limit the right of
any party to serve process in any other manner permitted by Applicable
Law.  Nothing in this Agreement shall be deemed to preclude enforcement by Agent
or any Lender of any judgment or order obtained in any forum or jurisdiction.

47

--------------------------------------------------------------------------------

 

14.19 Waivers by Obligors. To the fullest extent permitted by Applicable Law,
each Obligor waives (a) the right to trial by jury (which Agent and each Lender
hereby also waives) in any proceeding or dispute of any kind relating in any way
to any Loan Documents, Obligations or Collateral; (b) presentment, demand,
protest, notice of presentment, default, non-payment, maturity, release,
compromise, settlement, extension or renewal of any commercial paper, accounts,
documents, instruments, chattel paper and guaranties at any time held by Agent
on which a Obligor may in any way be liable, and hereby ratifies anything Agent
may do in this regard; (c) notice prior to taking possession or control of any
Collateral; (d) any bond or security that might be required by a court prior to
allowing Agent to exercise any rights or remedies; (e) the benefit of all
valuation, appraisement and exemption laws; (f) any claim against Agent or any
Lender, on any theory of liability, for special, indirect, consequential,
exemplary or punitive damages (as opposed to direct or actual damages) in any
way relating to any Enforcement Action, Obligations, Loan Documents or
transactions relating thereto; and (g) notice of acceptance hereof.  Each
Obligor acknowledges that the foregoing waivers are a material inducement to
Agent and Lenders entering into this Agreement and that they are is relying upon
the foregoing in their dealings with Obligors.  Each Obligor has reviewed the
foregoing waivers with its legal counsel and has knowingly and voluntarily
waived its jury trial and other rights following consultation with legal
counsel.  In the event of litigation, this Agreement may be filed as a written
consent to a trial by the court.

14.20 Patriot Act Notice. Agent and Lenders hereby notify Obligors that pursuant
to the requirements of the Patriot Act, the Proceeds of Crime Act and other
applicable anti-money laundering, anti-terrorist financing, government sanction
and “know your client” policies, regulations, laws or rules (the Proceeds of
Crime Act and such other applicable policies, regulations, laws or rules,
collectively, including any guidelines or orders thereunder, “AML Legislation”),
Agent and Lenders are required to obtain, verify and record information that
identifies each Obligor, including its legal name, address, tax ID number and
other information that will allow Agent and Lenders to identify it in accordance
with the Patriot Act and the AML Legislation.  Agent and Lenders will also
require information regarding each personal guarantor, if any, and may require
information regarding Obligors’ management and owners, such as legal name,
address, social security number and date of birth.  Each Obligor shall promptly
provide all such information, including supporting documentation and other
evidence, as may be reasonably requested by any Lender or any prospective
assignee or participant of a Lender, in order to comply with the Patriot Act
and/or the applicable AML Legislation, whether now or hereafter in existence.

14.21 [Reserved].

14.22 NO ORAL AGREEMENT. THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS REPRESENT
THE FINAL AGREEMENT BETWEEN THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE
OF PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL AGREEMENTS BETWEEN THE
PARTIES.  THERE ARE NO UNWRITTEN AGREEMENTS BETWEEN THE PARTIES.

14.23 Reinstatement. This Agreement shall remain in full force and effect and
continue to be effective should any petition be filed by or against any Obligor
for liquidation or reorganization, should any Obligor become insolvent or make
an assignment for the benefit of creditors or should a receiver or trustee be
appointed for all or any significant part of such Obligor’s assets, and shall
continue to be effective or be reinstated, as the case may be, if at any time
payment and performance of the Obligations, or any part thereof, is, pursuant to
Applicable Law, rescinded or reduced in amount, or must otherwise be restored or
returned by any obligee of the Obligations, whether as a “voidable preference”,
“fraudulent conveyance” or otherwise, all as though such payment or performance
had not been made.  In the event that any payment, or any part thereof, is
rescinded, reduced, restored or returned, the Obligations shall be reinstated
and deemed reduced only by such amount paid and not so rescinded, reduced,
restored or returned.

14.24 Non-liability of Lenders. Neither the Agent nor any Lender undertakes any
responsibility to any Obligor to review or inform any Obligor of any matter in
connection with any phase of any Obligor’s business or operations.  Each Obligor
agrees, on behalf of itself and each other Obligor, that neither the Agent nor
any Lender shall have liability to any Obligor (whether sounding in tort,
contract or otherwise) for losses suffered by any Obligor in connection with,
arising out of or in any way related to any of the transactions contemplated and
the relationship established by the Loan Documents, or any act, omission or
event occurring in connection therewith, unless it is determined in a final,
non-appealable judgment by a court of competent jurisdiction that such losses
resulted from the gross negligence or willful misconduct of the party from which
recovery is sought or a breach of obligations under this Agreement by the party
from which recovery is sought.

14.25 Know Your Customer. Nothing in this Agreement shall oblige the Agent to
carry out any “know your customer” or other checks in relation to any person on
behalf of any Lender and each Lender confirms to the Agent that it is solely
responsible for any such checks it is required to carry out and that it may not
rely on any statement in relation to such checks made by the Agent.

48

--------------------------------------------------------------------------------

 

14.26 Managerial Assistance. The Borrowers acknowledge that Triangle and
Alcentra are each a Business Development Company under the Investment Company
Act (Triangle and Alcentra, together with any other Lender qualifying as a
Business Development Company, a “BDC Purchaser”).  Each BDC Purchaser will make
available significant managerial assistance to the Borrowers as required by the
Investment Company Act. As such, each BDC Purchaser’s officers, directors and
employees are available to provide the Borrowers with guidance and counsel with
respect to various management concerns, including operations or business
objectives, implementing best practices and policies, selective participation in
board and management meetings (to the extent such BDC Purchaser does not already
have a board observer position in connection with the financing), consulting
with the Borrowers’ officers and executives on significant management matters,
reviewing proposed annual budgets and operating plans or providing other
organizational and financial guidance. In connection with providing such
managerial assistance, each BDC Purchaser may need to examine the books and
records of the Borrowers and inspect its facilities at reasonable times and
intervals concerning the general status of the Borrowers’ financial condition
and operations, provided that access to confidential proprietary information and
facilities need not be provided.  Each BDC Purchaser agrees that any
confidential information provided to or learned by it in connection with
providing such managerial assistance shall be kept in confidence in keeping with
the confidentiality provisions set forth herein.

14.27 Intercreditor Agreement. Each Lender hereunder authorizes and instructs
Agent to enter into the Intercreditor Agreement and acknowledges (or is deemed
to acknowledge) that a copy of the Intercreditor Agreement was delivered, or
made available, to such Lender.  Each Lender hereby acknowledges that it has
received and reviewed each Intercreditor Agreement.  Each of the Lenders agrees
to be bound by each Intercreditor Agreement.  Nothing in this Section 14.27
shall be construed to provide that any Obligor is a third party beneficiary of
the provisions of each Intercreditor Agreement or may assert any rights,
defenses or claims on account of such Intercreditor Agreement or this Section
14.27 (other than as set forth in the last sentence hereof), and each Obligor
agrees that nothing in any Intercreditor Agreement is intended or shall impair
the obligation of any Obligor to pay the obligations under this Agreement, or
any other Loan Document as and when the same become due and payable in
accordance with their respective terms, or to affect the relative rights of the
creditors with respect to any Obligor or except as expressly otherwise provided
in the applicable Intercreditor Agreement as to a Obligor’s obligations, such
Obligor’s properties.  In furtherance of the foregoing, notwithstanding anything
to the contrary set forth herein, prior to the payment in full of the Senior
Obligations, any covenant hereunder or under any other Loan Document requiring
(or any representation or warranty hereunder to the extent that it would have
the effect of requiring) any Obligor to deliver possession or control of any
Collateral to Lender under this Agreement or the other Loan Documents, may be
satisfied (or in the case of any representation or warranty, shall be deemed to
be true) if possession or control over such Collateral is delivered to and held
by either Senior Lender pursuant to the Intercreditor
Agreement.  Notwithstanding anything to the contrary in this Agreement or in any
other Loan Document, (a) any reference in this Agreement or any other Loan
Document to “first priority lien” or words of similar effect in describing the
Liens created hereunder or under any other Loan Document shall be understood to
refer to such priority as set forth in the Intercreditor Agreement, (b) in the
event of any conflict between the express terms and conditions of this Agreement
or any other Loan Document, on the one hand, and of the Intercreditor Agreement,
on the other hand, the terms and provisions of the Intercreditor Agreement shall
control, and (c) the rights and remedies afforded to the Agent and the other
Lenders hereunder and under the other Loan Documents are subject to the
Intercreditor Agreement in all respects.

[Remainder of page intentionally left blank; signatures begin on following page]

 

 

 

49

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, this Agreement has been executed and delivered as of the
date set forth above.

 

AGENT:

Triangle Capital Corporation, a Maryland corporation

 

 

 

By:

/s/ Jeffrey A. Dombcik

 

Name:

Jeffrey A. Dombcik

 

Title:

Managing Director

 

 

 

Address:

 

Triangle Capital Corporation

 

3700 Glenwood Avenue

 

Suite 530

 

Raleigh, North Carolina  27612

 

Attn:  Jeffrey A. Dombcik

 

Telecopy:  (919) 719-4777

 

Email:

jdombcik@tcap.com

 

 

 

With a copy to:

 

 

 

Smith, Anderson, Blount, Dorsett, Mitchell & Jernigan, L.L.P.

 

150 Fayetteville Street, Suite 2300

 

Raleigh, NC 27601

 

Attn:

Bart Norman

 

Telecopy:  (919) 821-6800

 

Email:

bnorman@smithlaw.com

 

LENDERS:

Triangle Capital Corporation, a Maryland corporation

 

 

 

By:

/s/ Jeffrey A. Dombcik

 

Name:

Jeffrey A. Dombcik

 

Title:

Managing Director

 

 

Address:

Triangle Capital Corporation

 

(address listed above)

 

 

 

With a copy to:

 

Smith, Anderson, Blount, Dorsett, Mitchell & Jernigan,

 

L.L.P.  (address listed above)

 

 

Alcentra Capital Corporation, a Maryland corporation

 

 

 

By:

/s/ Paul J. Echausse

 

Name:

Paul J. Echausse

 

Title:

Chief Executive Officer

 

 

 

Address:

 

Alcentra Capital Corporation

 

200 Park Avenue, 7th Floor

 

New York, NY 10166

 

Attn:  Paul Echausse

 

Telecopy:  212-922-8259

 

Email:

paul.echausse@alcentra.com

 

 

mmreporting@alcentra.com

 

 

 

 

 

With a copy to:

 

 

Smith, Anderson, Blount, Dorsett, Mitchell & Jernigan,

 

 

L.L.P.  (address listed above)

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

 

 

BORROWERS:

Radiant Logistics, Inc.,

a Delaware corporation

 

 

 

By:

/s/ Bohn H. Crain

 

Name:

Bohn H. Crain

 

Title:

C.E.O

 

 

 

Radiant Global Logistics, Inc.,

a Washington corporation

 

 

 

By:

/s/ Bohn H. Crain

 

Name:

Bohn H. Crain

 

Title:

C.E.O

 

 

 

Radiant Transportation Services, Inc.,

a Delaware corporation

 

 

 

By:

/s/ Bohn H. Crain

 

Name:

Bohn H. Crain

 

Title:

C.E.O

 

 

 

Radiant Logistics Partners LLC,

a Delaware limited liability company

 

 

 

By:

/s/ Bohn H. Crain

 

Name:

Bohn H. Crain

 

Title:

Manager

 

 

 

Adcom Express, Inc.,

a Minnesota corporation

 

 

 

By:

/s/ Bohn H. Crain

 

Name:

Bohn H. Crain

 

Title:

C.E.O

 

 

 

RADIANT CUSTOMS SERVICES, INC.,

a Washington corporation

 

 

 

By:

/s/ Bohn H. Crain

 

Name:

Bohn H. Crain

 

Title:

C.E.O

 

 

 

DBA DISTRIBUTION SERVICES, INC.,

a New Jersey corporation

 

 

 

By:

/s/ Bohn H. Crain

 

Name:

Bohn H. Crain

 

Title:

C.E.O

 

 

 

INTERNATIONAL FREIGHT SYSTEMS (OF OREGON), INC.,

an Oregon corporation

 

 

 

By:

/s/ Bohn H. Crain

 

Name:

Bohn H. Crain

 

Title:

C.E.O

2

--------------------------------------------------------------------------------

 

 

 

RADIANT OFF-SHORE HOLDINGS LLC,

a Washington limited liability company

 

 

 

By:

/s/ Bohn H. Crain

 

Name:

Bohn H. Crain

 

Title:

C.E.O

 

 

 

GREEN ACQUISITION COMPANY, INC.,

a Washington corporation

 

 

 

By:

/s/ Bohn H. Crain

 

Name:

Bohn H. Crain

 

Title:

C.E.O

 

 

 

ON TIME EXPRESS, INC.,

An Arizona corporation

 

 

 

By:

/s/ Bohn H. Crain

 

Name:

Bohn H. Crain

 

Title:

C.E.O

 

 

 

CLIPPER EXXPRESS COMPANY,

a Delaware corporation

 

 

 

By:

/s/ Bohn H. Crain

 

Name:

Bohn H. Crain

 

Title:

C.E.O

 

 

 

RADIANT TRADE SERVICES, INC.,

a Washington corporation

 

 

 

By:

/s/ Bohn H. Crain

 

Name:

Bohn H. Crain

 

Title:

C.E.O

 

 

 

 

 

 

BLUENOSE FINANCE LLC,

a Delaware limited liability company

 

 

 

 

 

By:

/s/ Bohn H. Crain

 

Name:

Bohn H. Crain

 

Title:

C.E.O

 

 

 

 

 

WHEELS MSM US, INC.,

a Delaware corporation

 

 

 

 

 

By:

/s/ Bohn H. Crain

 

Name:

Bohn H. Crain

 

Title:

C.E.O

 

 

3

--------------------------------------------------------------------------------

 

 

 

Address for Borrowers:

 

 

 

c/o Radiant Logistics, Inc.

 

405 114th Ave SE, Suite 300

 

Bellevue, WA 98004

 

Attn.: Bohn H. Crain, CEO

 

Telecopy: (425)943-4598

 

 

 

With a copy to:

 

 

 

Radiant Logistics, Inc.

 

405 114th Ave SE, Suite 300

 

Bellevue, WA 98004

 

Attn.: Robert L. Hines, Jr., Esquire, Senior Vice

 

President and General Counsel

 

Telecopy: (425)943-4598

 

 

 

and

 

 

 

Fox Rothschild LLP

 

2000 Market St., 20th Floor

 

Philadelphia PA 19103

 

Attn.: Stephen L. Cohen, Esquire

 

Telecopy: (215)299-2150

 

4